Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 1 of 76            FILED
                                                                   2019 Mar-04 PM 05:30
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




      Exhibit A-6
        Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 2 of 76



                                                                      Page 1

 1                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
 2                                 WESTERN DIVISION
 3      KIMBERLY AND JOHN STAPLES,              )
 4                    Plaintiffs                )
 5                                              )
 6      VS.                                     )CIVIL ACTION
 7                                              )NO. 7:18-cv-00160-LSC
 8      H. WALKER ENTERPRISES, LLC,             )
 9      RENAISSANCE MAN FOOD SERVICES,)
10      LLC, AND SIMMONS PREPARED               )
11      FOODS, INC.,                            )
12                     Defendant                )
13                   -----------------------------------------
14                                 ORAL DEPOSITION OF
15                                   HERSCHEL WALKER
16                       PERSONALLY AND AS 30(b)(6) CORPORATE
17                  REPRESENTATIVE OF H. WALKER ENTERPRISES, LLC
18                                 JANUARY 18, 2019
19                   -----------------------------------------
20
21
22
23
24
25

                                   Freedom Court Reporting
     877-373-3660                    A Veritext Company                    205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 3 of 76


                                                               Page 2                                                                                 Page 4
                                                                         1                       INDEX
 1       ORAL DEPOSITION OF HERSCHEL WALKER, produced as                 2   Appearances. . . . . . . . .                         2
 2 a witness at the instance of the PLAINTIFFS, and duly                 3   Stipulations . . . . . . . .                     7
                                                                         4   HERSCHEL WALKER
 3 sworn, was taken in the above-styled and numbered cause               5      Examination by Mr. Simms . . .                           7
 4 on the 18th day of January, 2019, from 9:02 a.m. to                   6   Signature and Changes. . . . .                        286
                                                                         7   Reporter's Certification . . .                       288
 5 5:19 p.m., before Kathryn R. Baker, CSR, RPR, in and for              8
 6 the State of Texas, reported by machine shorthand, at the             9                      EXHIBITS
                                                                        10   NO./DESCRIPTION                                     PAGE
 7 offices of Greenberg Traurig, 2200 Ross Avenue, Suite                11   Exhibit 1.......................................  9
                                                                               Limited Liability Company Agreement of
 8 5200, in the City of Dallas, State of Texas, pursuant to
                                                                        12     H. Walker Enterprises, LLC, Dated as of:
 9 the Federal Rules of Civil Procedure.                                       March 20, 2002
                                                                        13     RMFS 000335-369
10                                                                           Exhibit 2....................................... 10
11                                                                      14     Limited Liability Company Agreement of
                                                                               Walker Foods, LLC
12                                                                      15     RMFS 000370-417
13                                                                           Exhibit 3....................................... 18
                                                                        16     Consent Resolution of the Board of Managers
14                                                                             of Walker Foods, LLC
15                                                                      17     Simmons 000555-557
                                                                               ****CONFIDENTIAL****
16                                                                      18   Exhibit 4....................................... 24
                                                                               June 12, 2008, Letter to Mr. John Staples
17
                                                                        19     Simmons 000065
18                                                                           Exhibit 5....................................... 28
                                                                        20     February 20, 2009, Letter to Mr. John Staples
19                                                                             Simmons 000098
20                                                                      21   Exhibit 6....................................... 29
                                                                               March 6, 2009, Letter to Mr. John Staples
21                                                                      22     Simmons 000080
22                                                                           Exhibit 7....................................... 36
                                                                        23     Limited Liability Company Agreement of
23                                                                             Renaissance Man Food Services, LLC, Dated
24                                                                      24     as of: April 26, 2002
                                                                               RMFS 000418-451
25                                                                      25

                                                               Page 3                                                                                 Page 5
 1             APPEARANCES                                               1                      INDEX
 2 FOR THE PLAINTIFFS:                                                   2                   (CONTINUED)
   Mr. Keri Donald Simms                                                 3                    EXHIBITS
 3 WEBSTER HENRY LAW FIRM, P.C.                                          4 NO./DESCRIPTION                                      PAGE
                                                                         5 Exhibit 8....................................... 39
   Two Perimeter Park South
                                                                             Memorandum of Understanding
 4 Suite 445 East                                                        6   Simmons 000244-257
   Birmingham, Alabama 35243                                                 ****CONFIDENTIAL****
 5 205-380-3480                                                          7 Exhibit 9....................................... 68
   ksimms@websterhenry.com                                                   Inventory Agreement
 6                                                                       8   Simmons 000258-260
 7 FOR THE DEFENDANTS, H. WALKER ENTERPRISES, LLC, AND                       ****CONFIDENTIAL****
   RENAISSANCE MAN FOOD SERVICES:                                        9 Exhibit 10...................................... 109
 8 Mr. Michael J. King                                                       September 30, 2016, E-mail with Attachment
   GREENBERG TRAURIG, LLP                                               10   RMFS 000034-94
                                                                           Exhibit 11...................................... 152
 9 Terminus 200
                                                                        11   E-mail Chain
   3333 Piedmont Road NE
                                                                             Simmons 000126-128
10 Suite 2500                                                           12   ****CONFIDENTIAL****
   Atlanta, Georgia 30305                                                  Exhibit 12...................................... 155
11 678-553-2100                                                         13   E-mail Chain
   kingm@gtlaw.com                                                           Simmons 000124-125
12                                                                      14   ****CONFIDENTIAL****
13 FOR THE DEFENDANT, SIMMONS PREPARED FOODS, INC.:                        Exhibit 13...................................... 157
   Mr. Talley R. Parker                                                 15   E-mail Chain
14 Mr. Ethan Davis                                                           RMFS 000257-260
                                                                        16 Exhibit 14...................................... 174
   JACKSON LEWIS
                                                                             October 31, 2017, E-mail
15 500 North Akard
                                                                        17   RMFS 000303
   Suite 2500                                                              Exhibit 15...................................... 177
16 Dallas, Texas 75201                                                  18   E-mail Chain
   talley.parker@jacksonlewis.com                                            RMFS 000304-305
17 ethan.davis@jacksonlewis.com                                         19 Exhibit 16...................................... 181
18                                                                           Photocopy of Check
   ALSO PRESENT:                                                        20   RMFS 000311
19 Mr. John Staples                                                        Exhibit 17...................................... 182
   Mrs. Kim Staples                                                     21   October 31, 2017, E-mail
20 Mr. Michael Shin                                                          RMFS 000312
                                                                        22 Exhibit 18...................................... 188
   Ms. Julie Blanchard
                                                                             H. Walker Foods Sweet Southern Waffle
21                                                                      23   Brochure
22                                                                           RMFS 000325
23                                                                      24 Exhibit 19...................................... 202
24                                                                           December 21, 2017, E-mail with Attachment
25                                                                      25   RMFS 000106-108


                                                                                                                                             2 (Pages 2 - 5)
                                                         Freedom Court Reporting
877-373-3660                                               A Veritext Company                                                                205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 4 of 76


                                                           Page 6                                                           Page 8
 1                     INDEX                                         1              Any time you need to take a break, you tell
 2                  (CONTINUED)
                                                                     2   me, and we'll take a break.
 3                   EXHIBITS
 4 NO./DESCRIPTION                                      PAGE         3       A. Yes.
 5 Exhibit 20...................................... 236              4       Q. Do you understand that today you're giving
     December 28, 2017, E-mail                                       5   testimony on behalf of yourself?
 6   RMFS 000118-119                                                 6       A. Yes.
   Exhibit 21...................................... 260
 7   E-mail Chain                                                    7       Q. And on behalf of your business H. Walker
     RMFS 000111                                                     8   Enterprises, LLC?
 8 Exhibit 22...................................... 269              9       A. Yes.
     E-mail Chain                                                   10       Q. And Renaissance Man Food Services, LLC?
 9   Simmons 000167
     ****CONFIDENTIAL****                                           11       A. Yes.
10 Exhibit 23...................................... 283             12       Q. What I'll try to do is, if I'm asking you
     Membership Interest Purchase Agreement                         13   something that pertains to you individually --
11   RMFS 000096-105                                                14       A. Yes.
12
13          REQUESTED DOCUMENTS/INFORMATION
                                                                    15       Q. -- I'll try to ask it that way. Otherwise, I'll
14                    (NONE)                                        16   try to also make a distinction and ask you, and you'll be
15                                                                  17   testifying on behalf of the two companies, H. Walker
16              CERTIFIED QUESTIONS                                 18   Enterprises or Renaissance Man.
17                    (NONE)
18
                                                                    19              Is that okay with you?
19                                                                  20       A. Yes, sir.
20                                                                  21              MR. KING: Keri, I don't think that there's
21                                                                  22   a notice for 30(b)(6) of Renaissance Man.
22
                                                                    23              MR. SIMMS: It was just H. Walker?
23
24                                                                  24              MR. KING: But I'm happy for it to be
25                                                                  25   covered by both as long as we're talking about the same
                                                           Page 7                                                           Page 9
 1               PROCEEDINGS                                         1   list of items that's attached.
 2             THE REPORTER: Any agreements for the                  2              MR. SIMMS: That's fine.
 3   record?                                                         3              Anything else?
 4               MR. KING: No.                                       4              MR. KING: No.
 5               MR. SIMMS: No.                                      5              MR. SIMMS: Okay.
 6                   HERSCHEL WALKER,                                6       Q. (BY MR. SIMMS) Exhibit 1 appears to be the
 7   having been first duly sworn, testified as follows:             7   creation or formation document that concerns H. Walker
 8                      EXAMINATION                                  8   Enterprises, LLC.
 9   BY MR. SIMMS:                                                   9              Have you ever seen this before?
10        Q. State your full name for the record, please,           10              (Exhibit 1 marked.)
11   sir.                                                           11              MR. KING: RMFS 335.
12        A. Herschel Junior Walker.                                12       A. (Witness reviews document.)
13        Q. Mr. Walker, my name is Keri Simms. We met on           13              I hate to look through all the pages,
14   some prior occasions. And I'm here today to take your          14   but...
15   deposition.                                                    15       Q. (BY MR. SIMMS) Well, let me ask you this --
16               Have you ever given a deposition before?           16       A. Yes.
17        A. No.                                                    17       Q. -- do you know when H. Walker Enterprises, LLC,
18        Q. All right. This is your first time?                    18   was formed? It says March 20th, 2002.
19        A. Yes.                                                   19       A. Yes, that's around the time.
20        Q. At any time you don't hear me or understand the        20       Q. All right. And if you look at the page -- I'm
21   question, you tell me. I'll try to speak louder. I don't       21   going to refer down to the bottom, the bottom numbers,
22   want to yell at you, but I'll try to speak louder.             22   RMFS document 366 and 367.
23        A. Okay.                                                  23       A. (Witness reviews document.)
24        Q. If you don't understand a question, tell me.           24              Okay.
25   I'll try to ask it so that you understand it.                  25       Q. On RMFS 367, which is page 32 of the document --

                                                                                                                3 (Pages 6 - 9)
                                                 Freedom Court Reporting
877-373-3660                                       A Veritext Company                                            205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 5 of 76


                                                         Page 10                                                         Page 12
 1       A. Yes.                                                    1   2007.
 2       Q. -- it indicates that you own 100 percent of             2             Is that your recollection as to when that
 3   H. Walker Enterprises, LLC.                                    3   entity, Walker Foods, LLC, was formed?
 4             Do you see that?                                     4      A. Yes, it was about that time.
 5       A. Yes, sir.                                               5      Q. Okay. And if we go to page 42 of the document
 6       Q. Has that been true since 2002 up until today            6   or RMFS 411.
 7   that you own 100 percent of that LLC?                          7      A. (Witness complies.)
 8       A. Yes, sir.                                               8             Okay.
 9       Q. Other than yourself as a member, are there any          9      Q. It sets forth there -- and I wanted to ask you
10   other members of the LLC, to your knowledge?                  10   some questions about this.
11       A. No, sir.                                               11      A. Okay.
12       Q. Okay. You're the only one?                             12      Q. It has members, and the first one is H. Walker
13       A. Yes, sir.                                              13   Enterprises, LLC.
14       Q. And you've always been the only one since the          14             Do you see that?
15   formation of the LLC on March 20th, 2002, up until today?     15      A. Yes, sir.
16       A. Yes, sir.                                              16      Q. So H. Walker Enterprises was a member of Walker
17             (Exhibit 2 marked.)                                 17   Foods, LLC; is that your understanding?
18       Q. (BY MR. SIMMS) All right. I'm going to show            18      A. No. H. Walker Enterprises owns H. Walker;
19   you what is RMFS 370 through 557.                             19   H. Walker Enterprises, it was a member of -- say that
20             THE WITNESS: You want to tell me what it            20   again.
21   is?                                                           21      Q. Okay. The first document I gave you today was
22             MR. KING: Just wait on the question.                22   the creation of H. Walker Enterprises, LLC.
23             THE WITNESS: Okay.                                  23      A. Right.
24       A. Is there a certain page you want me to look at         24      Q. Okay. And now this document deals with Walker
25   or look at it all?                                            25   Foods, LLC.
                                                         Page 11                                                         Page 13
 1      Q. (BY MR. SIMMS) You can start with the              1            A. Foods, LLC, right.
 2   beginning page. I'm representing to you that that's a    2            Q. And according to page 42, or RMFS 411, there
 3   document that deals with the creation of an LLC called 3           appear to be three members.
 4   Walker Foods.                                            4            A. Right.
 5      A. Okay.                                              5            Q. The first member appears to be H. Walker
 6              (Witness reviews document.)                   6         Enterprises, LLC; is that correct?
 7              Yes.                                          7            A. Right.
 8      Q. All right. If you would -- page 370, which is      8            Q. The second member appears to be Simmons Prepared
 9   down at the bottom under RMFS, if you could go to that 9           Foods, Inc.; is that correct?
10   page.                                                   10            A. Right.
11      A. 37?                                               11            Q. And the third was a gentleman by the name of
12      Q. 370 at the bottom. It will be the second -- I     12         Mike Rogers?
13   think it's the second page from where you're looking at 13            A. Right.
14   right now.                                              14            Q. Okay. And then if you go to the next page,
15              MR. KING: First page.                        15         which is RMFS 412.
16      Q. (BY MR. SIMMS) First page, but go to -- it's 16                 A. (Witness complies.)
17   370 to -- did it not have a 369 on it?                  17                  Okay.
18      A. (Indicating.)                                     18            Q. It indicates that H. Walker Enterprises --
19      Q. Okay. I'm sorry; my bad. I had an extra page 19                 A. Right.
20   here.                                                   20            Q. -- owned 51 percent --
21      A. You want to give me that?                         21            A. Right.
22      Q. I don't think we need to talk about it.           22            Q. -- of Walker Foods, LLC?
23      A. Okay.                                             23            A. Right.
24      Q. At the top, it indicates that this agreement of   24            Q. And Simmons Prepared Foods owned 39 percent?
25   Walker Foods, LLC, was entered into on September 1st, 25              A. Right.

                                                                                                           4 (Pages 10 - 13)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                           205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 6 of 76


                                                       Page 14                                                            Page 16
 1       Q. Okay. And Michael Rogers owned 10 percent?           1        Q. And I'm sorry; let me try to finish.
 2       A. Yes, sir.                                            2        A. Okay.
 3       Q. Okay. What was the -- why was Walker Foods,          3        Q. I'm from Alabama, and I may have some pauses
 4   LLC, formed in September of 2007?                           4    along the way.
 5       A. Because that was a entity that was formed that       5        A. That's cool.
 6   Mike Rogers could have a piece of it. I owned H. Walker     6        Q. So if you want to, let me finish, and then you
 7   Enterprises 100 percent, so no one was ever going to get a  7    can answer. It will probably help you and me and
 8   piece of that because that's boiled down to a lot of other  8    everybody out.
 9   things rather than just food. So I do a lot more than       9        A. Okay.
10   just food stuff.                                           10        Q. I'm not telling you what to do, but I'm sure
11              So if I made him a part of H. Walker            11    that's what Mr. King would want you to do as well.
12   Enterprises, that meant he would have had a piece of that, 12               What I'm trying to find out is: Did
13   so that's why the food thing was created, because it dealt 13    Mr. Rogers -- whatever he did for Walker Foods, did he do
14   with what Mike Rogers and Simmons was going to be doing in 14    it out of some office location in Arkansas at some point
15   the entity.                                                15    in time?
16       Q. What was Simmons and Mike Rogers going to be        16        A. Yes.
17   doing?                                                     17        Q. Okay. And where was that located?
18       A. Doing the food service side of the company that     18        A. I'm not sure.
19   I started.                                                 19        Q. All right. What role was Mr. Rogers performing
20       Q. Okay. What company was that?                        20    for Walker Foods?
21       A. Which is now Renaissance Man, which is a food       21        A. He was going to be general manager.
22   service company.                                           22        Q. Okay. And what was Simmons Prepared Foods; what
23       Q. Okay. I have read through Exhibit 2, which is       23    was its role in this LLC Walker Foods?
24   the formation documents concerning Walker Foods, and I did 24        A. They were manufacturing the product that we were
25   not see reference to Renaissance Man.                      25    going to sell.
                                                       Page 15                                                            Page 17
 1       A. You may not, but that's what it was.                  1      Q. And what were those products?
 2       Q. Okay. If you would go to page 379, which is           2      A. Chicken products from -- any chicken product
 3   page 10 of Document 2.                                       3   sold. They were going to give H. Walker Enterprises or
 4       A. (Witness complies.)                                   4   Renaissance Man the product to become a fully integrated
 5             Okay.                                              5   food company like most of your big poultry companies out
 6       Q. With respect to Walker Foods, LLC --                  6   there.
 7       A. Okay.                                                 7      Q. All right.
 8       Q. -- it talks about it having a principal office        8      A. Because they didn't have a food service arm, so
 9   location, but it doesn't say where.                          9   I was going to be the food service arm for them because I
10             And my question to you is: Where was the          10   already had clients.
11   office of Walker Foods, LLC, located?                       11      Q. All right. And under this agreement, which is
12       A. At that time, it was in Savannah, Georgia.           12   Exhibit 2, which is the Walker Foods, LLC, corporate
13       Q. Did it move to some other location at some point     13   documents, did H. Walker Enterprises acquire ownership
14   in time?                                                    14   interest in the production facilities of Simmons Prepared
15       A. Some of the back office stuff moved when we          15   Foods?
16   moved it to Simmons, but it was started in Savannah,        16      A. No.
17   Georgia.                                                    17      Q. Okay. At some point, did the operations of
18       Q. Okay. Did Mike Rogers have a separate office         18   Walker Foods, LLC, cease or end?
19   location in Arkansas somewhere?                             19      A. Oh, yes. Yes.
20       A. Yes, he did.                                         20      Q. When was that, Mr. Walker?
21       Q. Where was that located?                              21      A. Sometime in 2009, I thought.
22       A. Oh, I'm not sure. I'm not sure where he's at.        22      Q. Okay.
23       Q. Was Mr. Rogers, with respect to Walker Foods,        23      A. I assume. I'm not sure.
24   was he operating Walker Foods at that location?             24      Q. All right. May I see Document 2 back? I may
25       A. He was -- yeah.                                      25   have added something to that that may need to be

                                                                                                            5 (Pages 14 - 17)
                                              Freedom Court Reporting
877-373-3660                                    A Veritext Company                                              205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 7 of 76


                                                          Page 18                                                            Page 20
 1   separated.                                                      1        A. Mike Rogers wasn't involved that long.
 2       A. (Witness hands attorney document.)                       2        Q. How long was he involved?
 3             MR. SIMMS: I did; sorry about that. I                 3        A. That, I couldn't be able to tell you. But he
 4   removed RMFS 555. It got accidentally stapled to it, and        4   did some unsavory things, as well. So I'm not sure how
 5   556 and 557.                                                    5   long he was involved, but he wasn't involved that long.
 6             (Exhibit 3 marked.)                                   6        Q. What unsavory things was he doing?
 7       Q. (BY MR. SIMMS) Exhibit 3.                                7        A. Well, sort of like what we're here fighting
 8             MR. KING: Simmons 555.                                8   about with your client, and also he had affairs that I
 9       A. Okay.                                                    9   have e-mails from some women who wrote that he was having
10       Q. (BY MR. SIMMS) This appears -- have you seen            10   affairs and stuff and so -- things like that, I don't put
11   this document?                                                 11   up with. So he had to go as well.
12       A. A long time ago, I have.                                12        Q. Okay. All right. Did him going have anything
13       Q. It appears to be a resolution of the board of           13   to do with the profitability of the venture of Walker
14   managers of Walker Foods, LLC. If you look at page 3,          14   Foods, LLC?
15   which is 557, RMFS 557?                                        15        A. Profitability?
16       A. (Witness complies.)                                     16        Q. Yeah.
17             Yes.                                                 17        A. Explain to me, sir.
18       Q. Is that your signature?                                 18        Q. Well, it's my understanding that H. Walker
19       A. Yes.                                                    19   Enterprises and Simmons Prepared Foods and Mike Rogers
20       Q. And it's got David Jackson.                             20   entered into an agreement to sell some food products that
21             Do you recognize that as Mr. Jackson's               21   Simmons was producing.
22   signature?                                                     22        A. Right. But I was selling before we entered into
23       A. I wouldn't know what his signature looked like.         23   it, so it was already going.
24       Q. I gotcha.                                               24        Q. But as far as that entity, the Walker Foods --
25             And Michael Jones.                                   25        A. I brought my entity into it, so it was -- I
                                                          Page 19                                                            Page 21
 1      A. I don't know what it looked like.                         1   brought items into that entity. So Mike just came in as a
 2      Q. Who is Michael Jones?                                     2   general manager. I needed a general manager. And we
 3      A. At that time, he was like one of the top guys at          3   thought -- well, he was introduced to me by John, and so
 4   Simmons. I think Mike Jones was one of the top guys at          4   he came in because of that. Everyone said I needed a
 5   Simmons. I'm not sure what position he held at that time.       5   general manager. And I brought that -- what I had into
 6      Q. Was he at Simmons, Inc., or Simmons Prepared              6   this entity, and Simmons gave me an opportunity at that
 7   Foods?                                                          7   time that I can expand and become like a food service arm
 8      A. I wouldn't be able to tell you that.                      8   where I can compete with the "big boys," as I called it,
 9      Q. All right. Looking at page 3, it looks like the           9   the Tysons, the Purdues, the Pilgrims, and all those guys.
10   resolution is dated April something 2009, but there's not      10   So that's what Simmons gave me an opportunity to do there.
11   a day of the week filled in the blank.                         11       Q. What I'm getting to is, was -- do you know how
12             Do you see that?                                     12   much -- let me ask you this: Was the Walker Foods, LLC,
13      A. Yes.                                                     13   entity's operations, as managed by Mike Rogers, was it
14      Q. Is it your recollection that this document is            14   successful?
15   executed in April of 2009?                                     15       A. To me, it was.
16      A. It could have been. Like I said, 2009 is nine            16       Q. Okay.
17   years ago. I don't remember yesterday.                         17       A. I think any time you make money, it's
18      Q. Yes, sir. I gotcha.                                      18   successful. And we were making money before I entered
19             Do you have any reason to believe that this          19   into it. But it's a point of how much you're making.
20   document was not executed in April of 2009?                    20   Some people say it's a lot, but I always say it was fine
21      A. No.                                                      21   what I was doing. So it's caught on what you consider
22      Q. So would it be fair for me to believe that               22   successful is.
23   Walker Foods, LLC, was operational, with respect to            23       Q. Let's get back to Exhibit 3 here.
24   Mr. Mike Rogers being involved, for about two years or         24              This resolution, did you have discussions
25   less than two years?                                           25   with representatives of Simmons and/or Simmons Prepared

                                                                                                               6 (Pages 18 - 21)
                                                 Freedom Court Reporting
877-373-3660                                       A Veritext Company                                              205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 8 of 76


                                                         Page 22                                                           Page 24
 1   Foods that led up to this resolution?                          1       A. He was to going to be --
 2       A. That, I can't recall. I couldn't recall.                2       Q. -- what Mr. Staples was going to be doing?
 3       Q. All right. And if you --                                3       A. Oh, he was going to become the general manager
 4       A. Like I say, it was 2009.                                4   of the food service entity, whatever it was, because at
 5       Q. Mr. Rogers was being terminated, right?                 5   that time, Mr. Staples was one of the ones that went and
 6       A. Here (indicating)?                                      6   said that Walker Foods has a bad reputation because of
 7       Q. Yes, sir, in this resolution.                           7   what Mike Rogers did. And the way he was -- sort of like
 8       A. Yes. Oh, no, he -- yes.                                 8   what I said with your client, was taking -- doing these
 9       Q. Okay. And under the paragraph on the first              9   sort of like, you pay me a fee, we'll sell your food. And
10   page, which is Simmons 555, the board authorized              10   he thought it was a bad reputation. So he decided that we
11   John Staples as an employee of Simmons to act as general      11   needed to change from Walker Foods, and so that's why
12   manager of the company --                                     12   Walker Foods, the company itself, went away.
13       A. Right.                                                 13              (Exhibit 4 marked.)
14       Q. -- on an at-will basis and subject to discretion       14       Q. (BY MR. SIMMS) Exhibit 4 is a Simmons-produced
15   of the board as general manager of the company, and he        15   document, Simmons 65.
16   shall report to the company's chief executive officer and     16              MR. KING: 65.
17   the board.                                                    17       A. Yes, sir.
18             Did Mr. Staples ever become the general             18       Q. (BY MR. SIMMS) Have you ever seen that
19   manager of Walker Foods, LLC?                                 19   document until this lawsuit, Mr. Walker?
20       A. No.                                                    20       A. (Witness reviews document.)
21       Q. Okay. Now, did you have a role in recruiting           21              No, sir, I have never seen it.
22   Mr. Staples?                                                  22       Q. And I think you've indicated that neither you
23       A. Yes, sir.                                              23   personally, nor anyone, to your knowledge, on behalf of
24       Q. All right. Did you have a role in preparing            24   H. Walker Enterprises or Renaissance Man Food Services
25   offers of employment that Simmons Prepared Foods had made     25   played any role in the offer that's memorialized in this
                                                         Page 23                                                           Page 25
 1   to Mr. Staples?                                                1   document that Simmons Prepared Foods made to Mr. Staples;
 2       A. No, sir.                                                2   is that correct?
 3       Q. Okay. And my question to you is: If                     3       A. That's correct.
 4   Mr. Staples -- excuse me -- Mr. Staples was to become the      4       Q. All right. Now, this document is dated
 5   general manager of Walker Foods, LLC, and replace              5   June 12th, 2008.
 6   Mike Rogers, how come you did not play a role in making        6       A. Okay.
 7   those employment offers that Simmons made to -- let me         7       Q. All right. At that time, had there been a
 8   finish my question -- Simmons made to Mr. Staples?             8   problem with Mike Rogers prior to June 12th, 2008?
 9       A. I didn't need to.                                       9       A. Yes, sir.
10       Q. Why not?                                               10       Q. Okay. And had there been discussions between
11       A. Because Simmons had experience in doing the            11   H. Walker Enterprises, Simmons Foods and/or Simmons
12   offers, whereas I didn't have that experience. John           12   Prepared Foods about replacing Mr. Rogers with Mr. Staples
13   wanted to come from Virginia. He hated Virginia. He was       13   prior to June 12th, 2008?
14   a friend at that time. He hated Virginia, wanted to get       14       A. Yes, sir. Well, I don't know whether it was
15   out of Virginia, so I brought him to Simmons. And he went     15   going to replace him with John or who we were going to
16   and started doing negotiation with Simmons. And I didn't      16   replace him with, but it was get rid of Mike Rogers.
17   need to play a role; that wasn't my forte. Sort of like       17       Q. All right.
18   I'm a running back. You have quarterbacks, you have           18       A. But at that time, I don't know whether it was
19   running backs, you have different people that play a role,    19   going to be John or whoever. I'm not sure when John
20   and that wasn't my role.                                      20   started telling me he hated Virginia. I'm not sure when
21       Q. Was it your understanding that initially               21   that time was.
22   Mr. Staples was to replace Mike Rogers and become the         22       Q. Let's go through Exhibit 4 here, if we could.
23   general manager of Walker Foods, LLC?                         23             This document is dated June 12th, 2008, and
24       A. No, sir.                                               24   it appears that Simmons Foods is making an offer of
25       Q. What was your understanding --                         25   employment to Mr. Staples.

                                                                                                             7 (Pages 22 - 25)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                             205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 9 of 76


                                                         Page 26                                                             Page 28
 1       A. Uh-huh.                                                 1   Enterprises or Renaissance Man have knowledge whether or
 2       Q. Is that correct?                                        2   not this particular offer of employment that was made to
 3       A. Yes, sir.                                               3   Mr. Staples in June of 2008 was accepted or not accepted?
 4       Q. And the position that they're hiring him is             4      A. No, sir, I don't.
 5   Director of Distribution Sales-Food Services?                  5             (Exhibit 5 marked.)
 6       A. Yes, sir.                                               6      Q. (BY MR. SIMMS) Let me show you Exhibit 5.
 7       Q. To your knowledge, did Simmons Prepared Foods           7   This is Simmons 98.
 8   have a director of distribution sales-food service prior       8      A. All right.
 9   to Mr. Staples?                                                9             (Witness reviews document.)
10       A. No, I don't think they did, because that was one       10             Okay.
11   reason my company came in. They didn't have the success       11      Q. (BY MR. SIMMS) Have you seen that document
12   at food service. I was bringing that food service arm in.     12   before this lawsuit?
13   That's the reason they hired John is to run the food          13      A. No, sir.
14   service side because I was the one who thought John could     14      Q. Did you or -- either personally or on behalf of
15   run the food service side. They didn't know who -- I          15   H. Walker Enterprises or Renaissance Man Food Services
16   don't know if they knew John Staples, but they didn't know    16   play any role in the offer that's shown in Exhibit
17   John. I'm the one that introduced John Staples to             17   Number 5?
18   Simmons.                                                      18      A. No, sir.
19       Q. Okay. Do you have knowledge, either personally         19      Q. You had an opportunity to look at Exhibit 5?
20   or on behalf of H. Walker Enterprises or Renaissance Man      20      A. Yes, sir.
21   Food Services, of communications or discussions between       21      Q. Played no role with respect to Exhibit 5?
22   anyone at Simmons Prepared Foods and Mr. Staples that led     22      A. No, sir.
23   up to the creation and this offer that was made on            23      Q. Have any discussions with Mr. Staples or anyone
24   June 12th, 2008?                                              24   at Simmons Prepared Foods with respect to or leading up to
25       A. No, sir.                                               25   exhibit -- the creation of Exhibit 5?
                                                         Page 27                                                             Page 29
 1       Q. Okay. So sounds like to me that you may have            1       A. No, sir.
 2   introduced Mr. Staples to Simmons, but you didn't play any     2       Q. Assume for me that the offer in Exhibit 5,
 3   more role in their negotiations about employment?              3   compared to the offer that was in Exhibit 4, had been
 4       A. The only thing that -- the role that I played is        4   changed.
 5   John wanted insurance. And I didn't have insurance             5             Did you play any role in making any of the
 6   because we had a small company. So the only role that I        6   changes?
 7   played is he got to negotiate the thing with Simmons           7       A. No, sir.
 8   because they were going to cover his insurance, and they       8       Q. Do you know specifically the date and time that
 9   knew about what a general manager or whatever this             9   Mike Rogers left his role at Walker Foods?
10   position he was going to have, what it would be because I     10       A. No, sir.
11   had no idea what you pay someone at that price. So they       11       Q. Was he still at Walker Foods on February 20th,
12   had more expertise at that than I did.                        12   2009?
13             So sort of like they have more expertise at         13       A. I have no idea. I know he wasn't work -- he
14   manufacturing chicken than I do, so that's the role           14   wasn't doing too much for me because I couldn't trust him
15   they're going to play; but I can sell, so that's the role     15   to save my life.
16   I played.                                                     16       Q. Okay.
17       Q. All right. Did you play any role in Item 2             17             (Exhibit 6 marked.)
18   regarding the compensation for Mr. Staples in this offer?     18       Q. (BY MR. SIMMS) Exhibit 6 is Simmons 80.
19       A. No, sir.                                               19       A. (Witness reviews document.)
20       Q. All right. And did you play any role in                20             Okay.
21   Mr. Staples participating in the Simmons profit sharing       21       Q. Did you have any involvement in the creation of
22   plan?                                                         22   the offer that's embodied in Exhibit 6, which is
23       A. No, sir.                                               23   Simmons 80?
24       Q. All right. And -- all right.                           24       A. No, sir.
25             Do you have knowledge, or does H. Walker            25       Q. Okay. Now, it appears to me that the bonus that

                                                                                                               8 (Pages 26 - 29)
                                                 Freedom Court Reporting
877-373-3660                                       A Veritext Company                                             205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 10 of 76


                                                         Page 30                                                             Page 32
 1   had been contained in Exhibits 4 and 5 and Exhibit 6 has       1   of these papers here, but he was negotiating a deal with
 2   been changed, and it talks about -- it goes from               2   someone that Mike Rogers had taken like $25,000 a month --
 3   participation of Mr. Staples in the Simmons Prepared Foods     3   it may have -- I'm not sure of the amount. I'm not sure
 4   pool or plan, to 5 percent of Walker's net income up to        4   whether he was working for who at that time. So that's
 5   50 percent of Mr. Staples' salary when he moves to Walker      5   why I say that's so long ago. I don't know what time is
 6   Foods.                                                         6   what.
 7      A. Yes, sir.                                                7       Q. What I'm trying to find out today is, to your
 8      Q. Did you have any discussions with anyone at              8   knowledge -- I know you're having to go back to 2009, but
 9   Simmons Prepared Foods about that change?                      9   did Mr. Staples ever manage Walker Foods, LLC?
10      A. No, sir.                                                10       A. To my knowledge, I don't know.
11      Q. And did you have any discussion with Mr. Staples        11       Q. You don't know?
12   about that?                                                   12       A. Yeah, I don't know. That's what I'm saying.
13      A. No, sir.                                                13       Q. All right.
14      Q. And would it be fair to say that Mr. Staples            14       A. Like I say, it could have been, could not have
15   never became an employee of Walker Foods, LLC?                15   been. I don't know.
16      A. That, like I say, I have no idea. When I left           16       Q. Okay.
17   John, all I knew, he was going to be working for -- coming    17       A. But if he did, it was a short period of time.
18   back to Arkansas, working for me. Whether these contract      18       Q. All right. Let's go back to the resolution
19   things was going to be worked out by Simmons, I had no        19   document.
20   clue of what they were doing. So Walker Foods,                20             MR. KING: Simmons 555?
21   Renaissance Man, or whoever, I just knew he was going to      21             MR. SIMMS: Yeah, starts with 555. What
22   be working for me.                                            22   number was that?
23      Q. Was going to be performing what role for you?           23             MR. KING: Exhibit 3.
24      A. Well, there's general manager, head of                  24             MR. SIMMS: All right.
25   distribution, or working in the food service side, is what    25       Q. (BY MR. SIMMS) Page 2, it says that, The board
                                                         Page 31                                                             Page 33
 1   I -- what my business was.                                     1   authorizes the company, and I'm guessing Walker Foods,
 2       Q. Was he going to be working for H. Walker                2   LLC, as soon as practical, to cease using office space at
 3   Enterprises --                                                 3   124 West Meadow, Fayetteville, Arkansas.
 4       A. No.                                                     4             Do you see that?
 5       Q. -- or Renaissance Man?                                  5       A. Yes.
 6       A. It was Renaissance -- whatever was going to be          6       Q. Was that Mr. Mike Rogers' office?
 7   Renaissance Man at that time.                                  7       A. It could have been. Like I said, I don't know.
 8       Q. Okay. As far as you know, Mr. Staples never             8       Q. And to move the administrative functions to the
 9   went to work for Walker Foods, LLC?                            9   Savannah office of Renaissance Man or to the Simmons
10       A. As far as I know. I'm not sure. Like I said, I         10   offices?
11   know John was one of the people that wanted to change         11       A. Yes.
12   Walker Foods because he said it had a terrible name           12       Q. Okay. Now, did the administrative functions of
13   because of what Mike Rogers did. So that's all I know.        13   Walker Foods, LLC, get moved to the Savannah office of
14   And Renaissance Man came out.                                 14   Renaissance Man Food Services?
15       Q. All right. And did Mr. Staples ever act as             15       A. It was in the Savannah office. Mike never did
16   general manager for Walker Foods, LLC, to your knowledge?     16   any billing or anything. Carol did all that. Mike Rogers
17       A. To my knowledge -- there's an e-text -- there's        17   may have ordered things, but Mike Rogers never did any
18   an e-mail where John -- let me think. I don't                 18   billing. It was done out of the Savannah office the whole
19   know whether it was John or -- but I don't know what -- I     19   time. He may have worked out of that office, but he never
20   don't know -- one of the things I always say is I don't       20   done any billing out of that.
21   believe in titles. I never have. And that's why I said        21       Q. No billing?
22   wherever John would work, I thought he was just working.      22       A. Billing, yes, B-I-L-L-I-N-G.
23             But there's an e-mail where John was                23       Q. I gotcha.
24   negotiating a deal where Mike Rogers had taken money from     24       A. Yeah, just making sure.
25   a company. And I'm not sure whether John has signed any       25       Q. Okay, yeah. We'll get on the same page.

                                                                                                              9 (Pages 30 - 33)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                              205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 11 of 76


                                                         Page 34                                                             Page 36
 1             My question to you is: What's your                   1   and compensation structure.
 2   recollection as to what took place with respect to the         2              Did I read that correctly?
 3   administrative functions of Walker Foods, LLC, as              3       A. Right. Yes, sir.
 4   referenced in this paragraph on page 2 of Simmons 556?         4       Q. Was there a meeting before April 15th, 2009?
 5      A. I can't recall. Maybe because of the unsavory            5       A. I don't recall. There could have been but, like
 6   things he was doing, they didn't want him to have anything     6   I said, I don't recall.
 7   to do with our entity anymore because -- like I say, I         7       Q. Would you agree with me at some point,
 8   have no clue.                                                  8   Mr. Staples did not operate or manage Walker Foods, LLC?
 9      Q. All right. What I want to know is: Did the               9       A. No, I couldn't agree with you there.
10   administrative functions continue to be operated going        10       Q. Do you know one way or the other?
11   forward into the future after --                              11       A. That's why I was saying, I couldn't agree;
12      A. Administrative function to what?                        12   that's why I'm not agreeing.
13      Q. -- April of 2009, of Walker Foods, LLC?                 13       Q. Okay.
14             Were they carried out at the offices of             14       A. Yes.
15   Renaissance Man or was that done inside Simmons?              15       Q. Could you tell me when he first started managing
16      A. In 2000 --                                              16   Renaissance Man Food Services?
17      Q. April of 2009.                                          17       A. No. No.
18      A. That may have been moved to Simmons at that             18       Q. Okay.
19   time, I'm thinking.                                           19              (Exhibit 7 marked.)
20      Q. Okay. Then it says that, The board will have a          20       Q. (BY MR. SIMMS) Let me show you Exhibit 7,
21   meeting on or after April 15th, 2009, to include              21   which is RMFS 418 through 451.
22   Mr. Staples. And for matters related to the relationship      22       A. Yes.
23   between the company, Walker Foods, and Renaissance Man,       23       Q. And take a moment and read over those. I'm
24   and a restructuring of the company's business operations,     24   going to ask you some questions.
25   including without limitation a restructuring of the           25       A. Okay.
                                                         Page 35                                                             Page 37
 1   company --                                                     1            (Witness reviews document.)
 2      A. Now, wait. Read that again where you see Walker          2            You can go ahead and ask.
 3   Foods.                                                         3      Q. Okay. This document, which is Exhibit 7,
 4      Q. Okay.                                                    4   appears to be the corporate formation documents related to
 5      A. I just see, Between the company and Renaissance          5   Renaissance Man Food Services, LLC.
 6   Man. It doesn't say, Walker Foods.                             6      A. Yes.
 7      Q. Let's back up.                                           7      Q. And it appears that that entity was formed on
 8             Do you see where it says, Resolved that the          8   April 26th, 2002.
 9   board should have a meeting on or before April 15th, 2009?     9      A. Right.
10      A. Yes, right, to include John Staples to address          10      Q. And then if you go to page 32, which is
11   various business matters including matters related to the     11   RMFS 450.
12   relationship between the company and Renaissance Man?         12      A. (Witness complies.)
13      Q. Yes, sir.                                               13            432?
14             And to me, the "company" is referring to            14      Q. 450, page 32, which is -- but it's also stamped
15   Walker Foods, LLC.                                            15   450.
16      A. Okay.                                                   16      A. Oh, okay.
17      Q. All right.                                              17      Q. According to that page, the only member of
18      A. Yes.                                                    18   Renaissance Man Food Services is H. Walker Enterprises,
19      Q. And a restructuring of the company is Walker            19   LLC; is that correct?
20   Foods' business operations --                                 20      A. Right, that's correct.
21      A. Yes, sir.                                               21      Q. It's not you individually?
22      Q. -- including, without limitation, a                     22      A. No.
23   restructuring of the company, Walker Foods, LLC --            23      Q. And H. Walker Enterprises, LLC, owns 100 percent
24      A. Right.                                                  24   of Renaissance Man?
25      Q. -- and Renaissance Man Food Services sales force        25      A. Right.

                                                                                                             10 (Pages 34 - 37)
                                                 Freedom Court Reporting
877-373-3660                                       A Veritext Company                                             205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 12 of 76


                                                         Page 38                                                            Page 40
 1      Q. Is that correct?                                         1       Q. And it says, This Memorandum of Understanding is
 2      A. Yes, sir.                                                2   effective as of "blank" day 2010, between H. Walker
 3      Q. And the page before, which is page 31, you               3   Enterprises, LLC, and Simmons Prepared Food, Inc.
 4   signed the formation documents on behalf of H. Walker          4             Did I read that correctly?
 5   Enterprises, LLC, correct?                                     5       A. Yes, sir.
 6      A. Yes, sir.                                                6       Q. This looks like this was -- down at the
 7      Q. Going back to Exhibit 6, the bonus -- about when         7   bottom --
 8   Mr. Staples goes to Walker Foods?                              8       A. Yes.
 9      A. Yes, sir.                                                9       Q. -- you see, right above the word "confidential"
10      Q. To your knowledge, that never occurred, did it?         10   there's some numbers and then a v4?
11      A. I didn't know anything about the bonus, so I            11       A. Oh, yes, the numbers and then the v4, yes, sir.
12   expect not. That, I don't know, because I never had           12       Q. Do you know if that means this was Version 4 of
13   anything to do with that.                                     13   this agreement?
14      Q. Okay. And as far as you know, Mr. Staples never         14       A. No, sir. I don't know what that means.
15   moved to Walker Foods, either employed by Walker Foods,       15       Q. All right. Other than this Exhibit 8,
16   LLC, or managed that operation at all?                        16   Mr. Walker, are you aware of any documents, either
17      A. Like what I said, I couldn't tell you. I don't          17   personally or on behalf of H. Walker Enterprises or
18   know.                                                         18   Renaissance Man Food Services, that deals with Mr. Staples
19      Q. Okay. But at some point, Mr. Staples became the         19   becoming general manager of Renaissance Man Food Services?
20   general manager of Renaissance Man?                           20       A. There was a lot of different like memorandum
21      A. Yes, sir.                                               21   going back and forth. And so that would have been a lot
22      Q. All right. And do you know what document                22   of different things that had been written going back and
23   addresses that?                                               23   forth and stuff. I know that.
24      A. There's something I've seen where it said John          24       Q. So you -- go ahead.
25   would become general manager of Renaissance Man and           25       A. No, that's -- that's what -- I just know that.
                                                         Page 39                                                            Page 41
 1   answer -- I'm not sure what document it is, but I've seen      1       Q. You attended David Jackson's deposition Monday?
 2   something that states that somewhere.                          2       A. Yes, sir.
 3       Q. Do you know if it's this Memorandum of                  3       Q. And you recall Mr. Jackson has referred to and
 4   Understanding, which I'm going to mark as Exhibit 8, which     4   quoted certain provisions that Simmons takes the position
 5   is Simmons 244.                                                5   that controls the relationship between it and/or H. Walker
 6             (Exhibit 8 marked.)                                  6   Enterprises or Renaissance Man Food Services, correct?
 7       A. Let's see. Did you see it somewhere?                    7       A. You'll probably have to explain that to me
 8       Q. (BY MR. SIMMS) I'm going to get to it I think.          8   again.
 9   I just wanted to --                                            9       Q. Okay. I think Mr. Jackson was quoting from this
10       A. If you tell me, I can look for it.                     10   Exhibit 8.
11       Q. Have you seen that document before?                    11       A. Quoting what now?
12       A. This one right here (indicating)?                      12       Q. We'll get to that later today.
13       Q. Yes, sir.                                              13             But you attended the deposition; you
14       A. (Witness reviews document.)                            14   remember he was saying, This is -- this provision controls
15             Memorandum of Understanding, yes, sir, I've         15   our relationship?
16   seen this before.                                             16       A. Yes.
17       Q. All right. Looking at -- it's my                       17       Q. When he's talking about relationship, he's
18   understanding -- and you correct me if I'm wrong, but that    18   talking about the relationship between Simmons Prepared
19   document that's Exhibit 8, that's never been signed, has      19   Foods and H. Walker Enterprises, LLC, and/or Renaissance
20   it?                                                           20   Man Food Services, correct?
21       A. No, sir.                                               21       A. Yeah. I assume that's what he was talking
22       Q. And let's look at the top of it.                       22   about.
23       A. Okay.                                                  23       Q. All right. Was this document, Exhibit 8, ever
24       Q. And I'm on page Simmons 244.                           24   signed, Mr. Walker?
25       A. All right.                                             25       A. No.

                                                                                                             11 (Pages 38 - 41)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                              205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 13 of 76


                                                       Page 42                                                             Page 44
 1       Q. Why not?                                            1     and/or Renaissance Man Food Services, that the parties,
 2       A. Because there was still some questions about it,    2     course of business between them, was as reflected in this
 3   so I probably never signed.                                3     agreement?
 4       Q. What questions did you have about it?               4         A. Explain it.
 5       A. Well, if you look in there, you see where it        5         Q. With respect to profit share and the other
 6   says, Ownership of 65/35.                                  6     provisions of the agreement?
 7       Q. Okay. What question do you have about that?         7         A. Well, we talked about profit sharing. Like I
 8       A. They didn't own any of the Renaissance -- they      8     said, that was so many different things growing up, and I
 9   didn't own any of it. They were going to get a profit      9     wanted profit sharing, and somebody might have said
10   share, not a ownership.                                   10     ownership. So when I saw "ownership," I wasn't going to
11       Q. All right. Did they have ownership in Walker       11     sign that because I wasn't going to give up any ownership
12   Foods, LLC?                                               12     of H. Walker or Renaissance Man or any of it to anybody.
13       A. They were going to get ownership in that, yes.     13         Q. All right. I guess my question to you is: Is
14       Q. 39 percent?                                        14     there any other -- besides the ownership, 65/35, anything
15       A. Yes, sir.                                          15     else you objected to --
16       Q. They had 39 percent ownership of it?               16         A. Well, I --
17       A. Yes, sir, that's right.                            17         Q. Let me finish my question -- that caused you not
18       Q. And tell me, before the creation of this           18     to sign the agreement, Exhibit 8?
19   Memorandum of Understanding, what your understanding was, 19         A. Well, if I looked through it, it may be, but I
20   if you have one, either personally or on behalf of        20     think that the ownership was the most important thing to
21   H. Walker Enterprises, LLC, or Renaissance Man Food       21     me. I wasn't going to give it up after watching what
22   Services, as to what the relationship was going to be     22     they -- what somebody done that I put trust in that
23   between Simmons Prepared Foods and H. Walker Enterprises, 23     handled my company.
24   LLC, and/or Renaissance Man Food Services, going forward 24          Q. You're talking about Mike Rogers?
25   if it was not being done under Walker Foods, LLC?         25         A. Yes.
                                                       Page 43                                                             Page 45
 1        A. Walker Foods -- at that time, I started              1        Q. Okay. Now, going forward after April
 2   Renaissance Man. I built Renaissance Man. I sold             2   the -- April of 2009 --
 3   Renaissance Man. And I decided to let people talk me into    3        A. Yes.
 4   bringing in someone else, who totally showed me that they    4        Q. -- as between Simmons Prepared Foods and
 5   were an a-hole, as I will say.                               5   H. Walker Enterprises and/or Renaissance Man Food
 6              And I said, Wait a minute, I'm not going to       6   Services, what is set out in this exhibit, other than
 7   give a company up for somebody to be a jerk. So at that      7   ownership, the course of dealings between the parties?
 8   time, I said, I'd rather give you profit sharing. And in     8              MR. KING: Oh, geez, you need to look at
 9   the contract, it talks about ownership, and I -- that's      9   it.
10   the reason probably it was never signed. It's not           10              THE WITNESS: I've got to look at all of it
11   ownership; it's profit sharing.                             11   now.
12              But because Simmons is such a great              12              Are you going to let me look at all of it?
13   company, they have been a man of their word with me, just   13              MR. SIMMS: Why don't you take a moment,
14   we never signed, but we lived by our understanding, and     14   and I'll run to the restroom while you look through it
15   it's sort of like they lived by their profit share, and     15   all.
16   they never really said they have had any ownership in it.   16              (Recess in the proceedings from 9:57
17   So to me, there was no need to sign it.                     17              to 10:06 a.m.)
18        Q. All right. So let me make sure I understand         18              THE WITNESS: Will you repeat your
19   what you're saying.                                         19   question?
20              You're saying the reason you did not sign        20        Q. (BY MR. SIMMS) Yes, sir. I think I was asking
21   Exhibit 8 is because it references ownership?               21   you some questions about Exhibit 8.
22        A. Right.                                              22        A. Yes.
23        Q. Okay. But are you saying that after April of        23        Q. And I know you told me that the reason it was
24   2009, going forward with respect to any relationships       24   not executed from your standpoint or on your behalf for
25   between Simmons Prepared Foods and H. Walker Enterprises    25   H. Walker Enterprises, LLC, or Renaissance Man is because

                                                                                                           12 (Pages 42 - 45)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                             205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 14 of 76


                                                          Page 46                                                            Page 48
 1   of the ownership --                                             1   by -- we went by it and, as you said, if you remember
 2       A. That was it, yes.                                        2   David's testimony, he even mentioned the profit sharing
 3       Q. -- provision.                                            3   over the ownership. And this document talks about
 4              Other than that particular provision, do             4   ownership.
 5   you have a recollection -- and I know you may need to read      5             Well, you can tell that this document had
 6   through the whole document again -- that you objected to        6   more changes to it. So -- because he now knows it was
 7   as to why -- there would be a basis why you did not             7   profit sharing, not ownership. So we talked about certain
 8   execute the agreement?                                          8   things within it at certain times; we just never wrote it
 9       A. Well, ownership is going to be the biggest               9   down. So I think the answer to that is there always was
10   thing. And then I also felt that -- which is what your         10   some changes in this document. That's all the stuff I can
11   client mentioned also in his testimony, said Brinker's was     11   say.
12   Simmons' client, and Brinker's was mine because it shows       12      Q. All right. If you could go back to Exhibit 3,
13   it here (indicating). And I didn't think that we should        13   which is the resolution pertaining to Walker Foods, LLC.
14   be putting who's going to be what client because in my         14             MR. KING: Simmons 555.
15   field, in the food service, it could be a wide range, and      15      Q. (BY MR. SIMMS) Page 2, I asked you about this,
16   I didn't want to narrow that field down to this person or      16   but I need to follow up on it.
17   that person.                                                   17      A. (Witness complies.)
18              And also, we talked about U.S. Foods -- not         18             Okay.
19   U.S. Foods -- we talked about Sysco, where my vision is        19      Q. It's the provision that deals with the meeting
20   everybody, not just narrowing it down to one. So that was      20   before April 15th, 2009.
21   it. So I just thought that we needed to talk over all of       21      A. Yes, sir.
22   that stuff again. But the ownership was the most               22      Q. My question to you is: And I apologize if I
23   important thing.                                               23   asked you earlier, but do you have a recollection that
24       Q. All right. And this agreement appears that it           24   there was a meeting, and these matters addressed and a
25   came to be sometime either in 2009 or 2010?                    25   resolution were discussed at the meeting?
                                                          Page 47                                                            Page 49
 1       A. Right.                                                   1      A. Like I said, I can't recall. It could have
 2       Q. It was never executed?                                   2   been, could not. I'm just saying I don't recall.
 3       A. No, sir.                                                 3      Q. Do you know if Document 8, which is the
 4       Q. For the -- since that time, it's never been              4   Memorandum of Understanding, came out of the resolution
 5   executed?                                                       5   that's referenced on page 2 of Exhibit 3?
 6       A. No, sir.                                                 6      A. Say that again.
 7       Q. All right. And had it ever been changed to               7      Q. Did the Memorandum of Understanding, which is
 8   reflect what you just mentioned and proposed to Simmons         8   Exhibit 8, come into being as what was referenced in
 9   Prepared Foods to be executed and changed?                      9   Exhibit 3 on page 2 about having a meeting to deal with
10       A. No, no, Simmons and I almost always trusted each        10   the restructuring of either Walker Foods, LLC, and/or the
11   other except at certain times. We may have had some            11   Renaissance Man business?
12   flare-ups, but we trusted each other. Like I said,             12      A. I have -- I can't even recall. I have no clue.
13   they've been very good to me and to Renaissance Man. I         13      Q. Okay. Now, Exhibit 3, when it talks about
14   think they're the best thing that could have happened for      14   having this meeting, it talks about restructuring of
15   me to be able to compete.                                      15   Walker Foods, LLC, and with respect to Renaissance Man
16       Q. Other than the things that you've mentioned so          16   sales force and compensation structures.
17   far, and again, with the agreement that you may need to        17      A. Right.
18   read through the entire document, other than those items,      18      Q. If Mr. Staples' bonus in the March 6th, 2009,
19   would -- are we in agreement that as concerns the              19   employment offer made to him by Simmons did not occur
20   relationship between Simmons Prepared Foods and H. Walker      20   because he never moved to Walker Foods, LLC, my question
21   Enterprises and Renaissance Man, this document was --          21   to you is: Was there further discussions about
22   embodied or contained the agreement between the parties        22   Mr. Staples' compensation structure with respect to him
23   going forward?                                                 23   becoming the general manager of Renaissance Man Food
24       A. Well, I think we -- well, I'm trying to think           24   Services?
25   how I would say this -- I think we lived -- we went            25      A. No. If that was the case, John would have

                                                                                                              13 (Pages 46 - 49)
                                                 Freedom Court Reporting
877-373-3660                                       A Veritext Company                                              205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 15 of 76


                                                         Page 50                                                           Page 52
 1   mentioned it by now, and he drew up so many different          1   agreement, the relationship between Simmons Prepared Foods
 2   bonuses things. He drew them up, so I figured -- well, I       2   and H. Walker Enterprises was the Walker Foods, LLC?
 3   just knew about this bonus during the case. That's the         3      A. No, sir.
 4   first time I ever heard of what you're talking about.          4      Q. Okay. Had there been a prior relationship
 5       Q. Okay. You don't have a recollection of there            5   between Simmons Prepared Foods and Renaissance Man?
 6   being a meeting where Mr. Staples' compensation was            6      A. Has there been a prior relationship between
 7   discussed?                                                     7   Simmons Prepared and Renaissance Man?
 8       A. No.                                                     8      Q. Yes, sir.
 9       Q. All right. Now, with respect to Mr. Staples and         9      A. No, sir.
10   his being general manager of Renaissance Man, is that         10      Q. Okay. Because from the documents I've read, the
11   referenced in Exhibit 8, which is the Memorandum of           11   relationship prior to this Memorandum of Understanding
12   Understanding?                                                12   dealt with a relationship where H. Walker Enterprises
13       A. I just -- I did see it somewhere.                      13   owned 51 percent of Walker Foods.
14             (Witness reviews document.)                         14      A. Right.
15       Q. Okay. I think it's on page 4.                          15      Q. Simmons Prepared Foods owned 39 percent.
16       A. Oh, if you knew where it was, why did you ask me       16      A. Right.
17   to look for it?                                               17      Q. And the balance was owned by Mike Rogers.
18       Q. I was getting there myself.                            18      A. Right.
19       A. Yes, sir.                                              19      Q. Okay. And that relationship -- that company or
20       Q. All right. Before we talk about that, let's go         20   that entity or that relationship ended.
21   back to page 1, which is 244.                                 21             And was it being replaced with a
22       A. (Witness complies.)                                    22   relationship between Simmons Prepared Foods and H. Walker
23             Okay.                                               23   Enterprises that concerned Renaissance Man Food Services?
24       Q. It says -- right after the beginning, or the           24      A. Okay. Say that again.
25   "preamble" we call it, it says, The purpose of this           25             MR. KING: Let me try. I think what he
                                                         Page 51                                                           Page 53
 1   memorandum.                                                    1   wants to know is whether Simmons had a relationship with
 2             Do you see that section?                             2   Ren Man separate and apart from the Walker Foods, LLC --
 3      A. Purpose of -- yes.                                       3             THE WITNESS: No, not at first.
 4      Q. Is to set forth the understanding of Walker and          4             MR. KING: -- prior to 2009.
 5   Simmons. And I want to kind of stop there and ask you a        5       A. No, no, no.
 6   question.                                                      6       Q. (BY MR. SIMMS) All right.
 7             When the document is referring to Walker,            7             MR. KING: So the second question then was,
 8   do you know if that -- that is referring to H. Walker          8   was it the intention in 2009 to form a relationship with
 9   Enterprises, LLC; is it not?                                   9   Ren Man and Simmons that would replace the prior
10      A. Yes, sir.                                               10   relationship that existed between Walker Foods and
11      Q. Okay. So this is an agreement between H. Walker         11   Simmons --
12   Enterprises, LLC, and Simmons Prepared Foods, correct?        12       A. Before? You're talking about when we first
13      A. Yes, sir.                                               13   started?
14      Q. All right. And it deals with the operation of           14       Q. (BY MR. SIMMS) I'm just trying to use the
15   the Renaissance Man Food business, correct?                   15   documents to figure out --
16      A. Yes, sir.                                               16       A. Well, that's the reason I think the document was
17      Q. And it refers to this relationship as a "joint          17   never signed; it needed to be straightened out some. And
18   venture," correct?                                            18   that's what the deal is. It needed to be straightened out
19      A. Yes, sir.                                               19   a lot.
20      Q. And it says, The parties will rely on the               20             But, see, I think you may be confusing
21   commitments described in this Memorandum in moving ahead      21   Renaissance Man. This entity was not started with just
22   with RMFS.                                                    22   food with -- the beginning of this. Renaissance Man was
23             Did I read that correctly?                          23   going and selling before this whole entity started.
24      A. Yes, sir.                                               24       Q. Okay. Was Simmons --
25      Q. So would it be fair to say that prior to this           25       A. Prepared.

                                                                                                            14 (Pages 50 - 53)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                             205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 16 of 76


                                                               Page 54                                                            Page 56
 1     Q. -- Prepared Foods supplying product to                          1   correct?
 2 Renaissance Man outside of the Walker Foods entity and/or              2       A. Oh, I have no clue.
 3 what was contemplated by the Memorandum of Understanding?              3       Q. We could go back and look at the --
 4     A. No, sir.                                                        4       A. You may need to go back and look at --
 5     Q. Okay. Would you agree with me that the offer of                 5       Q. -- at the LLC?
 6 employment made by Simmons to Mr. Staples prior to the                 6       A. That may be good to look at. I have no clue. I
 7 Memorandum of Understanding was changed?                               7   get so much.
 8     A. Was it changed -- his deal he was trying to do,                 8       Q. I believe the evidence in the case so far is
 9 changed from this here (indicating)?                                   9   that that entity was actually dissolved in 2015.
10     Q. Would you agree with me that the original offer,               10       A. What entity?
11 the March 6th, 2009, offer with Walker Foods --                       11       Q. Walker Foods, LLC.
12     A. $140,000. You talking about $140,000. There                    12       A. And I was getting $100,000 from Walker Foods?
13 was $140,000 and $160,000.                                            13       Q. That's what I wanted to ask you.
14           MR. KING: Wait. Let him ask his question.                   14       A. No, I never got $100,000, 2015. If I was,
15           THE WITNESS: Oh, that was my fault.                         15   somebody owed me some money.
16           MR. KING: All right.                                        16       Q. Okay. So in your mind, was Walker Foods, LLC,
17     Q. (BY MR. SIMMS) Here's what I'm getting to.                     17   over with concerning the resolution dealing with
18     A. Okay.                                                          18   Mike Rogers?
19     Q. We looked at the March 6th, 2009, employment                   19       A. Yes, sir.
20 offer.                                                                20       Q. All right. And Mr. Staples never had anything
21     A. Okay.                                                          21   to do with Walker Foods, LLC?
22     Q. And Paragraph 3, as part of Mr. Staples'                       22       A. No, not true.
23 compensation, dealt with a bonus that related to Walker               23       Q. Okay. What did he have to do --
24 Foods.                                                                24       A. I said I'm not sure because he negotiated a deal
25     A. Right.                                                         25   to end Mike Rogers. And that's why I said, I'm not sure
                                                               Page 55                                                            Page 57
 1       Q. You see that?                                                 1   whether he worked for or not. I'm not sure what time it
 2       A. Right.                                                        2   was.
 3       Q. And I think you've told me that Mr. Staples, as               3              He negotiated a deal to end Mike Rogers.
 4   far as you recall, never went to work for nor managed                4   And I'm not sure whether Walker Foods or what happened at
 5   Walker Foods, LLC?                                                   5   that time. As I said, it's 2009. I wish I could
 6       A. No, I said I wasn't sure.                                     6   remember, but I don't remember 2009. I don't remember --
 7             MR. PARKER: Objection, mischaracterizes                    7   like I said, yesterday pretty good, but he negotiated that
 8   his testimony.                                                       8   deal with Walker Foods, whatever -- it was a beef company
 9       A. I said I wasn't sure if he did.                               9   or something that he was doing.
10       Q. (BY MR. SIMMS) All right.                                    10      Q. All right. Under Walker Foods, there were three
11       A. I never said he didn't do it. I said, no, I'm                11   members?
12   not sure he ever did. And that's what it was.                       12      A. Yes.
13       Q. Okay. And I thought I asked you this, but I                  13      Q. There was H. Walker Enterprises, owned
14   want to make sure.                                                  14   51 percent of Walker Foods?
15             This Memorandum of Understanding that deals               15      A. Yes.
16   with Renaissance Man --                                             16      Q. And if Mr. Staples was given directions by
17       A. Right.                                                       17   someone on behalf of H. Walker Enterprises, who would that
18       Q. -- it's not -- this agreement is not dealing                 18   person have been?
19   with Walker Foods, LLC, at all, is it?                              19      A. If Mr. Staples was given direction by H. Walker
20       A. No.                                                          20   Enterprises, who would that person --
21       Q. Okay. And is that because of the resolution                  21      Q. Concerning Walker Foods.
22   dealing with Walker Foods had put an end to that entity?            22      A. That would have been me.
23       A. Yes. That was the end to it at that time.                    23      Q. Okay. Did you provide instructions to
24       Q. All right. And let me ask you this: You were                 24   Mr. Staples about the content of the resolution dealing
25   getting $100,000 from Walker Foods, LLC, off the top,               25   with Mike Rogers and --

                                                                                                                  15 (Pages 54 - 57)
                                                      Freedom Court Reporting
877-373-3660                                            A Veritext Company                                             205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 17 of 76


                                                          Page 58                                                            Page 60
 1       A. No.                                                      1              Had Mr. Staples, based on your
 2       Q. You gave no directions?                                  2   recollection, began acting as general manager for
 3       A. No. The direction Mr. Staples had is we were             3   Renaissance Man Food Services in 2010?
 4   friends. Mr. Staples brought Mike Rogers, the unsavory          4       A. 2010? I couldn't be 100 percent. When I talked
 5   bum, to me, and he felt guilty so he got involved. It had       5   to John -- like I said, you're saying "general manager."
 6   nothing to do -- so he got involved with it.                    6   It says general manager here. When I talked to John when
 7             And like I said, there's an e-mail where              7   he wanted to leave Virginia, and he agreed, and I gave him
 8   he's negotiating some -- whatever the deal, and I've seen       8   a job in Virginia, I thought he was working for me.
 9   this e-mail before, that he negotiated a deal. And it's         9              And when he went to negotiate, I know
10   around 2009/2008 or something. I'm not sure when it is,        10   nothing about his negotiation of what was going on there.
11   but I've seen an e-mail.                                       11   He was working for me at that time. So I don't know
12       Q. If Mr. Staples received instructions or                 12   whether it was 8, 9, 10; he was working for Renaissance
13   directions related to the Walker Foods, the resolution         13   Man, whoever it was, Walker Foods or whoever it was at
14   matters concerning Mike Rogers from Simmons Prepared           14   that time.
15   Foods, do you know who it would have been in Simmons           15       Q. What's your best recollection as to when
16   Prepared Foods?                                                16   Mr. Staples actually began acting as general manager for
17       A. No, sir.                                                17   Renaissance Man Food Services?
18       Q. You agree they were the other 39 percent owner          18       A. End of -- when Mike Rogers left in 2008/2009.
19   of Walker Foods?                                               19       Q. All right. Would you have to refresh your
20       A. Yes, I owned 51 percent, which I'm the majority.        20   recollection by looking at these documents that we've been
21       Q. Right.                                                  21   going over?
22       A. Right.                                                  22       A. That's not going to help me. I've refreshed
23       Q. Okay. And I want to make sure I understand              23   from something I may have somewhere. I don't know. Like
24   because I'm trying to move forward here.                       24   I said, I have no clue.
25             When Mr. Staples did not go to Walker                25       Q. Okay. Now, under Distribution of Profits, when
                                                          Page 59                                                            Page 61
 1   Foods, LLC, but began being the general manager of          1       the profits would be distributed -- let me ask you this:
 2   Renaissance Man, other than Document 8, which is a          2       Was there a profit distribution made in 2010?
 3   Memorandum of Understanding, are there any other documents 3           A. I have no clue.
 4   that concerned his role as general manager of Renaissance   4          Q. Do you believe that there have been profit
 5   Man Food Services?                                          5       distributions for each year after 2010 up through 2017?
 6      A. No. I think I've seen things that talk about          6          A. Like I said, I have no clue. It could be or
 7   John being Renaissance Man for -- being general manager of  7       not. Like I said, I have no clue.
 8   Renaissance Man, but I don't think -- I haven't seen any    8          Q. Here's what I'm trying to find out is if there
 9   documents like this.                                        9       was profit distributed, and Walker is H. Walker
10      Q. All right. Now, if you go to page 4 of               10       Enterprises, LLC, would Simmons Prepared Foods send a
11   Exhibit 8.                                                 11       check that represented H. Walker Foods -- I mean,
12      A. (Witness complies.)                                  12       H. Walker Enterprises' share of profits to it?
13             Okay. Yes, sir.                                  13          A. See, that's the problem; I think you're
14      Q. That has the section that deals with                 14       confusing yourself because remember I said that this
15   distribution of profits.                                   15       wasn't signed. That was a problem that was with this
16             And does that concern the going forward          16       contract. It wasn't 100 percent correct. So that's why I
17   with the operations of Renaissance Man Food Services?      17       never signed it. That's why I never signed. They had to
18      A. Yes, sir.                                            18       correct everything.
19      Q. All right. And it's 65 percent to Walker and         19                 So that's probably what it was. That's
20   35 percent to Simmons, correct?                            20       probably where you're confusing yourself, but I know where
21      A. Yes, sir.                                            21       you're trying to go.
22      Q. And Walker is defined in this document as            22          Q. Where am I trying to go?
23   H. Walker Enterprises, LLC, correct?                       23          A. You're trying to make H. Walker Enterprises on
24      A. Yes, sir.                                            24       here, which is what your client kept doing. So if I were
25      Q. And beginning -- let's talk about the year 2010.     25       you, I'd get it straight.

                                                                                                             16 (Pages 58 - 61)
                                                 Freedom Court Reporting
877-373-3660                                       A Veritext Company                                              205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 18 of 76


                                                         Page 62                                                            Page 64
 1      Q. Okay.                                              1         doing this.
 2      A. Okay.                                              2            Q. It says, That board will oversee and set policy
 3      Q. I'm not sure that's what I'm trying to do. I'm     3         for Renaissance Man Food business.
 4   just asking questions.                                   4            A. Right.
 5             I'm reading this Memorandum of                 5            Q. And that board was to be made up of you or your
 6   Understanding as being between what it says here,        6         appointee, and you had three out of five votes, and
 7   H. Walker Enterprises and Simmons Prepared Foods.        7         Simmons representatives, such as Todd Simmons or
 8      A. That's correct, but it's not signed. That's        8         David Jackson, would be on the board having two of the
 9   what I keep telling you.                                 9         five votes.
10      Q. Irrespective of it being signed, was it the       10            A. Yes, sir.
11   commitments and the references here, the course of      11            Q. Is that the way it took place?
12   dealings since 2010, between Simmons Prepared Foods, 12               A. That's what it says, but like I said, this was
13   H. Walker Enterprises and/or Renaissance Man?           13         never signed, and I think that's the thing is we went
14      A. Renaissance Man, some of it was and some of it 14            by -- certain things in here we went by, but because it
15   wasn't. That's why I said this wasn't signed because it 15         was never signed, there were certain things we never went
16   had to be corrected, and that's the reason it was never 16         by. So I -- whether I had five, they had two, we just
17   signed.                                                 17         made things work.
18      Q. Okay. With respect to the distribution of         18            Q. And at some point, David Jackson, he left
19   profits under the agreement, did Simmons send those     19         Simmons Prepared Foods, went to the pet food division --
20   profits to H. Walker Enterprises or to Renaissance Man? 20            A. Yes, sir.
21      A. I -- now that, I would assume it was Renaissance 21             Q. -- and did Mr. Gary Murphy oversee or be the
22   Man because I don't know if they ever sent anything to 22          Simmons Prepared Food person that dealt with this venture
23   H. Walker Enterprises.                                  23         with Renaissance Man or H. Walker Enterprises?
24      Q. All right. It says, These distributions will be   24            A. Yes, sir.
25   made after the initial compensation is paid to          25            Q. Okay. It says, John Staples will be the general
                                                         Page 63                                                            Page 65
 1   Herschel Walker, for your efforts as CEO of Renaissance        1   manager of Renaissance Man Food Services; is that correct?
 2   Man Food Services, and then a special point -- I guess         2       A. Yes, sir.
 3   that's 15 cents per pound fee to Simmons.                      3       Q. And report to you and the board?
 4             MR. KING: No, it's one-and-a-half cents.             4       A. Yes, sir.
 5       Q. (BY MR. SIMMS) One-and-a-half; I'm sorry.               5       Q. And reporting to you, self-explanatory.
 6       A. Yeah.                                                   6             But reporting to the board, do you know who
 7       Q. You got the first $200,000?                             7   on the board he would report to?
 8       A. Yes, sir.                                               8       A. The majority shareholder, me.
 9       Q. Has that always been the agreement?                     9       Q. No, sir. When it talks about the board, who on
10       A. Yes, sir.                                              10   the board?
11       Q. And Simmons was entitled to a half-cent per            11       A. I'm the board. I'm the majority of the board.
12   pound of what?                                                12   You told me I had three votes. And remember I said that
13       A. Administration fees of -- all of the                   13   we really didn't go by -- I don't know whether we went by
14   administration fees of non-Simmons items.                     14   this 100 percent. So that's why I keep saying it's great
15       Q. Going on down here, it talks about, Management         15   to have it and go by certain things; went by certain
16   of RMFS.                                                      16   things and we didn't. But he reported to me most of the
17             Do you see that?                                    17   time.
18       A. (Witness reviews document.)                            18       Q. This agreement contemplated that Mr. Staples
19             Yes.                                                19   would also report to the other members of the board,
20       Q. All right. It says, Going to form a new board          20   including you.
21   of five votes.                                                21       A. Yes.
22       A. Yes.                                                   22       Q. And my request to you is: Do you know who
23       Q. Did that happen?                                       23   Mr. Staples was instructed by Simmons Prepared Foods to
24       A. No -- well, we went by like it happened, but we        24   report to with respect to Todd Simmons and/or
25   never -- I don't remember us ever getting together and        25   David Jackson, who made up the other two-fifths of the

                                                                                                            17 (Pages 62 - 65)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                              205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 19 of 76


                                                        Page 66                                                            Page 68
 1   board?                                                        1   manager of Renaissance Man came from me.
 2             MR. KING: Objection, mischaracterizes his           2      Q. Do you know if someone at Simmons prepared a
 3   testimony.                                                    3   copy of this Memorandum of Understanding and provided it
 4       Q. (BY MR. SIMMS) All I want to know is: If               4   to Mr. Staples to be his source to go to in terms of
 5   Mr. Staples was instructed by Simmons in terms of             5   managing the venture?
 6   reporting to their participation on the board, who was it     6      A. No, sir.
 7   he would report to?                                           7      Q. You don't know that?
 8             MR. KING: I am going to object again as             8      A. No.
 9   assuming facts that are not in evidence.                      9      Q. Did there come a time when Simmons Prepared
10       Q. (BY MR. SIMMS) Do you know if Mr. Staples             10   Foods requested that this document be executed and it
11   reported to anyone at Simmons Prepared Foods with respect    11   scratched through the name of David Jackson and put in the
12   to this venture?                                             12   name of Gary Murphy on the document?
13       A. No, just what I've heard.                             13      A. Not that I know of.
14       Q. What have you heard?                                  14            (Exhibit 9 marked.)
15       A. It was -- well, now I got to think of his name        15      Q. (BY MR. SIMMS) What is Exhibit 9? It starts
16   again.                                                       16   Simmons 258 and then however many pages after that.
17       Q. Mr. Miller?                                           17      A. (Witness reviews document.)
18       A. Yeah, Chip Miller.                                    18            This is like the inventory we have. That's
19       Q. Okay.                                                 19   what this is, an inventory agreement.
20       A. Yes.                                                  20      Q. This appears to be -- have you seen this before?
21       Q. All right. Then it goes down to and it has a          21      A. No.
22   Sales and Administration Function section.                   22      Q. Were you aware that Simmons Prepared Foods and
23             Do you see that?                                   23   Renaissance Man entered an inventory agreement on the 10th
24       A. Yes.                                                  24   day of August 2015?
25       Q. All right. It says, Sales personnel will work         25      A. No. It's signed by John, which he never gave me
                                                        Page 67                                                            Page 69
 1   directly for Renaissance Man or for Simmons.                  1   this here (indicating).
 2       A. Yes.                                                   2       Q. You've never seen this before?
 3       Q. And belong to Renaissance Man. And it's got in         3       A. No, sir.
 4   parentheses, John Staples and Charlie Weaver.                 4       Q. It looks like it's signed by Mr. Staples and
 5             Did I read that correctly?                          5   Gary Murphy.
 6       A. Yes, sir.                                              6       A. Right.
 7       Q. Is it your understanding that with respect to          7       Q. Looking down at -- actually, Paragraphs 1 and 2
 8   this venture that Mr. Staples, as general manager of the      8   deal with what's called "aged inventory."
 9   venture, was loaned from Simmons to Renaissance Man?          9             Do you see that?
10       A. Yes, if you can call it that.                         10       A. Right. Yes, sir.
11       Q. Was there a Borrowed Employee or Loaned Employee      11       Q. Was there an issue that came up in the fall of
12   contract document created between Simmons Prepared Foods     12   2017 concerning Jennifer Dawson and Carol dealing with
13   and H. Walker Enterprises and/or Renaissance Man Food        13   aged receivables?
14   Services that concerned the loaning or borrowing of          14       A. Aged receivables?
15   Mr. Staples to Renaissance Man Food Services?                15             MR. KING: He's on a different page.
16       A. No, sir, there is no document.                        16       Q. (BY MR. SIMMS) Yes.
17       Q. No document.                                          17       A. Oh, no, I know. I remember -- I'm trying to
18             Now, if Mr. Staples was working directly           18   think. You said an "incident." I remember something that
19   for Simmons, because it uses the word "or," do you know      19   Carol was getting letters on aged inventory.
20   how he was instructed by Simmons to manage the venture?      20       Q. Was it information related to aged inventory or
21       A. Well, I know for a fact he wasn't working for         21   aged receivables?
22   Simmons, that he was working for me. He got all his          22       A. Aged inventory, I thought. The amount that was
23   instructions from me. And working for Chip Miller is --      23   in the warehouse that had age on it. I thought that's
24   only when he needed something like an item or whatever.      24   what it was.
25   As far as I know, all his instructions of running general    25       Q. Do you know the difference between aged

                                                                                                           18 (Pages 66 - 69)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                            205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 20 of 76


                                                                Page 70                                                            Page 72
 1 inventory and aged receivables?                                         1   why she left.
 2     A. Yes, sir.                                                        2       Q. Was the work that Blair Staples and Ms. Dawson
 3     Q. Explain to me what the difference is.                            3   were doing, did it involve inputting data into the Oracle
 4     A. Well, a receivable is if the billing has been                    4   system at Simmons Prepared Foods?
 5 delayed and stuff. And inventory is the items you have in               5       A. I think so. That was part of it.
 6 the storage that's aged that sometimes you get to the                   6       Q. Did you and Mrs. Blanchard show up down in
 7 point where you have to sell it on a fire sale to get rid               7   Orlando or Tampa in an event that Ms. Dawson was attending
 8 of it. Receivable is going to be receivables that we can                8   in around August of 2017?
 9 get penalized for; it's paying late.                                    9       A. Yes, sir.
10     Q. Now, was the incident that arose between                        10       Q. And what was the purpose in doing that?
11 Carol Walker and/or Jennifer Dawson in the fall of 2015,               11       A. Me showing up at an event?
12 did it deal with -- excuse me -- 2017, did it deal with                12       Q. Yes, sir.
13 the aging of accounts receivable or aging inventory?                   13       A. I sell.
14     A. That, I just know it was aging something. I                     14       Q. Okay.
15 don't know what it was.                                                15       A. And as a matter of fact, there's an e-mail where
16     Q. Did you get involved in the communications                      16   I was the one that scheduled the event. So your client
17 between Jennifer Dawson and Carol Walker where Ms. Dawson              17   told you another one on that.
18 is trying to explain the aging accounts receivable to                  18       Q. Okay.
19 Ms. Walker?                                                            19       A. I'm the one that scheduled the event to go, and
20     A. No.                                                             20   I invited Jennifer to come down because that was her
21     Q. Do you know if Mr. Staples got involved?                        21   thing. So I'm the one who scheduled the event.
22     A. He probably did.                                                22       Q. Did you and/or Mrs. Blanchard speak to
23     Q. Did Mr. Staples try to provide an explanation to                23   Ms. Dawson and accuse Blair Staples of being paid under
24 Ms. Walker about what Ms. Dawson was talking about in                  24   the table by HartyBake?
25 terms of aging of accounts receivable?                                 25       A. No, sir.
                                                                Page 71                                                            Page 73
 1       A. Like I say, he probably got involved. I don't                  1      Q. That didn't happen?
 2   know if he did or not, so that, I wouldn't know.                      2      A. No, sir, not like that.
 3       Q. Do you recall having communications with                       3      Q. Ms. Dawson didn't get upset --
 4   Mr. Staples where you indicated to Mr. Staples that if                4      A. Not that I know of.
 5   Jennifer Dawson spoke to Carol Walker the way she did                 5      Q. -- at any time when you-all were in Florida?
 6   again, it would not end well for Ms. Dawson?                          6      A. No, sir, not that I know of.
 7       A. I would never say anything like that.                          7      Q. Has there been an issue within Simmons Prepared
 8       Q. Would not --                                                   8   Foods and Renaissance Man regarding this aged inventory
 9       A. That's another one of your client's embellishing               9   agreement?
10   statements.                                                          10      A. Yes, there's been some problems on the aged
11       Q. Ms. Dawson left employment at Renaissance Man                 11   inventory.
12   Food Services in the fall of 2017, did she not?                      12      Q. What were the problems?
13       A. Yes, sir.                                                     13      A. That we got to be responsible for it, that -- we
14       Q. Went to work for Simmons Prepared Foods?                      14   got to be responsible for the aged inventory from what I
15       A. Yes, sir.                                                     15   know.
16       Q. Why did she change?                                           16      Q. Down here at the bottom of Paragraph 3, do you
17       A. You want my explanation?                                      17   see that (indicating)?
18       Q. Yes, sir.                                                     18      A. (Witness reviews document.)
19       A. Well, she wanted to do something that -- she                  19             Yes, sir.
20   wanted to be outdoors, from what she told me. And since              20      Q. It talks about "printing plates."
21   she was at the Christmas party this past Christmas, that I           21             Do you see that?
22   was there, and also she was treated a little bit different           22      A. Yes, sir.
23   than your client's daughter, who she was doing most of the           23      Q. Do you know what printing plates are?
24   work and your client's daughter was making more money than           24      A. Printing plates?
25   she was. So that's from what I heard. That, I don't know             25      Q. Yes, sir, printing plates.

                                                                                                                   19 (Pages 70 - 73)
                                                          Freedom Court Reporting
877-373-3660                                                A Veritext Company                                          205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 21 of 76


                                                           Page 74                                                             Page 76
 1      A. Well, I assume printing plates is going to be        1         nature that I'm asking to try to defeat defenses that have
 2   plates that they're going to make a certain box or certain 2         been raised concerning H. Walker Enterprises.
 3   item; they're going to print the plates for that. And      3                   So on those bases, I'm asking that the
 4   they're going to make like -- you recognize them --        4         witness be allowed to testify.
 5   there's a Sysco classic. They're going to have to print a 5                    MR. KING: He's not going to testify about
 6   plate to make the Sysco classic label. That's what I       6         numbers. You can ask the questions that I just said he
 7   assume it is.                                              7         will be permitted to answer.
 8      Q. And the label deals with the packaging?              8             Q. (BY MR. SIMMS) Well, let me ask this question,
 9      A. That's what I assume printing plates are. It         9         Mr. Walker: Other than Renaissance Man and/or Walker
10   could be printing plates for something else, as well, so 10          Foods in 2009, what other businesses did H. Walker
11   that's printing plates -- I assume that's what it is.     11         Enterprises have an ownership interest in at that time?
12      Q. Okay. Moving on along.                              12             A. Best Fred Draperies, a casino business,
13              Wayne Britt, who is Mr. Wayne Britt?           13         appearances, a book, probably a few more things.
14      A. Wayne Britt brought me to Simmons when I first 14                  Q. Can you put in terms of percentages how much of
15   was introduced to Simmons.                                15         the revenue for H. Walker Enterprises from Walker Foods or
16      Q. Did Mr. Britt get paid some fees under the          16         Renaissance Man were compared to the other businesses you
17   Walker Foods operation?                                   17         say were -- that H. Walker Enterprises had ownership in?
18      A. Yes, sir.                                           18                   MR. KING: I'm going to restate the same
19      Q. And what service was Mr. Britt providing that 19               objection, which is he's not going to discuss that number.
20   called for him to get some fees?                          20         It doesn't have any connection to jurisdiction.
21      A. Just the introduction.                              21         Jurisdiction is going to be related to H. Walker
22      Q. All right. Going back to the Walker Foods and 22               Enterprises, as of the date of the filing of the
23   H. Walker Enterprises was 51 percent owner, correct? 23              complaint, which is in -- started 2018.
24      A. Okay, yes, sir.                                     24                   If you want to ask questions about whether
25      Q. And we know that H. Walker Enterprises owned 25                H. Walker Enterprises was involved in anything in Alabama
                                                           Page 75                                                             Page 77
 1   100 percent of Renaissance Man, correct?                         1   in 2018 at the time of the filing of the complaint, you
 2       A. Yes, sir.                                                 2   can ask that.
 3       Q. In 2009, other than Walker Foods or Renaissance           3             MR. SIMMS: I think I'm entitled to get
 4   Man, what other sources of income did H. Walker                  4   into the parent/subsidiary liability concepts, and these
 5   Enterprises have at the time?                                    5   questions deal with that. It goes to knowledge, notice,
 6       A. Oh, gee, had a lot.                                       6   motive, those type things, for that conduct that we say
 7              MR. KING: Objection. We have already said             7   H. Walker Enterprises, which owns 100 percent of
 8   we're not going to provide information relative to the           8   Renaissance Man Food Services, is responsible for from a
 9   income that's received by H. Walker Enterprises because          9   legal liability standpoint. So that's the basis for my
10   that's irrelevant to this case, and it's not likely to          10   questioning, in addition to jurisdiction, and jurisdiction
11   lead to the discovery of admissible evidence.                   11   could pertain to the acts that occur prior to the filing
12              So I am not going to permit him to testify           12   of the complaint in 2018.
13   about numbers or compensation or percentages of income.         13             Are you still instructing Mr. Walker not to
14   If you'd like to know in general what type of businesses        14   answer those questions?
15   H. Walker Enterprises is involved in, I will permit him to      15             MR. KING: I am.
16   answer that question.                                           16       Q. (BY MR. SIMMS) Did you say earlier that after
17              MR. SIMMS: For the record, would you agree           17   Mr. Staples became the general manager for Renaissance
18   that one of your defenses you've raised in this case is         18   Man, he brought up the subject of a bonus, and if so, how
19   that H. Walker Enterprises is not subject to jurisdiction       19   many times did he bring that subject up with you?
20   in this lawsuit in Alabama?                                     20       A. No, I never said he brought up the subject of a
21              MR. KING: Yes, that's one of the defenses.           21   bonus. I said he gave me a lot of different bonuses --
22              MR. SIMMS: And I say that this --                    22   scenarios, like all types of bonus scenarios. He would
23   discovery questions I'm asking deal with concepts of            23   just send me some bonus ideas that he had and stuff, which
24   liability between parent and subsidiary corporations. And       24   was kind of unusual because he was mostly taking money
25   it also goes to motive, knowledge, notice, things of that       25   from a brokerage thing, which you don't want to do that.

                                                                                                               20 (Pages 74 - 77)
                                                  Freedom Court Reporting
877-373-3660                                        A Veritext Company                                              205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 22 of 76


                                                          Page 78                                                            Page 80
 1   So he sent me a lot of different bonus scenarios.               1      Q. And during that period of time, do you know what
 2       Q. Did you, on behalf of H. Walker Enterprises or           2   the net profit was -- generated between Simmons and
 3   Renaissance Man Food Services, ever agree to pay                3   H. Walker Enterprises and/or Renaissance Man was?
 4   Mr. Staples any type of bonus after 2010?                       4      A. We had some good growth.
 5       A. No, because I gave him raises.                           5      Q. Would $14 million be fair?
 6       Q. You only gave raises?                                    6      A. That could be fair, but it had nothing to do
 7       A. I gave him good raises, and that's what he               7   with Mr. Staples.
 8   wanted. He was happy with it because the way he was             8      Q. Mr. Staples overseeing the management didn't
 9   structuring the bonus stuff, I thought it was ridiculous.       9   have anything to do with it?
10       Q. Other than you and I discussing the difference          10      A. It was part. It was a part of it, because Sysco
11   between Paragraph 3 of the March 6th, 2009, employment         11   also changed the way they were doing things had a big part
12   offer made to Mr. Staples by Simmons, are you aware of         12   to do with it.
13   Mr. Staples' employment status with Simmons changing in        13      Q. What was that change?
14   any other ways after March 6th, 2009?                          14      A. They changed, started doing Cat Man, which is
15       A. Okay. Repeat that again now. Repeat that                15   they started bidding out. And that's what changed and
16   again.                                                         16   made a big difference for Renaissance Man, which Staples
17       Q. Are you aware of Mr. Staples' employment -- the         17   had nothing to do with that.
18   terms of Mr. Staples' employment with Simmons Prepared         18             That was Sysco; they gave me an opportunity
19   Foods, other than what we've discussed concerning the          19   to bid because I had been with Sysco for so long, and they
20   bonus in Paragraph 3, about him moving to Walker Foods,        20   were looking for a minority player to be there as well.
21   changing in any other way since then?                          21   So he just happened to be there representing Renaissance
22       A. Like Simmons drawing up some new form or --             22   Man. So if my dog, Cheerio, was there, he could have made
23       Q. Any terms of his employment with Simmons                23   a profit. My thing was that spanned farther than that,
24   changing in any other way.                                     24   which he didn't do. Sorry to say that.
25       A. No, sir.                                                25      Q. So are you saying that Mr. Staples' efforts as
                                                          Page 79                                                            Page 81
 1      Q. You're not aware of any other changes?                    1   general manager for Renaissance Man did not have anything
 2      A. Of him with Simmons?                                      2   positive on the net profit that was earned by Renaissance
 3      Q. Yes, sir.                                                 3   Man and/or Simmons under this venture?
 4      A. No, sir.                                                  4       A. No, he did a good job for the first couple of
 5      Q. All right. Did the Walker Foods operation lose            5   years, but he wasn't a key to all the profit. The key to
 6   money before Mr. Staples became the general manager of          6   the profit came with the bidding of Sysco. That's made a
 7   Renaissance Man?                                                7   big difference.
 8      A. No, sir.                                                  8             But, yes, for the first four years, we
 9      Q. And I guess to truly answer that question, we'd           9   chugged along and did well. We did more than what we was
10   need the financials from that venture.                         10   doing before. But when the big bang came is when we got
11      A. No, you don't.                                           11   into the bid process, to Cat Man, which was in 2014.
12      Q. We don't?                                                12   That's when the big bang came. They started bidding
13      A. No.                                                      13   things out. And that's when all the trouble started too.
14      Q. What do I need?                                          14       Q. What trouble?
15      A. Me telling you what it was because I started the         15       A. The trouble of family coming into it, and
16   company. So if I started the company, you started at           16   Mr. Staples losing his way then.
17   zero, so if you make a dollar, you made a profit.              17       Q. Well, has your family been involved in the
18             Is that not correct?                                 18   business?
19      Q. You explained it to me.                                  19       A. My family is my family. I own the company.
20      A. Okay. And we made more than a dollar.                    20   That's a little bit different. And my family was working.
21      Q. Would you agree with me that for the -- that             21   And the ones that wasn't working, I got rid of them.
22   Mr. Staples was the general manager of Renaissance Man         22       Q. And Simmons has family members that worked in
23   Food Services for either sometime in 2009 or 2010 up until     23   his business too, right?
24   the end of 2017?                                               24       A. And they worked. Their family worked, which is
25      A. Yes, sir.                                                25   a totally different thing.

                                                                                                             21 (Pages 78 - 81)
                                                 Freedom Court Reporting
877-373-3660                                       A Veritext Company                                              205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 23 of 76


                                                          Page 82                                                           Page 84
 1       Q. You don't think Mr. Staples or Mrs. Staples or           1        Q. It was being passed through to you?
 2   their daughter Blair worked?                                    2        A. Yes, sir.
 3       A. Well, I hate to tell you, you heard Blair. In            3        Q. Because you were the only member?
 4   her statement, she said she didn't even know her mother         4        A. Yes, sir.
 5   was working. And I have -- you've got an e-mail over            5        Q. I thought we read the formation documents that
 6   there that Kim said she hadn't heard from nobody in a           6   the only member of Renaissance Man was H. Walker
 7   year. So you haven't heard from nobody in a year, that          7   Enterprises.
 8   means you do no work. That ain't me; that's her. And her        8        A. H. Walker Enterprises is me.
 9   own daughter said it.                                           9        Q. Okay. So here's what I'm trying to get to: Was
10             And he said it, that that's not her thing.           10   the pass-through to you solely through H. Walker
11   She looks good, but that's what he said. He said that. I       11   Enterprises?
12   didn't say that. I said, I'm not running a beauty              12        A. Explain yourself.
13   pageant. I'm not running a mother's dance studio. I'm          13        Q. According to the Renaissance Man documents,
14   running a chicken business. People got to work. Sorry to       14   you're not a member of Renaissance business; it was
15   tell you that, but that's what happens. You've got the         15   H. Walker Enterprises.
16   e-mail.                                                        16        A. Right.
17       Q. Okay. So you were upset that they were not              17        Q. Okay. And you're the sole member of H. Walker
18   working?                                                       18   Enterprises?
19       A. Oh, yes, sir. I work.                                   19        A. Right.
20       Q. Were you upset that the Staples family was not          20        Q. So with respect to Renaissance Man, its
21   working?                                                       21   pass-through goes to H. Walker Enterprises, which then
22       A. Yes, sir.                                               22   passes through to you?
23       Q. And I know I asked this, and I need to ask this         23        A. It doesn't matter. I'm the only one. That's
24   question.                                                      24   why they go from Renaissance Man to H. Walker Enterprises;
25             The accounting firm for you personally, as           25   it's Herschel that's going to end up paying the taxes.
                                                          Page 83                                                           Page 85
 1   for the H. Walker Enterprises and Renaissance Man, is that      1      Q. And I'm guessing -- I'm asking: Is the taxes on
 2   Smith and Howard in Atlanta?                                    2   the accounting for H. Walker Enterprises with respect to
 3       A. Yes, sir.                                                3   Renaissance Man all combined?
 4       Q. Are the accounting for H. Walker Enterprises             4      A. I think eventually it probably will combine it.
 5   combined with Renaissance Man?                                  5   But, eventually, they probably will combine them.
 6       A. No, sir. It combined at the end because it used          6      Q. Was there a time when Carmen Seal at Simmons
 7   to be a -- it's a Subchapter S now. But eventually, we          7   Prepared Foods complained that Simmons was paying for
 8   combined. We were just not combined at first.                   8   Smith and Howard's accounting bills that related to
 9   Renaissance Man is its own entity, and then at the end, it      9   H. Walker Enterprises as opposed to Renaissance Man?
10   comes back to me. I pay the tax on all of it.                  10      A. I never heard that.
11       Q. Because it's a pass-through, and you're the only        11      Q. Never heard that?
12   member of --                                                   12      A. No, sir.
13       A. Subchapter S.                                           13      Q. That didn't upset you?
14       Q. -- of H. Walker Enterprises?                            14      A. I never heard it.
15       A. Yes, sir.                                               15      Q. All right. In 2015, was there a meeting at your
16       Q. Do you pay taxes through Renaissance Man as             16   lawyer's office in Atlanta where -- that was attended by
17   well?                                                          17   representatives of Simmons, Mr. David Jackson and/or
18       A. No, sir. Renaissance Man pays its own taxes and         18   Mr. Todd Simmons, and the subject dealt with discussions
19   stuff because it's an entity, but I pay the taxes on all       19   between Sysco and Simmons that Simmons was going to begin
20   of it.                                                         20   bidding direct to Sysco?
21       Q. But Renaissance Man was not paying taxes until          21      A. No.
22   it became a Subchapter S?                                      22      Q. That did not happen?
23       A. No, it was paying taxes before, as well.                23      A. No, I don't remember Sysco bidding direct. The
24       Q. But it wasn't --                                        24   direct thing was -- when I found out was in Arkansas, I
25       A. I was paying it.                                        25   think.

                                                                                                            22 (Pages 82 - 85)
                                                 Freedom Court Reporting
877-373-3660                                       A Veritext Company                                            205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 24 of 76


                                                         Page 86                                                            Page 88
 1      Q. Did you learn sometime in 2015 that Sysco,               1      A. And this is 2018?
 2   through Mr. Neil Theise, Clay Mullins and Jeff Pierce had      2             MR. KING: '19.
 3   met privately with Todd Simmons and Gary Murphy and Chip       3      A. '19. And I'm still the supplier, so you know
 4   Miller about bidding direct and not involving Renaissance      4   that never happened.
 5   Man or H. Walker Enterprises going forward?                    5      Q. (BY MR. SIMMS) Well, you got a bid in 2016,
 6      A. I found that out through John.                           6   correct?
 7      Q. What did Mr. Staples say about that?                     7      A. '14.
 8      A. That Simmons wanted to bid direct.                       8      Q. I thought there was one redone in 2016?
 9      Q. When in 2015 did you learn that from                     9      A. We do it every year, but I got a bid in '14 --
10   Mr. Staples?                                                  10   yeah I think '14 and '16, yes.
11      A. I have no clue.                                         11      Q. The bid in 2016, was that further processed?
12      Q. Did you also learn that Sysco had met with              12      A. Yes.
13   Tip Top?                                                      13      Q. Did it also involve the commodity?
14      A. No. I found that out through John.                      14      A. Well, I think we may have lost the commodity at
15      Q. In 2015, did Tip Top bid direct regarding the           15   that time.
16   Sysco Cat Man process?                                        16      Q. Was there a meeting between Mr. Eisenman and
17      A. They may have tried. They still do bid. I               17   yourself and Mr. Staples where either Mr. Eisenman or you
18   think they still do bid. But what's so important with         18   instructed Mr. Staples to begin looking for additional
19   that whole statement, both companies find out it's better     19   sources of income for Renaissance Man?
20   to go through me.                                             20      A. No. How would he look for -- I'm the one that
21             THE WITNESS: Right, John?                           21   does that.
22      Q. (BY MR. SIMMS) At that time, did                        22      Q. And did Renaissance Man get the further process
23   Mr. Simmons -- I mean, Mr. Staples work to convince           23   award from Sysco in August of 2016?
24   Simmons to bid through Renaissance Man one more time --       24      A. I'm not sure when it was, but I know we got one.
25      A. No.                                                     25      Q. And following that award, did Mr. Staples meet
                                                         Page 87                                                            Page 89
 1       Q. -- and focus entirely on further processed              1   with Randy Sanders and indicate to him that because of
 2   poultry?                                                       2   that award, that DSM-2 needed to hire more employees?
 3       A. No.                                                     3       A. He never met with Randy Sanders about that.
 4       Q. That did not happen?                                    4       Q. And Blaine Walker wasn't in that meeting?
 5       A. I do not know whether he worked directly with           5       A. He never met with him about adding employees; I
 6   Simmons to tell them. I think what happened was Simmons        6   can tell you that. Blaine would testify to that as well.
 7   found out that it would be easier and better to bid            7   I wanted to add employees. That's the reason; that's the
 8   through me. I don't know whether it was John or by them        8   reason that -- but we never done it, but John never wanted
 9   talking to Sysco. They found out that the pay and all of       9   to add employees.
10   that would be a little bit different going through me, and    10       Q. Are you saying that Blaine Walker and
11   they figured I'd be -- easier to go through me.               11   Mr. Staples did not meet with Randy Sanders at
12       Q. Was there a meeting with Ron Eisenman and              12   Hoover Courtyard in Birmingham and indicate to Mr. Sanders
13   yourself and Mr. Staples where you-all discussed the          13   that additional employees needed to be hired by
14   ramifications of what Sysco was doing in terms of             14   Renaissance -- excuse me -- by DSM-2 to manage the new
15   Renaissance Man not being viewed as the supplier anymore,     15   Cat Man award?
16   but was being viewed as a broker?                             16       A. No. I'm saying that John never said about
17       A. That has never happened.                               17   hiring new employees. They may have met, but it wasn't
18       Q. Never happened?                                        18   about hiring new employees.
19       A. No, sir.                                               19       Q. Okay.
20       Q. And you and Mr. Eisenman did not realize that          20       A. Hiring more employees.
21   the clock was ticking with respect to Renaissance Man         21       Q. After -- did Randy Sanders resign at some point?
22   being viewed as a supplier?                                   22       A. Yes, sir.
23       A. Like I said, that never happened.                      23       Q. And was there an effort to hire Todd Townsend?
24             But what year was that?                             24       A. Yes. I know they talked about that.
25       Q. 2015.                                                  25       Q. And Mr. Townsend, did he end up not working very

                                                                                                            23 (Pages 86 - 89)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                             205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 25 of 76


                                                        Page 90                                                           Page 92
 1   long?                                                         1      A. And Kim Staples, who owned 60 percent of that
 2       A. That -- let me see; that's his broker. I heard         2   brokerage company.
 3   that from John, but like I said, at that time I had           3      Q. After those financials were received, did
 4   nothing to do with the brokerage company. I was not           4   Mr. Eisenman suggest creation of what we called DSM-3?
 5   involved in that.                                             5      A. No, sir, because the financial was never
 6       Q. Was there a written agreement where Mr. Staples        6   received.
 7   became a consultant to DSM-3?                                 7      Q. Irrespective of that, at some point did
 8       A. I assume there was. I assume when he became a          8   Mr. Eisenman create DSM-3?
 9   consultant.                                                   9      A. No, sir. I know you're shaking your head. May
10       Q. Was that following the Todd Townsend not              10   I help you with it a little bit?
11   becoming the leader of DSM-2?                                11      Q. Sure.
12       A. Now, see, I don't know that much about DSM-2. I       12             When was DSM-3 created?
13   know that Randy Sanders had it, and whatever happened to     13      A. When we were in a meeting, and I found out that
14   trying to sell it and all this stuff. So I don't know        14   Kim owned 60 percent of DSM-2, and John was talking about
15   about whether he became a consultant then. I thought he      15   Robert Thurber was going to buy the other 40 percent,
16   became a consultant in DSM-3. I thought.                     16   which is the first time I ever heard of that. And I sit
17       Q. I'm trying to find out when, to your knowledge,       17   there saying, Wait a minute. Wait, wait, wait. No, no,
18   did Mr. Staples become a consultant for DSM-3.               18   no. That's not going to happen. And I said, That's not
19       A. DSM-3?                                                19   going to happen there.
20       Q. Yes, sir.                                             20             And that's when I said, Give it to
21       A. See, that's when I thought he became a                21   Christian. Then I -- give it to Julie. She's right here.
22   consultant. You said DSM-2.                                  22   She knew how to sell. And John, I think, he was nervous
23       Q. The question was: Did he become a consultant          23   then. He said, Oh, okay, okay, okay. So that's when
24   for DSM-3 after DSM-2 was no longer being a broker?          24   DSM-3 was formed at that time.
25       A. Yeah, I think that's when he became a                 25      Q. And with respect to DSM-3, Mrs. Blanchard got
                                                        Page 91                                                           Page 93
 1   consultant.                                                   1   the first $125,000?
 2       Q. All right. Let's talk about DSM-3 for a moment.        2      A. No, sir. What it was was a match from Sarah,
 3             MR. KING: Can we take a break at this               3   Kim at 85 and John 40, which made 125. Mrs. Blanchard
 4   point?                                                        4   didn't get paid for 15 months after the company started,
 5             MR. SIMMS: Sure.                                    5   where they had already paid yours $85,000 and John $40,000
 6             MR. KING: Thank you.                                6   was already paid. And Julie ended up getting paid 15
 7             (Recess in the proceedings from 11:04 to            7   months later.
 8             11:17 a.m.)                                         8      Q. Did Mr. and/or Mrs. Staples invest some money
 9       Q. (BY MR. SIMMS) In October of 2016 -- or maybe          9   into DSM-3?
10   it was September of 2016, did you request to see the         10      A. That's what John said.
11   financial records of DSM-2?                                  11      Q. Do you dispute that?
12       A. Yes, sir.                                             12      A. Yes, sir. Because they made over
13       Q. Why were you asking to see those records?             13   $300-some-thousand in DSM-2. And I said, Guys, I can't
14       A. Because I thought at that time -- one of the          14   believe this is a profit center, so you're investing into
15   things that John and I said was that he wanted a brokerage   15   what? What are you investing into, the money you made
16   company. It wasn't going to be a profit center. He           16   that's supposed to be for the employees? So he put the
17   didn't want to hire anyone, and I knew it became a profit    17   money right back in. So the money was supposed to be for
18   center. They were going to start DSM-3.                      18   brokers, which he didn't use it for brokers. So that was
19             And I said, Let me see what you-all are not        19   a problem I had.
20   doing at DSM-3 and DSM-2 because I knew that they made a     20      Q. All right. If you had a problem, did you
21   lot of profit. And I think -- I think they made profit       21   instruct Mr. Eisenman not to draft agreements where DSM-3
22   when we're trying to hire people and owners making           22   would pay back Mrs. Staples or Mr. Staples --
23   $300-some-thousand, and we need people to work, I thought    23      A. No.
24   was ridiculous.                                              24      Q. -- any monies they loaned to DSM-3?
25       Q. Was the owner Randy Sanders?                          25      A. No, because I had nothing to do with the broker.

                                                                                                           24 (Pages 90 - 93)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                             205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 26 of 76


                                                          Page 94                                                             Page 96
 1   And I said, That is fine. The only time I jumped into the       1   they considered like their brand, because when I came in,
 2   broker was when I heard that Robert Thurber was going to        2   it was Famous 34. Renaissance Man, Famous 34, and all
 3   buy a certain amount in the thing for Christopher Thurber.      3   that came from Jerry Dowell. God bless him. He passed
 4   That's when I jumped into the broker thing.                     4   away, from Conagra, which is where I started at. So Jerry
 5      Q. That never happened, did it?                              5   Dowell played a big role in me starting Renaissance Man,
 6      A. I know because --                                         6   Famous 34. When I brought it to Sysco, and Sysco was my
 7              MR. KING: Hold on. He's got to ask the               7   only client, Sysco just took Famous 34 as almost like, oh,
 8   question.                                                       8   we're going -- you know, we were selling it under the
 9              THE WITNESS: Oh, okay, I'm sorry.                    9   Famous 34 brand.
10              MR. KING: This is not a discussion.                 10       Q. Did Sysco consider that brand exclusive to them?
11              THE WITNESS: Oh, I'm getting mad at you.            11       A. No.
12      Q. (BY MR. SIMMS) You're getting mad at Mr. --              12       Q. No, okay.
13      A. Yeah, I'm getting mad at him.                            13             Other than what you have said so far, any
14      Q. All right. Robert Thurber never bought any               14   other role that Mr. Thurber played in getting you in the
15   interest in DSM-2 -- that never happened, did it?              15   food business?
16      A. Because I stopped it from happening.                     16       A. Like I said, he helped introduce me to people.
17      Q. All right. Let's talk about Mr. Thurber for a            17   When I was at food shows, he came by and introduced me.
18   moment.                                                        18   He was a great help. Like I said, I knew his wife, Julie.
19      A. Okay.                                                    19   Julie was the one that I had a relationship with because
20      Q. When did you first meet Mr. Thurber?                     20   we were on a board together.
21      A. Oh, geez. Years, years ago. Probably before              21             So she introduced me to Robert when Jerry
22   2002/2001. I met him through his wife, Julie.                  22   Dowell had came to me talking about a food service thing.
23      Q. Was that with the America's -- is it Miss                23   And Robert helped to maneuver me through Sysco. Sysco is
24   Pageant?                                                       24   a huge, huge company. So for a person like myself to
25      A. Junior Miss.                                             25   maneuver through a big company like that, you're going to
                                                          Page 95                                                             Page 97
 1      Q. Junior Miss?                                              1   have to have help.
 2      A. Yes, sir.                                                 2       Q. And I know your career had been playing sports.
 3      Q. And at that time, was Mr. Thurber, was he                 3       A. Yes.
 4   working for Sysco?                                              4       Q. Then getting into the food business was
 5      A. Yes, sir.                                                 5   something that you probably didn't have much experience
 6      Q. And did Mr. Thurber -- what involvement did he            6   with back at the time.
 7   have in getting you in the food business?                       7       A. That's correct.
 8      A. He helped me. He introduced me to people. He              8       Q. Is that fair?
 9   helped me to maneuver through Sysco.                            9       A. Yes, sir.
10      Q. All right. And in fact, the name                         10       Q. And did you look to Robert Thurber as a mentor
11   Renaissance Man, was that suggested by either Mr. Thurber      11   with respect to getting involved in food business?
12   or someone that worked for him?                                12       A. No. No, sir.
13      A. No.                                                      13       Q. Okay. Who did you -- did you look to
14      Q. Did they assist you in coming up with that name?         14   Mr. Eisenman in that regard?
15      A. No.                                                      15       A. No, sir.
16      Q. You came up with that name?                              16       Q. Okay. How did you go about doing it then?
17      A. Yes, I'm the Renaissance Man. I don't know               17       A. Going to food shows, working my tail off. I
18   where you get that from.                                       18   don't look at anyone as mentors, except the Lord Jesus and
19      Q. Mr. Thurber nor his staff or assistants played           19   my parents. Nobody is mentors to me.
20   any role in creating the name Renaissance Man?                 20       Q. You didn't consider Robert Thurber a mentor?
21      A. I have no clue where it came from.                       21       A. No, sir. And the thing about puppies, John may
22      Q. Okay. Did Sysco play a role in developing                22   be a puppy. I'm a big dog. I don't play with puppies.
23   Famous 34?                                                     23       Q. All right. Well, I think Mr. Thurber was
24      A. I don't know what you mean by "play a role."             24   referring to that as people he wanted to see succeed in
25   They helped me with Famous 34. So that was a thing that        25   life and he may have mentored them.

                                                                                                              25 (Pages 94 - 97)
                                                 Freedom Court Reporting
877-373-3660                                       A Veritext Company                                               205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 27 of 76


                                                         Page 98                                                            Page 100
 1      A. Oh, no, like I said, he helped me out a lot.             1   another customer. I want them to go out and sell some of
 2   But I never looked at Robert as a mentor. Like I say, he       2   the -- broker try to help you doing something like that,
 3   did a lot of great things for me. He helped me out a lot.      3   help you to advertise and different things like that.
 4   I'm not going to deny that. But I didn't look to him as a      4      Q. All right. With respect to the Category
 5   mentor or anything like that. I was at the food shows or       5   Management, while Mr. Staples was acting as general
 6   whatever.                                                      6   manager for Renaissance Man, do you know what percentage
 7      Q. Did you ever call Mr. Thurber up and ask his             7   of sales were acquired with respect to Sysco?
 8   advice on business in general?                                 8      A. What percentage of sales --
 9      A. Business in general?                                     9      Q. Was it over 100 percent?
10      Q. Yeah, about what you should do or how you should        10      A. That we were selling to Sysco?
11   go about doing things a certain way.                          11      Q. Yes, sir.
12      A. May have called Robert and say, How do I get            12      A. At what time now?
13   through something with a food thing, yes. But I also          13      Q. At any time while Mr. Staples was there.
14   called up John McIntire, another guy. I called up someone     14      A. Oh, no, it wasn't 100 percent. That we -- just
15   else and asked them how to do certain things.                 15   to Sysco?
16      Q. Okay. The "Cat Man," is that just a acronym or          16      Q. Yes.
17   word that means "Category Management"?                        17      A. No, it wasn't 100 percent.
18      A. Yes, sir.                                               18      Q. Out of the award is what I'm talking about.
19      Q. And what categories are we talking about? Is it         19             What percentage of the award was being
20   certain food product categories?                              20   done?
21      A. Protein, like chicken. More of your protein             21      A. What percentage of the award was being done?
22   items that I was involved in.                                 22   Well, John would use the term 140 percent. And let me
23      Q. And did Sysco require suppliers of products,            23   break you off some of that.
24   food products in Category Management to have a broker?        24      Q. Okay.
25      A. John told me they require you to have a broker.         25      A. He was wrong.
                                                         Page 99                                                            Page 101
 1   Once they started the bid, John said that they require you     1       Q. Explain that to me.
 2   to have a broker. And so I'm taking his word for that.         2       A. Let me explain this to you.
 3             But remember, I had a couple of brokers at           3       Q. That's kind of where I was going.
 4   that time. Renaissance had a few brokers at that time.         4       A. You are going to understand this, that he needed
 5   Whether they were any good, I had brokers at that time.        5   to explain to you.
 6       Q. Who were they?                                          6             We order -- let's say we have five orders.
 7       A. I don't remember who they were, but I had               7   We want -- no, let's do two. We want chicken breasts and
 8   brokers, and John let them all go when he brought in the       8   wings, right? We're the only one doing chicken breasts
 9   brokerage company with the Gary Brown situation. I think       9   and we're doing wings over here. And we have -- out of
10   he said there was five of them that owned it: Kim, Gary       10   the two of these, we have five million pounds, right?
11   Brown, and three other people.                                11   Two-and-a-half here and two-and-a-half here, right?
12       Q. Now, the broker companies, what role are they          12             Well, John assumed because they're only
13   supposed to play with respect to dealing with Sysco?          13   selling five million pounds -- well, let's say four
14       A. The broker company tries to go out and sell the        14   million pounds here and one million pounds over here, that
15   product. They go and meet with Sysco because they're good     15   is good. But that's not, because they show you're doing
16   to have faces there at the house trying to introduce new      16   100-and-something percent, but you're really not because
17   product to new customers. Go out see new customers. Put       17   you're not selling the wings. So it shows that you're
18   more -- well, in reference to Category Management, you        18   doing 100-and-whatever percent, but you're really not
19   want your broker to go out and meet street people, meaning    19   doing that because you're only selling that item.
20   Category Management.                                          20             We had 19 private label items, where only
21             Sysco is going to order chicken breasts.            21   11 of them were doing okay. My thing is if you're the
22   Like if I bid on chicken breasts, Sysco is going to order     22   only one in the desert that got water, people are going to
23   these chicken breasts. But I want my broker not just to       23   come buy it from you. Is that not correct?
24   sell chicken breasts to Sysco, who Sysco is ordering that     24             Well, certain item at Sysco, we were the
25   through the bid. I want them to go sell a wing maybe to       25   only one doing it, so they had to buy that item. But

                                                                                                           26 (Pages 98 - 101)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                              205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 28 of 76


                                                          Page 102                                                          Page 104
 1   there was other items that we were awarded, too, that was        1   are we not doing it? And I said, We can do this now.
 2   dogs, that they didn't want to sell. So that's the               2       Q. Who was instrumental in getting Herschel Walker
 3   problem right there. You got to sell all of it, not just         3   in front of Sysco?
 4   that one, because we were awarded all of it, not just that       4       A. Jerry Dowell.
 5   one item. It's easy to sell something everybody needs.           5       Q. What about Mr. Thurber?
 6             Does that help?                                        6       A. I was already in front of Sysco before
 7       Q. Was that something that was upsetting you with            7   Mr. Thurber came in. Mr. Thurber helped me to maneuver
 8   respect to what Mr. Staples was doing or the brokers for         8   through it. Jerry Dowell got me into Sysco. It was at
 9   Renaissance Man were doing?                                      9   Conagra.
10       A. I had a lot of problem with that all the time.           10       Q. All right. With respect to DSM-3, did it first
11   That's what I used to say all the time. They used the           11   start out that Mrs. Blanchard was to own 70 percent and
12   term 114 percent, 120 percent, hundred and this,                12   Mrs. Staples to own 30 percent?
13   hundred -- we were never at 100 percent. If we had              13       A. That never, never happened. In the meeting, the
14   100 percent, that means that every award you won of             14   meeting was Kim had 60 percent; Renaissance had 40.
15   selling the amount you wanted it for.                           15   They've got it down to 42. Robert -- or I said, No, that
16             Meaning that wing that was that 2.4 million           16   ain't going to happen because now it's like nobody is
17   pounds, you sold 2.4 million. This at 2.4; you sold 2.4.        17   doing anything. And I said, Wait, give it to this -- I
18   This at 3; you sold that. That's 100 percent. Not when          18   said, No, give it to Julie. And I just said that. I
19   you're just taking one item, and you're selling over that,      19   didn't mean it. I just was frustrated that we're not
20   that you have 100 percent. Because all of it is supposed        20   moving. Somebody got all nervous, okay, okay, okay, and
21   to be sold. That's what you want.                               21   agreed. And Julie got the 50 percent. That's how that
22             Is that good?                                         22   happened. That's all that happened.
23       Q. Is that the -- your interpretation of what the           23       Q. Now, was the vision for DSM-3 at the beginning
24   140 percent was --                                              24   of the entity to be a female or woman-owned business?
25       A. No, not my interpretation. That's what it was.           25       A. They had mentioned that.
                                                          Page 103                                                          Page 105
 1       Q. That was upsetting to you?                                1      Q. And Georgia Boston, who is she?
 2       A. Yes.                                                      2      A. Georgia Boston, she's been working for me for
 3       Q. And how were you communicating your displeasure           3   longer than probably anyone. One of my longest employees.
 4   or upsetment (sic) to Mr. Staples?                               4      Q. Is she an employee of H. Walker Enterprises,
 5       A. I told him 100 times. I said, John, we got to             5   LLC?
 6   sell more than just this. We got to get into faces               6      A. No, sir. She's her own entity. I pays her
 7   because John, remember, he mentioned in his thing that he        7   through -- she does her own thing. She's a private
 8   worked at Tyson when I started out in this business. And         8   contractor.
 9   I remember John coming to my booth all the time saying,          9      Q. Does she have a H. Walker Enterprises e-mail?
10   Herschel, the reason you guys are not moving -- because         10      A. Yes, sir.
11   he's with the big dog now, he's with Tyson -- you-all need      11      Q. Okay. And what entity pays Ms. Boston as an
12   brokers. You got to get brokers. You got to get faces in        12   independent contractor for her services?
13   front of these people. You got to get them in front of          13      A. The casino business.
14   these people. That's when you're going to sell.                 14      Q. What's the casino business?
15             Well, I didn't have any resources then to             15      A. I get two percent of casino business, but I'm
16   get in front of people. Only it was me. So I was doing          16   their broker -- not their broker, but I'm the distributor
17   what I could do at these little houses. Like I say, I'm         17   of casinos in Detroit and other areas that -- John will
18   doing okay. But to get to the big picture, you had to get       18   probably tell you about that. But I do that.
19   in front of faces. Where now, we got an opportunity from        19      Q. So Ms. Boston is paid by the casino business,
20   the resources of getting this bid and from what John said,      20   which is under the H. Walker Enterprises umbrella?
21   there's a percentage now that pay to brokers. Get in this       21      A. Yes, sir.
22   bid. Now, we can pay brokers to get in front of the Sysco       22      Q. Getting back to her, was she asked by you to
23   people, to get in front of the street business. Because         23   guide Mrs. Blanchard and Mrs. Staples towards getting the
24   you can use that money now to pay brokers to go do that,        24   woman-owned certification for DSM-3?
25   but we didn't do it. And that's why I kept saying, Why          25      A. Yes, sir.

                                                                                                           27 (Pages 102 - 105)
                                                  Freedom Court Reporting
877-373-3660                                        A Veritext Company                                             205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 29 of 76


                                                       Page 106                                                           Page 108
 1       Q. Did that ever occur?                                   1   with Kim as what he should be making. So that's him
 2       A. No, sir.                                               2   saying that. That didn't come from me. I may have said
 3       Q. Why not?                                               3   it, but that's what he said. I'm going by what he said.
 4       A. Kim didn't want to give her financials because         4   It gives him more compensation.
 5   it requires you to give your -- three years of your           5       Q. It didn't have anything to do with providing
 6   financials to -- don't ask me why, but that's a               6   some leadership for DMS-3?
 7   requirement of getting certified. You have to give your       7       A. He said that they needed leadership, and they
 8   financials. And I think there may be e-mails in there, as     8   did. And if he wasn't a leader, he kept saying that he
 9   well, that she's asking for that.                             9   needed leadership. So that's on him there.
10       Q. Also have to have an office location?                 10       Q. Was it contemplated when DSM-3 was created that
11       A. Yes, sir.                                             11   Mrs. Blanchard would -- what was her role going to be in
12       Q. Going back to the events of 2015 and prior to         12   the DSM-3?
13   the Cat Man award from Sysco in August of 2016, was there    13       A. Well, when I suggested Julie Blanchard to be in
14   a time when Tip Top did, in fact, bid direct with Sysco?     14   DSM-3, it was an opportunity that I wanted to see some
15       A. I think Tip Top was bidding directly before I         15   sales. And I give her that this lady can sell. She ran a
16   came in. You know, Tip Top is very unique because they       16   $40-some-million company in Georgia. She ran people. So
17   have a product that a lot of the chicken companies don't     17   she can sell, so I knew some sales were going to happen.
18   do. So they were a very unique company. So I think they      18              So that's the reason I suggested her to do
19   was bidding direct before I came in.                         19   it because I knew she can sell. So it had nothing to do
20       Q. Who is Southern Hens?                                 20   with anything else. So that's why I asked. That's what
21       A. Southern Hens? Do they do Southern Hens? I'm          21   it was. I knew she could sell. It had nothing to do with
22   not sure what company that is.                               22   leadership. I knew she could sell and move some product.
23       Q. Did Mr. Staples use Southern Hens at some point       23       Q. Was there a time when Mr. Staples went about
24   to supply product that related to the Cat Man process of     24   assigning some regions to certain employees of either
25   Sysco?                                                       25   DSM-3 or Renaissance Man sales teams or salespeople under
                                                       Page 107                                                           Page 109
 1      A. Well, what's interesting I never -- I heard of          1   DSM-3, giving them regions?
 2   George's and Tip Top and -- but I never heard of Southern     2        A. I hope he was doing that. I reckon. I hope he
 3   Hens.                                                         3   was doing that.
 4      Q. And I'm not sure I understood this, but do you          4        Q. Did Mr. Staples ask Mrs. Blanchard to take on a
 5   know why Todd Townsend never took off as working for          5   region?
 6   DSM-2?                                                        6        A. I heard he did, yes.
 7      A. That was a John thing. I have no clue.                  7        Q. And was that region in Texas or Dallas?
 8      Q. Did Mr. Eisenman prepare an employment agreement        8        A. I have no idea where the region was at. But I
 9   for Mr. Townsend?                                             9   told him, She don't need to take on a region because she
10      A. He may have. John may have asked him to. I             10   work on a national, bigger program than just a region,
11   have no clue.                                                11   which is what she does. She worked on something a lot
12      Q. Now, I think you said somewhere in some of your        12   bigger than just a little area. And I know she can sell
13   responses to some questions we had that the reason           13   and move big, big money, which is what I wanted her to do.
14   Mr. Staples became a consultant for DSM-3 was to give him    14        Q. And you-all were living in Dallas at the time?
15   more compensation.                                           15        A. Yes, sir.
16             Do you recall that?                                16                MR. SIMMS: Actually, this is probably a
17      A. Yes, sir.                                              17   good time sort of in my outline to take a break. I know
18      Q. It had nothing to do with trying to provide some       18   it's a little earlier than we mentioned. We can come back
19   leadership for that entity because Mr. Townsend never came   19   early.
20   onboard?                                                     20                MR. KING: Okay.
21      A. No, sir, not that I know of because he kept            21                (Recess in the proceedings from 11:41 to
22   saying they need leadership. And, you know, and              22                12:37 p.m.)
23   John -- the reason you said give him more compensation had   23                (Exhibit 10 marked.)
24   nothing to do with what I said. It had to do with what       24        Q. (BY MR. SIMMS) Let me show you Exhibit 10,
25   John said. Because John said he counted his salary along     25   Mr. Walker.

                                                                                                        28 (Pages 106 - 109)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                             205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 30 of 76


                                                          Page 110                                                           Page 112
 1              MR. KING: Document number?                            1      A. Well, I probably wouldn't agree with it because
 2              MR. SIMMS: It starts with RMFS 34 and I               2   they've had three years to do it, and they didn't do it.
 3   think it goes through -- whatever's the last page. It            3      Q. Okay. Well, what I'm talking about is at the
 4   looks like it's 105 perhaps. Yeah, 105.                          4   formation of it back on September 30th, 2016, would you
 5       A. Okay.                                                     5   agree with me that if she read this, her expectations of
 6       Q. (BY MR. SIMMS) Okay. On Document 34,                      6   DSM-3 would be that it could grow into a business beyond
 7   Renaissance Man 34 there, this is an e-mail from                 7   just this relationship with Renaissance Man?
 8   Mr. Eisenman to you, Mr. Staples and Mrs. Blanchard.             8      A. Ron wrote that. Kim didn't write it.
 9       A. Yes.                                                      9      Q. Okay.
10       Q. And it appears that Ms. Blanchard's e-mail               10      A. And I'm not saying she wouldn't. I'm just
11   address at the time is at mac.com, correct?                     11   saying I don't know. I just go by what the past was.
12       A. Yes, sir.                                                12   That's all I'm saying.
13       Q. And this concerns the LLC agreement for the new          13      Q. Well, that's at least what Mr. Eisenman is
14   DSM sales and marketing. And I think in this case, we           14   saying, isn't it?
15   refer to that entity from time to time as "DSM-3" just for      15      A. That's what he hoped it would, yes.
16   the sake of not having to say the name over and over and        16      Q. Okay. Let's go to page 2, which is Renaissance
17   over.                                                           17   Man 35.
18       A. Yes, sir.                                                18      A. (Witness complies.)
19       Q. Have you seen this document before?                      19      Q. And this appears to be Mr. Eisenman's memorandum
20       A. (Witness reviews document.)                              20   concerning creation of DSM-3.
21              Yes, I think I have.                                 21              Do you agree?
22       Q. All right. And it says -- there's a memo also            22      A. Yes, sir.
23   attached, which summarizes the main terms related to the        23      Q. All right. If you look under, "Initial
24   formation of DSM-3; is that correct?                            24   Ownership."
25       A. Can you tell me what page?                               25      A. (Witness complies.)
                                                          Page 111                                                           Page 113
 1       Q. No. If you're looking at this document where it           1              Yes, sir.
 2   says, Attached is a draft, and the next sentence says, A         2       Q. Under Paragraph 2.
 3   memo summarizing the main terms is also attached.                3       A. Yes, sir.
 4       A. Yes, sir.                                                 4       Q. It says, Kim and Julie will be issued both
 5       Q. Okay. And now Mr. Eisenman says that,                     5   Class A membership units and Class B membership units to
 6   Hopefully, DSM-3 will grow into a thriving business well         6   facilitate future gifts of the Class B membership units to
 7   beyond just RMFS?                                                7   family members.
 8       A. Yes.                                                      8              Did I read that correctly?
 9       Q. Is that what he says?                                     9       A. Yes, sir.
10       A. Yes sir.                                                 10       Q. Would you agree with me that it was contemplated
11       Q. So would you agree that at the time, on                  11   on September 30th, 2016, that DSM-3 was going to be
12   September 30th, 2016, concerning the formation of DSM-3,        12   created and formed in such a way that additional ownership
13   that the parties to DSM-3 anticipated that it would grow        13   or member units could be given to family members beyond
14   beyond just having a relationship with Renaissance Man          14   just Kim and Julie?
15   Food Services?                                                  15       A. Well, I'm not trying to be argumentative, but
16       A. Yes, sir.                                                16   I'm just trying to be correct, that Ron wrote this,
17       Q. Would you agree with me that it would be fair            17   assuming that that's what it was. Now, I hope that's what
18   that Mrs. Staples' expectations of the business would be        18   they -- do you see what I'm talking about? Ron wrote it.
19   that it could go beyond having a relationship with              19   I assume that's what he's talking about.
20   Renaissance Man Food Services?                                  20       Q. Well, the point I want to get to is isn't it
21       A. You say would I agree to that?                           21   true that when DSM-3 was formed, it was anticipated and
22       Q. Yeah, will you agree with me that if she read            22   provision was made that the owners or members of the LLC
23   this, she would have expectations that DSM-3 was                23   could give membership or ownership interest in the LLC to
24   contemplated to have a business and grow beyond just a          24   other family members besides Mrs. Staples and
25   relationship with the Renaissance Man?                          25   Mrs. Blanchard?

                                                                                                           29 (Pages 110 - 113)
                                                  Freedom Court Reporting
877-373-3660                                        A Veritext Company                                              205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 31 of 76


                                                               Page 114                                                            Page 116
 1       A. Was anticipated?                                               1   it may be a Class B, to family members in the future?
 2       Q. Yes, sir.                                                      2       A. No. Wait, now, I remember one thing that was
 3       A. I have no clue. That's what Ron wrote he would                 3   said and it's -- wait, wait. And no, I'm not going to say
 4   like to see it done.                                                  4   it because I don't know whether that was in this or
 5       Q. Well, he didn't say anything about liking to see               5   something else so -- but I don't remember anything talking
 6   it done. It says --                                                   6   about giving to family members unless you die, I reckon,
 7       A. You keep saying "he," and I have no clue what he               7   but I don't remember anything said about that.
 8   was looking for. I'm talking me; I have no clue.                      8             That's what I'm saying; I don't recall any
 9       Q. Here's what I'm trying to get to: Do you have a                9   of that. All I remember is creating DSM-3 and 50 percent
10   recollection of being involved in the formation of DSM-3             10   ownership, and now we're going to get going, and do what
11   where that topic, and the topic is giving future gifts of            11   we got to get done. That's it.
12   Class Member B units to family members?                              12       Q. Then let's keep going, okay? It says, Although
13       A. My involvement was they're going to be 50                     13   you will not be granting actual equity ownership, and I'm
14   percent owners. And after that, I think John, Kim, Julie             14   going to keep going with that sentence, but I want to stop
15   and I left it up to however they were going to do it. I              15   right there.
16   never was involved in crafting any of this here.                     16             Is the "you" referring to Mrs. Staples and
17       Q. My question is not whether you were involved in               17   Mrs. Blanchard?
18   crafting it.                                                         18       A. Which one are you looking at?
19              My question is: What knowledge did you                    19       Q. Where it says, Although you will not be granting
20   have back on September 30th, 2016, that provision was                20   actual equity ownership, is the "you" referring to
21   being made with regard to DSM-3 that future ownership or             21   Mrs. Staples and Mrs. Blanchard?
22   membership interest in the LLC could be gifted by either             22       A. (Witness reviews document.)
23   Kim Staples or Julie Blanchard to family members?                    23             That, I don't know --
24       A. I had no knowledge of any of that. Only thing I               24       Q. All right.
25   wanted them to do is sell some chicken for Renaissance               25       A. -- who "you" is. I'm looking up here to see if
                                                               Page 115                                                            Page 117
 1 Man. I didn't care whether they gave it to family                       1   you got a "you" there, and I don't see who you is
 2 members, gave it to -- and I'm not trying to be                         2   referring to.
 3 argumentative. I'm just saying I didn't really care that                3       Q. All right. And it says, Granting actual equity
 4 much about DSM-1, 2, 3, whatever they were. I cared about               4   ownership at this time to Todd.
 5 selling chicken.                                                        5             Is "Todd" referring to Todd Townsend?
 6     Q. All right. Do you even have a recollection that                  6       A. It could be. That, I don't know. Barbara,
 7 the ability to give ownership or membership interest to                 7   Todd, Christopher.
 8 family members was discussed?                                           8       Q. Who is Barbara? Is that Barbara Humphrey?
 9     A. No, sir. I don't think that was discussed at                     9       A. I'm thinking Barbara Humphrey and
10 all. I don't think now.                                                10   Christopher Thurber.
11     Q. Now, was the purpose of Mr. Eisenman doing this                 11       Q. All right. Christopher is Christopher Thurber?
12 memo to memorialize what had been discussed about how DSM              12       A. That's who I'm thinking, but I don't know.
13 was being formed and structured?                                       13       Q. It says, The LLC Agreement does contain
14     A. I don't think they even knew what it was. So                    14   revisions for future grants of Class B membership units,
15 that's what I'm saying; in the meeting, I think they                   15   so-called profit interest grants, to one or more of them
16 wanted him to draw up a contract. And to be honest with                16   if approved by the board.
17 you, this looked like a great contract. So it would have               17             So as DSM is being created, the operating
18 been great if that's what happened. I think it would have              18   agreement allows for Todd Townsend, Barbara Humphrey and
19 been wonderful.                                                        19   Christopher Thurber to have a membership interest,
20           But my -- you asked me my recollection, and                  20   although it's a Class B-type interest; is that correct?
21 my recollection is they was 50 percent owners, and they                21       A. Yeah, that looks like that's correct. I thought
22 were going to go out and sell chicken, and I was excited               22   Todd Townsend was gone.
23 about that. That's my recollection of that.                            23       Q. That's why I'm about to ask you about that.
24     Q. You don't have a recollection that the formation                24       A. Oh, well, that -- that's why I don't know.
25 would allow the gifting of membership interests, although              25   That's what it says.

                                                                                                                 30 (Pages 114 - 117)
                                                          Freedom Court Reporting
877-373-3660                                                A Veritext Company                                            205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 32 of 76


                                                                Page 118                                                           Page 120
 1       Q. Was Todd Townsend intended to be the leader of                  1              Am I correct?
 2   DSM-3?                                                                 2       Q. The document says that.
 3       A. That, you need to go with Mr. Staples. I have                   3       A. Okay.
 4   no clue.                                                               4       Q. Page 39?
 5       Q. Okay.                                                           5       A. Page 39.
 6       A. I know Todd Townsend's name was mentioned in a                  6       Q. Which is page 5 of the agreement.
 7   lot of different things. You know what I'm saying? I                   7       A. Oh, okay.
 8   have no clue on this here.                                             8       Q. That deals with the women certification that we
 9       Q. All right. And then we go to page 36 there,                     9   talked about earlier today, correct?
10   which is page 2 of the memorandum.                                    10       A. What line are you looking at?
11       A. (Witness complies.)                                            11       Q. Paragraph 12, Special WBE Provisions.
12       Q. And we talk about -- Paragraph 7 deals with                    12       A. (Witness reviews document.)
13   distribution.                                                         13              Oh, yeah. Yes, sir.
14              Do you see that?                                           14       Q. All right. Prior to December 31st, 2017, to
15       A. Yes, sir.                                                      15   your knowledge, were there any modifications or changes to
16       Q. All right. It says, The distributions will                     16   the memorandum prepared by Mr. Eisenman and/or the
17   be -- and I think it's sort of a priority, first -- the               17   operating agreement of DSM-3?
18   first distribution is to Mrs. Blanchard.                              18       A. Not to my knowledge that I can say.
19       A. Yes.                                                           19       Q. When did Mrs. Blanchard first begin using an
20       Q. In an amount equal to the positive difference                  20   H. Walker Enterprises e-mail?
21   between $125,000 minus any compensation paid to                       21       A. Well, she's used it for a while because, you
22   Mrs. Blanchard during each or such year.                              22   know, she helps me on a lot of other different stuff that
23       A. Yes, sir.                                                      23   deals with a lot of different things other than when she
24       Q. Okay. So Ms. Julie is going to get $125,000?                   24   started doing the broker thing. She did appearances and a
25       A. Yes.                                                           25   lot of different things she was helping me with. So
                                                                Page 119                                                           Page 121
 1     Q. That's the first distribution to be made,                         1   she's -- I think she's had it for a little while.
 2 correct?                                                                 2       Q. Was Mrs. Blanchard -- when would you say she
 3     A. Yes.                                                              3   first became employed by H. Walker Enterprises?
 4     Q. Okay. And then, Second, on a pro rata basis to                    4       A. She never have. I never paid her.
 5 the members in accordance with their capital contribution                5       Q. She's never been paid?
 6 account.                                                                 6       A. No, sir. She just helped me because
 7            Did I read that correctly?                                    7   she's my -- she's my rock.
 8     A. Yes, sir.                                                         8       Q. Now, did the waffles first become an item to be
 9     Q. And then to the members, and it uses the words,                   9   sold in December of 2016?
10 Initially Julie and Kim, in accordance with their                       10       A. No, the waffles were before that.
11 respective membership percentages.                                      11       Q. The waffles did not come into being when you-all
12            Did I read that correctly?                                   12   met with PFG corporate in Richmond, Virginia?
13     A. Yes, sir.                                                        13       A. No, sir. Waffles was before 2016.
14     Q. And then do you know if the putting in                           14       Q. All right. In January of 2017, did Mr. Eisenman
15 parentheses, Initially to Julie and Kim, contemplates the               15   indicate to Mr. Staples that you and he did not want
16 giving of membership interests to either family members or              16   Simmons to have anything to do with the waffles?
17 to Todd Townsend, Barbara Humphrey or Christopher Thurber?              17       A. You -- me and --
18     A. That, I wouldn't know whether that meant that.                   18       Q. Mr. Eisenman indicate to Mr. Staples that you
19            Now, may I put something on the record that                  19   and Mr. Eisenman did not want Simmons having anything to
20 you said, that you made a mistake?                                      20   do with waffles?
21     Q. Sure.                                                            21       A. I don't think that was a statement. I don't
22     A. If we go to page -- it's 3, in the first                         22   think the statement is like that.
23 paragraph, which talks about the 125 that Julie was going               23       Q. What do you think the statement is?
24 to get, it's almost spelling out, which I said earlier, is              24       A. The statement is if they're not involved like
25 the 25 and 40 that John and Kim got in this area.                       25   what we were doing with the Jet situation, then they don't

                                                                                                                 31 (Pages 118 - 121)
                                                           Freedom Court Reporting
877-373-3660                                                 A Veritext Company                                           205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 33 of 76


                                                           Page 122                                                           Page 124
 1   have anything to do with the waffles.                             1   waffles being discussed at the time, were those waffles
 2       Q. And not having anything to do, meaning under the           2   that involved the Jet Food C-Store matter or were those
 3   course of dealings between Simmons Prepared Foods and             3   some different kind of waffles?
 4   H. Walker Enterprises and/or Renaissance Man Food                 4       A. I don't think there was any waffles in January
 5   Services, Simmons would not participate in the 65/35              5   of -- wait a minute. In 2017?
 6   profit split?                                                     6       Q. January of 2017.
 7       A. No. What he was talking about in that was John             7       A. I don't think there was any -- I think we -- at
 8   was the one that called Simmons and see if they can               8   that time, they were trying to sell waffles, and they
 9   deliver it because to deliver it from Atlanta, Georgia,           9   weren't sure what they were going to do with the waffles
10   where HartyBake is located, to Arkansas, back to Georgia         10   at that time. So I don't think there was any waffles, but
11   would cost too much for the waffles, so Simmons couldn't         11   that was a thing that was made, and I think Simmons
12   do it.                                                           12   understood that, as well. If they're not picking it up
13              There's an e-mail, I think, that he asks              13   and delivering and anything like that, that's the reason
14   someone about it. And so Simmons couldn't do that, so            14   they will be billed and did everything through in
15   they're not building that at all. So that entity right           15   Savannah. Because they had nothing -- they were not even
16   there is almost that they have nothing to do with it.            16   touching it, doing anything with it.
17   Yeah, so I think that's what you're asking about. I              17       Q. In March of 2017, was there a food service
18   assume that's what you're asking about.                          18   waffle order from PFG Lester in Nashville, Tennessee?
19       Q. Okay. I don't think that's what I'm asking                19       A. Yes, sir. I think PFG Lester -- I'm not sure of
20   about.                                                           20   the dates, but I think PFG Lester did order something.
21       A. Oh, okay.                                                 21       Q. Did you or Mr. Eisenman instruct Mr. Staples to
22       Q. What I'm trying to get you to explain to me is            22   sell those waffles through H. Walker Enterprises, LLC?
23   what is meant by Simmons having no involvement mean?             23       A. I never instructed Mr. Staples to sell anything
24       A. That right there, that they have no involvement           24   through H. Walker Enterprises, LLC.
25   in -- they wasn't shipping it. They were not billing it,         25       Q. Do you know when Mr. Staples first learned about
                                                           Page 123                                                           Page 125
 1   so they couldn't ship it. They couldn't bill it, just for         1   the C-Store/Jet Foods waffle matter?
 2   that entity right -- not -- just for that sale there of           2       A. When it first came about.
 3   Jet because a -- a Stir distributor who was in, I think,          3       Q. When was that?
 4   Brunswick, Georgia, there was no trucks or anything that          4       A. When it first started. I don't know when it
 5   could deliver form Atlanta, Georgia, to Brunswick.                5   first started, but John was in on the whole thing when it
 6   Simmons couldn't do that.                                         6   first started. He was the one that put the deal together
 7             And for Simmons, what John wrote Simmons,               7   that they couldn't even deliver to Brunswick. He was the
 8   I'm not sure of the young lady, there's an e-mail, if they        8   one that also picked the person out to order those bins
 9   can do that, and they couldn't do it. So now we're going          9   that I put in. He's the one that got the people to order
10   to have to bill that, and the trucks are going to deliver        10   the bins. Julie had someone that designed them. He found
11   it. My brother delivered it because he worked for Sysco,         11   the people that designed them. I think there's an e-mail
12   so on his day off, he delivered it from HartyBake all the        12   to that, as well.
13   way down to Brunswick to wherever Stir is located.               13              So he learned about that at the very
14       Q. I was in the January 2017 time period.                    14   beginning of the whole deal.
15       A. Okay.                                                     15       Q. Was it Mrs. Blanchard that communicated to
16       Q. It's my understanding that Jet Food had not even          16   Mr. Staples about the Jet Food waffles in its stores?
17   come up yet in January of 2017.                                  17       A. Yes, sir.
18       A. No, that's what I'm talking about. If it -- a             18       Q. And when she communicated that to him, was she
19   scenario like Jet, where they have nothing to do with it,        19   acting on behalf of DSM-3 or H. Walker Enterprises?
20   they have nothing to do with it. So that's what he's             20       A. DSM-3. She was selling. She was the broker.
21   talking about.                                                   21   And you got to go back. Remember, they have to sell. And
22       Q. Let's back up then.                                       22   I think you're forgetting about something. This waffle
23       A. Okay.                                                     23   thing goes way back in starting of this. And not to be
24       Q. And I want to get some clarity.                           24   mean, but you're jumping way ahead how this waffle thing
25             In January 2017, with respect to the                   25   came about. And I'm not sure if you want to stay there or

                                                                                                            32 (Pages 122 - 125)
                                                   Freedom Court Reporting
877-373-3660                                         A Veritext Company                                              205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 34 of 76


                                                          Page 126                                                           Page 128
 1   go back.                                                         1   were done.
 2       Q. Well, I'm trying to get into the Jet Food                 2       Q. And as a matter of routine, there was a call
 3   waffles.                                                         3   every Friday?
 4       A. Right. And that's the reason the Jet Food                 4       A. Yes, sir.
 5   waffles started to be sold.                                      5       Q. But it's your contention that Mr. Staples and
 6       Q. Right. Now, I think you just told me that                 6   Mrs. Staples and Blair Staples were not working?
 7   Mr. Staples learning about --                                    7       A. Yes. Because just because you initiate a call
 8       A. No, not learning about. No, no. Mr. Staples               8   don't mean you're doing any work.
 9   knew it from the beginning. He didn't learn about                9       Q. Following these calls each week, did
10   Jet Food. Mr. Staples was in on this at the very                10   Jennifer Dawson produce some documents that show which
11   beginning of the selling waffles to Jet Food store.             11   regions and what persons were responsible for that region,
12       Q. When did the beginning of the sale of waffles to         12   what their efforts of selling were?
13   Jet Food first occur, month, year?                              13       A. I'm not sure if she did.
14       A. I have to look that up somewhere.                        14       Q. You haven't seen those documents?
15       Q. Do you have anything to dispute that it was not          15       A. No. If you got them, I'd like to see them.
16   April or May of 2017?                                           16       Q. Okay.
17       A. Like I said, I have to look that up, the date,           17       A. You have them?
18   because the waffles was talked about all through a call on      18             MR. SIMMS: I think we produced them in the
19   Fridays. I heard this. Waffles were talked about.               19   lawsuit.
20   Waffles, waffles, waffles, but no waffles were being sold.      20       Q. (BY MR. SIMMS) Would those documents be
21       Q. What calls were taking place on Fridays?                 21   reflective of activities being performed by Mrs. Staples
22       A. John has a call every Friday.                            22   and/or Blair Staples?
23       Q. Every Friday?                                            23       A. I think you're confused. We're a company that
24       A. Every Friday they were having a call with all            24   sells waffles. Not one or two waffles, not three or four
25   the people from DSM and Renaissance Man.                        25   waffles, not a case of waffles. We sell a bunch of
                                                          Page 127                                                           Page 129
 1      Q. And would that have included Mrs. Staples and              1   waffles. I think that's what you're confusing. Selling
 2   Blair Staples?                                                   2   is not just selling one item. Selling is -- you know,
 3      A. That included everybody. Everybody from the --             3   we're a multimillion dollar company, not selling one item.
 4   oh, sorry; everyone on the call.                                 4       Q. Yes, sir. I'm not talking about waffles right
 5      Q. So every Friday, Mr. Staples would initiate a              5   now.
 6   call involving employees at the time of DSM-3 and                6       A. No, no. I'm saying --
 7   Renaissance Man employees that were involved in sales            7       Q. I'm talking about what documents were generated
 8   related to Renaissance Man?                                      8   after the weekly conference on Fridays that Ms. Dawson may
 9      A. On Friday, Mr. Staples was initially calling not           9   have prepared related to what each person who had a
10   just to DSM-3, but DSM-2, DSM-1, with Renaissance Man           10   region's activities were.
11   employees and DSM employees. That was a call on Fridays         11       A. Well, what's funny, I thought you didn't even
12   that they had.                                                  12   know about there was a call on Friday.
13      Q. And what was the purpose of having the Friday             13       Q. I think I know.
14   calls?                                                          14             What I want to know is: Have you looked at
15      A. To go over different things happening in the              15   those documents to see the level of work being performed
16   company.                                                        16   by Mrs. Staples --
17      Q. Was one of them to manage sales efforts?                  17       A. Yes, sir.
18      A. Yes, sir.                                                 18       Q. -- or Blair Staples?
19      Q. And Mrs. Staples would participate?                       19       A. Yes, sir.
20      A. Sometimes.                                                20       Q. And what were your conclusions?
21      Q. And Blair Staples would participate?                      21       A. They're not selling.
22      A. Yes, sir.                                                 22       Q. They're not selling?
23      Q. And this happened every Friday?                           23       A. Yes, sir.
24      A. Well, every now and then, they may not have a             24       Q. Okay. Let's get back to the Jet Food waffle.
25   call, but the majority of Fridays, that's when the calls        25             Did that selling of the Jet Food waffles in

                                                                                                           33 (Pages 126 - 129)
                                                  Freedom Court Reporting
877-373-3660                                        A Veritext Company                                              205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 35 of 76


                                                          Page 130                                                           Page 132
 1   Jet Food stores first come about in April or May of 2017?        1   a meeting with Mr. Usry at Mr. Usry's home, because he was
 2       A. It was around that time. I'm not sure of the              2   sick or had some health issues, related to sale of waffles
 3   time it came about.                                              3   to Jet Food?
 4       Q. And did that first get communicated to                    4       A. Yes, sir.
 5   Mr. Staples by Mrs. Blanchard?                                   5       Q. When did that take place, Mr. Walker?
 6       A. Yes, sir, I assume it did.                                6       A. Oh, geez, I don't remember the date, but I know
 7       Q. All right. And did she at some point indicate             7   that did happen.
 8   to Mr. Staples to change the brand to Famous 34?                 8       Q. Now, did Mrs. Blanchard want what's known as end
 9       A. No, sir.                                                  9   cap and floor displays for these waffles in the Jet Food
10       Q. No?                                                      10   stores?
11       A. No. You want to know when that was initiated?            11       A. Mrs. Blanchard?
12       Q. We're going to get to that.                              12       Q. Mrs. Blanchard.
13       A. Okay.                                                    13       A. She didn't want that. David Usry wanted it.
14       Q. Do you know if Mr. Staples had discussed                 14   That's what he wanted. He said that's the only way they
15   Simmons' involvement in the sale of waffles to Jet Food?        15   could sell is having some type of end cap and display in
16       A. I know he asked the people from Simmons if they          16   the store they can sell.
17   can deliver it to Jet. I know that.                             17       Q. Did Mrs. Blanchard also want some type of
18       Q. Do you know if he asked them if they wanted to           18   signage for the Jet Food stores?
19   be involved in the sale of waffles to Jet Food and              19       A. She didn't want that. He wanted that.
20   Jet Food convenience stores?                                    20       Q. Mr. Usry did?
21       A. I doubt he would ask them if they wanted to be           21       A. Yes, sir.
22   involved in Jet Food.                                           22       Q. How many stores are we talking about for
23       Q. Whether you doubt it or not, do you know if he           23   Jet Food?
24   talked to them about it?                                        24       A. 50.
25       A. No.                                                      25       Q. Did you instruct Mr. Staples not to worry about
                                                          Page 131                                                           Page 133
 1       Q. In April and May of 2017, had there been waffle           1   the costs associated in doing the displaying and the
 2   sales to any entities other than PFG Lester out of               2   signage for the sale of these waffles in the 50 Jet Food
 3   Nashville?                                                       3   stores?
 4       A. I think they had -- some restaurant in Bama may           4       A. I never even talked to him about anything that
 5   have sold some, I think.                                         5   costs.
 6       Q. Baumhower's?                                              6       Q. And was the meeting with Mr. Usry in June of
 7       A. I think that's it.                                        7   2017?
 8       Q. Did Mrs. Blanchard begin an effort to develop             8       A. That could have been.
 9   the sale of waffles to Jet Food in their convenience             9       Q. All right. And this would have been down at
10   stores?                                                         10   Mr. Usry's home, close to -- you grew up in -- is it
11       A. Did she begin the effort?                                11   Wrightsville?
12       Q. Yes, sir.                                                12       A. Yes. It's in Sandersville, Georgia.
13       A. Yes, sir.                                                13       Q. So did you and Mrs. Blanchard and Mr. Staples
14       Q. Was she the one leading that, or was that you?           14   meet with Mr. Usry?
15       A. Oh, I helped to lead it because I knew                   15       A. Yes, sir.
16   David Usry because he's from that area where I'm from.          16       Q. And after that meeting was over with, outside of
17       Q. Who is David Usry?                                       17   Mr. Usry's residence -- let me back up.
18       A. He's one -- I think he's one of the ones that            18             What kind of condition was Mr. Usry under
19   sits on the board to buy things at Jet Food store.              19   at the time you-all had this meeting? Was he bedridden,
20       Q. Did you or Mrs. Blanchard, or maybe both of you          20   in a wheelchair, or what?
21   together, make a request to Mr. Staples to prepare a            21       A. No, sir. He was able to move around a little
22   presentation to be made to Mr. Usry at Jet Food related to      22   bit. I'm not sure what happened. He was able to move
23   sale of waffles?                                                23   around. There was a couple other people there. They had
24       A. No, sir.                                                 24   their marketing lady there, and there was one other
25       Q. Did you and Mrs. Blanchard and Mr. Staples have          25   gentleman there.

                                                                                                           34 (Pages 130 - 133)
                                                  Freedom Court Reporting
877-373-3660                                        A Veritext Company                                              205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 36 of 76


                                                        Page 134                                                              Page 136
 1       Q. Was there somebody there from Stewart Foods?            1   one called digital and one a traditional having a plate as
 2       A. Yes, there was.                                         2   opposed to digital?
 3       Q. Okay. After the meeting inside with Mr. Usry,           3      A. Yes, sir, I assume.
 4   did you and Mr. Staples and Mrs. Blanchard, in the process     4      Q. All right. And -- okay.
 5   of leaving, did you-all discuss what had taken place in        5              So let me make sure I understand with
 6   making a presentation to Mr. Usry about the waffles?           6   respect to the Jet Food waffles.
 7       A. No, sir, we never made a presentation.                  7              There was going to be some cost associated
 8       Q. Was Stewart Candies going to be the distributor         8   in getting a film that would create the logo and the
 9   of the waffles?                                                9   packaging information that individually wrapped the
10       A. I don't know what you're calling Stewart. It's         10   waffle?
11   Stewart Distributors was going to be the distributor of       11      A. Yes, sir.
12   the waffles. They make Stewart candy or something.            12      Q. And there would have been costs associated in
13       Q. How were the waffles going to get from HartyBake       13   having displays inside the Jet Food convenience stores,
14   to Stewart?                                                   14   correct?
15       A. That's the problem that we had, and that's the         15      A. Yes, sir.
16   problem that it stemmed from, that Simmons couldn't           16      Q. Now, is it your understanding that Stewart
17   deliver because they were not delivering to Stewart down      17   Distribution, its distribution capabilities at the time
18   in that area. So we had to work out a deal to get the         18   related to the Jet Food waffles only dealt with fresh and
19   waffles from HartyBake to Brunswick, Georgia, so it would     19   nonperishable products?
20   be cost effective. Because, like I said, if you go            20      A. At that time, Stewart didn't have a freezer
21   from -- and I think John found this out -- you go from        21   storage. So they had -- when it hit Stewart, they had to
22   Atlanta to Arkansas, then back to Brunswick, it costs too     22   get it out because they didn't have freezer storage. They
23   much. So to be cost effective, we had to find a way out       23   just put in freezer storage not long ago.
24   to get from Atlanta to Brunswick.                             24      Q. Did Mr. Staples discuss with you and
25       Q. Is Brunswick where Stewart Distributors are            25   Mrs. Blanchard that this was going to present a logistical
                                                        Page 135                                                              Page 137
 1   located?                                                       1   problem related to the distribution of the waffles in the
 2      A. I think so. I think that's where they're                 2   Jet Foods, and that the cost associated with it would be
 3   located.                                                       3   prohibitive?
 4      Q. Okay. And do you know why the deliver -- let me          4       A. No, we never talked about cost being
 5   back up.                                                       5   prohibitive. We talked about we got a logistic problem.
 6             To your knowledge, did HartyBake have                6   What are we going to do to work it out? And we worked it
 7   freezer storage to maintain inventory of the Jet Food          7   out and found a way that we can do it.
 8   waffles?                                                       8       Q. Did you ever tell Mr. Staples that he did not
 9      A. No, I don't think so.                                    9   have authority to question the cost involved in doing the
10      Q. So when the waffles, if HartyBake was producing         10   Jet Food waffle?
11   them, are coming off the production line, they had to be      11       A. I've never said that to John.
12   transported then and there to Stewart Distribution?           12       Q. So you deny that?
13      A. I'm not sure what HartyBake has. I just know            13       A. Yes, I deny that. I never said that to John.
14   they made the waffles and picked up and sell. If they         14       Q. Did you tell Mr. Staples that you were the CEO,
15   have freezer storage, they don't have a lot because           15   and that Simmons would pay for everything through the
16   there's not a big place. It's a small place.                  16   normal process?
17      Q. And let me make sure I understand.                      17       A. I never told John something like that. John
18             These waffles for Jet Food, were these              18   makes up a lot of crap.
19   going to be individually packaged and have Famous 34 brand    19       Q. You think that's crap?
20   on the outside of the packaging?                              20       A. Yeah, that's crap. That's a lie. I never said
21      A. Yes, sir.                                               21   that.
22      Q. And in order to prepare that packaging, would           22       Q. But you would agree with me that in doing the
23   there have to be film developed related to that?              23   Jet Foods waffle, there were some costs associated in
24      A. Yes, sir.                                               24   doing that venture, correct?
25      Q. And are there two ways of developing the film,          25       A. No, sir, I wouldn't agree with that. Because

                                                                                                           35 (Pages 134 - 137)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                                205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 37 of 76


                                                      Page 138                                                           Page 140
 1   I'm saying I'll work it out. I'm the CEO; I worked it         1   profit made on the situation from Jet. I don't think
 2   out. It was worked out; then it worked.                       2   there was anything made. Because I'm looking on the other
 3       Q. Let's back up.                                         3   end. If we get it in there, we got to get this waffle
 4              I thought you agreed with me that we got           4   showing, get it done, because when John first thought of
 5   cost -- we're going to have to -- I'm talking about           5   these waffles, he made the brand Mama's Cooking. Well,
 6   Jet Food waffles now.                                         6   Mama's Cooking is going to compete against Nabisco. Who
 7       A. Okay. All right. Let's talk about it.                  7   wants all the baking company to compete against all these
 8       Q. We're going to have to pay HartyBake to make           8   great baker companies? But Herschel Famous 34 waffles in
 9   them.                                                         9   the south sold pretty good. So we didn't have to compete
10       A. Right.                                                10   against all that, so it got the leg to start running and
11       Q. We're going to have to buy some film that we          11   we sold chicken.
12   take and give to HartyBake, either through a plate or        12             And also, not only did we sell 50 -- we
13   digitally, to create a package to individually wrap the      13   only sold 50 of those bins to Jet. The other 200 went to
14   waffle?                                                      14   U.S. Foods. So there was a lot of bigger pictures than
15       A. Right.                                                15   just Jet Food store.
16       Q. There's a cost there?                                 16       Q. I want to talk about Jet Foods.
17       A. Yes.                                                  17       A. Well, you asked me about if there was cost, and
18       Q. There's cost in getting these display items in        18   I said, no, I'm looking at a bigger picture.
19   50 Jet Food stores?                                          19       Q. Do you know when the film invoices and the
20       A. Yes, sir.                                             20   display invoices for Famous 34 waffles for Jet Foods came
21       Q. There's cost associated in doing signage?             21   in?
22       A. There is.                                             22       A. No, sir.
23       Q. There's cost associated in trying to find some        23       Q. Did Mr. Staples provide those invoices to you or
24   entity that has refr- -- or frozen transportation            24   Mrs. Blanchard or Mr. Eisenman during a meeting you-all
25   capabilities, to take the product from HartyBake to the      25   had at Mr. Eisenman's law office in Atlanta in September
                                                      Page 139                                                           Page 141
 1   Jet Food stores where they would be distributed into the      1   of 2017?
 2   stores, correct?                                              2       A. No.
 3       A. Yes.                                                   3       Q. And during that meeting, did Mr. Eisenman or
 4       Q. But cost never came up in discussions between          4   Mrs. Blanchard or you agree that H. Walker Enterprises
 5   you and Mr. Staples?                                          5   would pay for the cost of those invoices?
 6       A. No, sir, because you got to look at a bigger           6       A. No. We never talked about a invoice or paying
 7   picture, which is what I look at.                             7   for no waffles or invoices.
 8       Q. Okay.                                                  8       Q. Did you -- in September of 2017, did you and
 9       A. Okay. And let me break it off to you a little          9   Ms. Blanchard take a trip to Hawaii?
10   bit.                                                         10       A. Yes, probably.
11       Q. All right. Break it off.                              11       Q. And during that trip, did Ms. Blanchard
12       A. I'm going to break this off. I'm looking at a         12   communicate to Mr. Staples to -- that the purchase order
13   bigger picture than Jet Food store. I'm looking at a         13   for the Jet Food waffles from HartyBake would be changed
14   picture that Jet Food store also sells chicken. And          14   from -- to be changed in some way?
15   now -- John hadn't told you this -- today, end up that the   15       A. I remember she said that.
16   entity that I started, they're selling maybe $300,000 or     16       Q. Why did that have to be done?
17   $400,000 a month of product on top of chicken and all        17       A. I don't remember what name was on it, but she
18   that, where Stewart is buying all of that. Had nothing to    18   said she put the wrong name on it. So she had to change
19   do with that little selling to Jet. I was looking at         19   it then.
20   something a lot bigger than that, so it had nothing to do    20       Q. And was the purchase order to HartyBake to be
21   with that, which is -- Simmons is profiting from that        21   changed to show that it was coming out of the Savannah
22   pretty good.                                                 22   office of H. Walker Enterprises?
23             So that's what I'm looking at. I'm not             23       A. That's where it came out of, so I don't know
24   talking about a cost because there was no cost involved.     24   what name was on it.
25   You're talking about -- I don't even think there was a       25       Q. And was the effort to sell the waffles through

                                                                                                       36 (Pages 138 - 141)
                                              Freedom Court Reporting
877-373-3660                                    A Veritext Company                                              205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 38 of 76


                                                          Page 142                                                           Page 144
 1   H. Walker Enterprises to avoid the 65/35 profit share            1   me. He was the general manager. He worked for me.
 2   arrangement with Simmons?                                        2       Q. Because he works for you, and you're the big
 3             MR. KING: Objection, states facts not in               3   dog, and if you tell him to do something, you expect him
 4   evidence.                                                        4   to do it?
 5             Go ahead.                                              5       A. No, that's not it. I just assume he was doing
 6       A. Not at all. I would never -- I don't cheat my             6   it. Had nothing to do with anything. I thought that's
 7   partners. That's one thing. And another thing, I don't           7   what he was doing. And he took the initiative to do it.
 8   do nothing for money. You may have to learn that about           8   Had nothing to do about big dog, little dog. I'm just not
 9   me. I do nothing for money. Not like him. I do nothing           9   Robert Thurber's puppet. That's what I told you.
10   for money, so I never would cheat my people that I was          10             But I'm saying I had nothing to do with the
11   doing work with. I'm not going to cheat them.                   11   waffles. John was involved -- when you look at the
12       Q. You pointed at Mr. Staples, and you said you             12   e-mails, you will see he was involved the whole time. And
13   don't do anything for money, unlike him.                        13   then he turned around and just said that we did this when
14       A. I never said unlike him, but if you want to say          14   he was involved the whole time. So making a living is his
15   that, unlike him.                                               15   thing, but you got to do it the right way.
16       Q. Do you think that Mr. Staples has the right to           16             And remember, he also went to see you
17   feel secure in having a job and having job security so he       17   before any of this started.
18   can earn a living for himself and his family?                   18       Q. He didn't see me until after it --
19       A. Everybody has that right, but you can't cheat to         19       A. No, he went to see you before it started.
20   have that right.                                                20       Q. I don't think so.
21       Q. How did Mr. Staples cheat with respect to the            21             Mr. Walker, when you told Mr. Staples to do
22   Jet Food waffles?                                               22   something, you expected him to do what you told him,
23       A. He's the one who created the problem. He lied            23   right?
24   about it. He didn't tell the truth. If he had told the          24       A. No, sir, because he never did.
25   truth, that he was involved that whole time. He's the one       25       Q. He never did?
                                                          Page 143                                                           Page 145
 1   that put the film, that ordered the waffles. He's the one        1       A. No, he never did what I asked him to do.
 2   that did the film. He's the one that did all that, and           2       Q. And he stayed in place as the general manager
 3   then he turned around, that I learned, and he said that I        3   for the Simmons Prepared Foods and the H. Walker
 4   was doing -- well, first of all, I hadn't, Julie hadn't          4   Enterprises/Renaissance Man venture or relationship for
 5   done -- he's the one that did part of it. And you got all        5   eight, almost nine years?
 6   the e-mails where you can trace that he was involved the         6       A. You're 100 percent correct. Until after the
 7   whole time. John was involved.                                   7   last four years of his employment, that's when things
 8       Q. He was involved because neither you nor                   8   started going awry.
 9   Ms. Blanchard knew who to order film from, who to order          9       Q. What went awry?
10   displays from, or any of that, correct?                         10       A. Well, he hired his family, and -- and if you
11       A. That is totally false. Ms. Blanchard knew                11   remember, he said that he fired one broker, hired another
12   probably more about that than John because she ran outdoor      12   broker, fired another broker, hired another broker, fired
13   advertising for CBS for 30-some years, so she would know        13   this broker, trying to connect this broker to this broker.
14   where to order the film.                                        14   You know, I'm running a business. I'm trying to sell
15             But John said he had someone better to do             15   chicken. You can't do it from what he was doing.
16   it. So he's ordered the film. And I think Julie had --          16             He was supposed to be a general manager of
17   and she drew the thing up or whatever. He ordered it            17   Renaissance Man, not go out and do all this other stuff
18   then. So he was in on the whole thing. You can get the          18   he's doing, trying to sell this. So I can't do that.
19   e-mail trail to follow that.                                    19       Q. The agreement that created Diversified 3
20       Q. Ms. Blanchard -- you were instructing                    20   contemplated that family members would be involved; did it
21   Mr. Staples what to do though, correct?                         21   not?
22       A. No, sir.                                                 22       A. Well, that got nothing to do with Renaissance
23       Q. Well, why didn't you and Ms. Blanchard do it             23   Man. I'm looking out for Renaissance Man. I don't care
24   yourselves and not involve Mr. Staples?                         24   about DSM-3. I don't care about DSM-3, 1, 2, 3, 4, 5.
25       A. You want me to tell you? Because he worked for           25   They was supposed to be working for me. That's what he

                                                                                                           37 (Pages 142 - 145)
                                                  Freedom Court Reporting
877-373-3660                                        A Veritext Company                                              205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 39 of 76


                                                               Page 146                                                           Page 148
 1 was supposed to be doing. If he's doing DSM-3, that means               1       Q. When were they first -- are they employees of
 2 he's not doing his job for Renaissance Man, which is what               2   H. Walker Enterprises?
 3 I said in his -- what -- the December the 27th.                         3       A. No, sir.
 4     Q. DSM-1 and DSM-2 did a real good job, and                         4       Q. They had H. Walker Enterprises e-mail addresses?
 5 Renaissance Man sold a lot of product with them as                      5       A. You're right. They had e-mail addresses because
 6 brokers, correct?                                                       6   they did much more than just calling and doing
 7     A. They sold product. DSM-1 was let go. And the                     7   telemarketing. Tasha been working for me for umpteen
 8 reason they were let go is John said because one of the                 8   years on a lot of different things.
 9 people that owned DSM-1 dogcurses his daughter out. So                  9             And the Fitness Twins started the company
10 DSM-1 goes by the wayside. And now Randy Sanders come in.              10   out with me. When I first started Renaissance Man selling
11 Randy Sanders did something, so now Randy Sanders goes                 11   chicken, they went to every food show -- a lot of food
12 out. Now this.                                                         12   shows with me. So they knew about Renaissance Man.
13             Well, you can't keep changing and doing all                13       Q. And George --
14 this. You got to have some kind of togetherness. We're                 14       A. Fiorelli.
15 trying to run a company. Whatever they're selling, they                15       Q. -- Fiorelli, when was he first hired?
16 could have sold more. They could have sold more.                       16       A. I never really hired George. George was working
17     Q. Did you ever complain about the sales efforts of                17   as an independent contractor. And I've known George for
18 DSM-1 or DSM-2 in writing?                                             18   years, and I thought he could help us out on some things
19     A. No, I didn't have to do it in writing because I                 19   because he's absolutely incredible. So that's when George
20 told him.                                                              20   came on, and he helped us out with some things. We were
21     Q. Okay.                                                           21   losing business in the Contract Management part, which was
22             THE WITNESS: That's John Staples I was                     22   mentioned in an e-mail that I stated that to John, that
23 talking about; sorry about that (indicating).                          23   we're losing business in the Contract Management, and I
24     Q. (BY MR. SIMMS) Now, as far as the Jet Foods                     24   thought George could help us out there.
25 waffles, did Ms. Blanchard have a connection with a                    25       Q. Did George have an e-mail address with H. Walker
                                                               Page 147                                                           Page 149
 1   company that could produce the film?                                  1   Enterprises?
 2       A. She probably knew a lot of companies that could                2      A. Yes, sir.
 3   produce the film.                                                     3      Q. And where was the funds coming from to pay
 4       Q. If she did, why did she just instruct or direct                4   Natalie, Denise, Adria, and George?
 5   Mr. Staples to do that?                                               5      A. Out of my pocket.
 6       A. She didn't instruct him to do it. John probably                6      Q. And that was paid for by H. Walker Enterprises?
 7   volunteered to do it because he knew someone, because he              7      A. No, sir. That was paid for by all the other
 8   did Mama's Cooking, so he probably wanted to go so he                 8   stuff that I do.
 9   could do it. I have no clue.                                          9      Q. And what was that?
10       Q. If he suggested someone, wasn't he being                      10      A. I have hotels; I have hospitals; I have Best
11   helpful?                                                             11   Fred Drapery companies. It was paid by all my appearances
12       A. Yeah, that's what I said. He helped with all                  12   and all the things I would do in there.
13   this, and then he turned around and said it was just us.             13      Q. Was there an incident where George Fiorelli
14   But John helped. You just made it right, correct. He was             14   showed up at an HMHost customer meeting?
15   helpful. He helped with all of this.                                 15      A. Yes, sir. From what I hear -- what I heard.
16       Q. Again, did Mr. Staples provide the invoices at a              16      Q. And was Matt Free with Simmons at that meeting?
17   meeting at Mr. Eisenman's office to you and Ms. Blanchard            17      A. Yes, sir.
18   so that that could be processed through H. Walker                    18      Q. Did you learn after that meeting that Mr. Free
19   Enterprises?                                                         19   had issues with Mr. -- George showing up at that meeting?
20       A. No, sir.                                                      20      A. Well, what was interesting, I learned that --
21       Q. When was -- who is Natalie; is that your niece?               21   you made a statement that that was our HMSHost for
22       A. Natalie is one of the Fitness Twins related to                22   Simmons; that's a Renaissance Man account. That's not a
23   Natalie and Adria.                                                   23   Simmons account; that's a Renaissance Man account.
24       Q. All right. And Denise, is she your --                         24              So Matt Free was invited as a guest to the
25       A. Yeah, name is Tasha Denise Stokes.                            25   meeting because they do the chicken and they can help us

                                                                                                                38 (Pages 146 - 149)
                                                        Freedom Court Reporting
877-373-3660                                              A Veritext Company                                            205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 40 of 76


                                                         Page 150                                                           Page 152
 1   in doing the chicken. So it would have been Blaine would        1   break for lunch real quick.
 2   have told me there was a problem there at the thing. But        2             (Recess in the proceedings from 1:31 to
 3   I knew there was something happening. I'm not sure              3             1:39 p.m.)
 4   exactly what.                                                   4       Q. (BY MR. SIMMS) Now, was it your understanding
 5      Q. Did you get the explanation of the incident from          5   that Mr. Free, Matt Free, was upset concerning George
 6   Mr. Staples or from Blaine Walker?                              6   showing up at the HMSHost meeting?
 7      A. I think from John.                                        7       A. That's what I heard. I didn't -- he never
 8      Q. And what did John tell you happened?                      8   talked to me.
 9      A. That Matt said that he worked for H. Walker               9       Q. And then -- let me show you Exhibit 11, which is
10   Enterprises or had a card or something. Like I say, I'm        10   Simmons 126 -- starts with Simmons 126.
11   not really sure, to -- no, no, no -- that he did something     11             (Exhibit 11 marked.)
12   with some other company that was competitive or something,     12       A. Yes, sir.
13   that he had worked with them or something competitive, and     13       Q. (BY MR. SIMMS) Does that concern -- is that
14   the lady got mad or something.                                 14   Natalie?
15             So like I say, I'm not really sure what              15       A. Yes, sir.
16   happened, but that was sort of what John said or               16       Q. Is Natalie your niece?
17   something. And I don't remember the company that was           17       A. No, sir. Natalie is a friend.
18   competitive to HMSHost.                                        18       Q. Okay. Is she one of the Fitness Twins?
19      Q. Was Mr. -- George, was he sent to the meeting by         19       A. Yes, sir.
20   you?                                                           20       Q. Why was Natalie contacting Sysco?
21      A. Yes, sir.                                                21       A. Natalie was calling because I had mentioned to
22      Q. And was that to grow H. Walker Enterprises?              22   John that I didn't want -- like right now, all of his
23      A. No, sir. That was to learn what was going on             23   people that are supposed to be brokers are like
24   because he lived in that area. And one of the things I         24   telemarketers. All they're doing is sitting at home
25   wanted was to try to cut down on expenses, and that's          25   making calls, on the computer, and not doing face-to-face.
                                                         Page 151                                                           Page 153
 1   where George lived, was in that area HMSHost is at, and         1   And as I was talking about earlier, John told me when I
 2   Marriott and some of the other good customers are located       2   first started the business, we got to get in front of
 3   at.                                                             3   people's faces. Got to get in front of people's faces.
 4             So I felt that it would be good to have a             4              Well, everybody was sitting at home on
 5   face in front of those people so we don't have to do a lot      5   phone calls. And I said, that's not what's going to
 6   of traveling there. We have someone there so we can try         6   happen. So I said, I will hire telemarketers that they
 7   to pick up the Contract Management part.                        7   can make the calls, and what we can do is then the brokers
 8       Q. And you learned that Mr. Free was upset about            8   who are supposed to be doing the broker work can go out
 9   Mr. -- George being there?                                      9   now and start doing food shows and start getting in front
10       A. Well, I didn't learn -- I learned it from being         10   of different customers' faces. So that's the reason that
11   here that Mr. Free was upset.                                  11   they were hired.
12             No, learned -- and I think John may have             12       Q. And what was your understanding as to what
13   told me as well.                                               13   Mr. Pierce at Sysco's complaint was by being contacted by
14       Q. Did the telemarketers or Denise call on Sysco on        14   Natalie?
15   behalf of H. Walker Enterprises?                               15       A. Well, from what John told me, that Natalie
16       A. No, I thought they called on behalf of                  16   mentioned -- said something to him like a different
17   Renaissance Man.                                               17   distributor, but then John also told me -- and Jeff Pierce
18       Q. Have you seen the e-mail that Mr. Pierce with           18   also told me that was no big deal. So John --
19   Sysco sent regarding being contacted by either the             19       Q. I want to know about this here (indicating).
20   telemarketers or Denise?                                       20              Mr. Pierce contacted Blaine Walker,
21       A. I have. It was really not Denise. It was                21   correct?
22   Adria, I think.                                                22       A. Right. That's what you told me. And I said
23       Q. And that was communicated to Blaine Walker?             23   from my understanding -- you said from my understanding --
24       A. Oh, I'm not sure who it was communicated to.            24   that's what I was told and stuff from this here
25             MR. SIMMS: All right. Need to take a                 25   (indicating), that it was she said something about another

                                                                                                          39 (Pages 150 - 153)
                                                 Freedom Court Reporting
877-373-3660                                       A Veritext Company                                              205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 41 of 76


                                                        Page 154                                                            Page 156
 1   distributor when he was talking to Jeff Pierce to one of       1   going to raise the pricing, then Renaissance Man was going
 2   the Sysco people. It wasn't Jeff Pierce. It was a Sysco        2   to stop sharing profits with Simmons?
 3   person and stuff. That's what my understanding was.            3       A. It wasn't like that, but it was something
 4      Q. Do you believe that was -- created confusion             4   similar to that.
 5   with the customers of the Simmons/H. Walker                    5       Q. What were you upset about?
 6   Enterprises/Renaissance Man relationship?                      6       A. I wasn't upset about that. I wasn't upset. I
 7      A. No. Why would that create confusion?                     7   was just saying that's just business. If you're going to
 8      Q. In October -- you see this is in October of              8   do that, he didn't realize that we're doing the share
 9   2017, correct?                                                 9   profit thing. So if you want to raise the price there,
10      A. October 26th, 2017, yes, sir.                           10   we're going to bring the price down of what you're going
11      Q. Prior to that date, did you contact Mr. Staples         11   to get. So that's not being upset. That's like
12   and say, Somebody is telling Simmons not to pay my bills?     12   negotiation. That ain't got nothing to do with being
13      A. No, sir. I contacted John -- no. I don't know           13   upset. I wasn't upset about that.
14   whether I contacted John or we were talking, and I asked      14       Q. Do you consider that a threat, that if --
15   him, Did you tell Simmons not to pay a bill? But it had       15       A. No. I considered that business.
16   nothing -- I didn't say, They don't pay my bills.             16       Q. And you weren't already upset with Mr. Free
17      Q. Did that relate to the Jet Foods invoices that          17   about the HMHost (sic) incident?
18   Carol Walker had submitted to Carmen Seal at Simmons?         18       A. No, sir.
19      A. That's the only bill I ever submitted.                  19       Q. So are you telling me that you were not upset
20      Q. Did Mr. Staples respond to you and tell you that        20   with Mr. Free in any way about this indication that the
21   he was the someone?                                           21   pricing was going to change?
22      A. No, sir. John wimped out again and said, Oh,            22       A. Not at all.
23   no, I didn't do that. Right?                                  23       Q. That -- October the 24th would have been the day
24      Q. Did you have a conversation with Matt Free on --        24   prior to you receiving an e-mail from David Jackson; is
25   did you have conversation with Mr. Free concerning a price    25   that correct?
                                                        Page 155                                                            Page 157
 1   increase related to the cost Simmons was going to charge       1      A. Yes, sir.
 2   Renaissance Man?                                               2             (Exhibit 13 marked.)
 3      A. Yes.                                                     3      Q. (BY MR. SIMMS) Let me show you what I'm going
 4      Q. When was that?                                           4   to mark as Exhibit 13. And this appears to be a string of
 5      A. Oh, I don't know the date that was.                      5   e-mails that starts with RMFS 257 and goes through 260.
 6             (Exhibit 12 marked.)                                 6      A. Yes.
 7      Q. (BY MR. SIMMS) Let me show you Exhibit 12.               7             (Witness reviews document.)
 8             MR. KING: Document number?                           8             Okay.
 9             MR. SIMMS: Oh, yeah, I'm sorry.                      9      Q. All right. Let's go to the -- 259 --
10             THE WITNESS: Simmons 124.                           10      A. Okay.
11             MR. KING: Simmons 124.                              11      Q. -- which appears to be page 3 of 4 of this
12      A. (Witness reviews document.)                             12   e-mail chain.
13             Okay.                                               13      A. (Witness complies.)
14      Q. (BY MR. SIMMS) Prior to October 24th, did you           14             Yes, sir.
15   receive some updated pricing from Mr. Free?                   15      Q. Prior to receiving this e-mail -- and it was
16      A. No, I received it from John. I never received           16   sent to you and your attorney, Mr. Eisenman, correct?
17   anything from Matt. Everything would come from John.          17      A. Yes, sir.
18      Q. Okay. Did you call Mr. Free related to that?            18      Q. And it's from David Jackson?
19      A. Yes, sir, I think I did.                                19      A. Yes, sir.
20      Q. Was that on October 24th, 2017?                         20      Q. And Mr. Jackson also copies the attorney for
21      A. I don't know when it was, but I know I did talk         21   Simmons Prepared Foods or Simmons Foods, correct?
22   to Matt.                                                      22      A. Yes, sir.
23      Q. Did you tell Mr. Free that there was a                  23      Q. And the subject is, RMFS Board Meeting?
24   relationship where Simmons and H. Walker Enterprises or       24      A. Yes, sir.
25   Renaissance Man shared profits, and that if Simmons was       25      Q. Had you received communication from Mr. Jackson

                                                                                                         40 (Pages 154 - 157)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                              205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 42 of 76


                                                         Page 158                                                           Page 160
 1   prior to this communication about having a board meeting?       1   agreement. And then he also suggests dates to meet, and
 2        A. Prior to this?                                          2   he also indicates why he's copying the company attorney
 3        Q. Yeah, for 2017.                                         3   for Simmons, correct?
 4        A. No, I don't think so. I may have. I don't               4      A. Yes, sir.
 5   think so. I may have, but I don't remember.                     5      Q. And did you respond to this communication?
 6        Q. Would you agree with me that there had been no          6      A. Yes, sir.
 7   board meeting in 2017?                                          7      Q. Your response is dated what?
 8        A. I could agree with you because -- yeah, that            8      A. It looks like October 26th, 2017, at
 9   could have been.                                                9   9:50-something a.m., so the next day.
10        Q. Mr. Jackson starts off this e-mail that says           10      Q. All right. Now, you would agree with me that
11   he's, Been back in poultry for 12 months now, and it seems     11   the phone call you'd had with Matt Free would have been
12   it's time for Simmons and Renaissance Man to have a            12   the day prior to receiving this e-mail from Mr. Jackson,
13   discussion about the current state of business and how we      13   correct?
14   plan to proceed from here.                                     14      A. No, I wouldn't agree with you there because,
15        A. Yes, sir.                                              15   like I said, I don't know when I had a call with
16        Q. Okay. It says, There are concerning comments,          16   Matt Free.
17   that he's hearing secondhand about the desire to continue      17      Q. I thought we indicated and -- looked at
18   the arrangement, or if there truly is an arrangement.          18   communication that he generated to Mr. Jackson that
19        A. Yes, sir.                                              19   indicated when you and him had spoken. I thought it was
20        Q. In addition, there are invoices being submitted        20   October 24th.
21   by other entities, HW Foods, which I think he clarified        21      A. When who spoke?
22   that he meant H. Walker Enterprises, to pay for items that     22      Q. You and Mr. Free.
23   Renaissance Man does not support. Said these are both          23      A. He just said he just received a call. It was
24   very concerning to hear and raise questions about how the      24   October 24th, but it don't say when received a call. It
25   business is being operated.                                    25   could have been the 23rd or the -- I'm not sure. I don't
                                                         Page 159                                                           Page 161
 1       A. Yes, sir.                                                1   know when it was. Like I said, I don't know when it was.
 2       Q. All right. When you received this                        2      Q. All right. Sometime before October 25th?
 3   communication, do you know what invoices Mr. Jackson was        3      A. Yes, sir.
 4   talking about at that moment in time?                           4      Q. Okay. And is your response to Mr. Jackson,
 5       A. At that time, no, sir.                                   5   document number -- it's on page 258?
 6       Q. All right. He goes on to say from his                    6      A. Yes, sir.
 7   perspective, that Simmons and you entered into an               7      Q. You start out by saying, Thanks for your letter.
 8   agreement, and then he's got paren, which was signed by         8             Actually, it was an e-mail, correct?
 9   him but not by you, and that Simmons had acted in               9      A. Yes, sir.
10   accordance with that agreement for several years.              10      Q. Said that you had tried to call Mr. Jackson a
11             Did I read that correctly?                           11   couple of times to keep him informed of what had been
12       A. Yes, sir.                                               12   going on, but did not get a call back?
13       Q. And he says you-all are to be equity partners.          13      A. Yes, sir.
14             Do you agree with that?                              14      Q. What were you going to tell him was going on?
15       A. No, sir. And he said that he didn't agree with          15      A. No, I was going to tell him about the -- what
16   that. That was a misstatement.                                 16   we're doing in the business, what's going on.
17       Q. All right. It says, For 2018 and after, he              17      Q. All right. You say, I'm taking an even more
18   wants absolute clarity on the agreement of behaviors for       18   active role to grow Renaissance Man even more than before.
19   both parties, so Simmons continues to bill and execute its     19      A. Yes, sir.
20   business plan for producing and selling chicken into food      20      Q. How were you going to grow it?
21   service, distributive and retail segments.                     21      A. Renaissance Man?
22             Did I read that correctly?                           22      Q. Yeah.
23       A. Yes, sir.                                               23      A. By selling more chicken.
24       Q. He's asking for adjustments to the agreement,           24      Q. To who?
25   and asking your attorney, Ron, to provide a foundation         25      A. U.S. Foods, PFG, UniPro, other distributors.

                                                                                                          41 (Pages 158 - 161)
                                                 Freedom Court Reporting
877-373-3660                                       A Veritext Company                                              205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 43 of 76


                                                      Page 162                                                            Page 164
 1       Q. Had you been directing Mr. Staples to grow             1   said somewhere about -- something about H. Walker Food,
 2   Renaissance Man?                                              2   which I was confused, but H. Walker Food was a brand that
 3       A. Well, I thought that was his job to do, was to         3   we sell because of -- we were selling Cat Man to Sysco,
 4   grow Renaissance Man. Being general manager, you're           4   and to sell other product besides Cat Man, we were selling
 5   supposed to grow the business, I thought, unless I have a     5   other products, and the brand we were selling it under was
 6   bad idea. But I thought that's what you're supposed to        6   H. Walker Foods.
 7   do.                                                           7       Q. You know after attending Mr. Jackson's
 8       Q. Well, Mr. Staples had been brought in to the           8   deposition, that he was talking about invoices dealing
 9   Simmons/H. Walker Enterprises/Renaissance Man relationship    9   with H. Walker Enterprises?
10   by Simmons?                                                  10       A. That's what I learned, yes, sir.
11       A. No, by me. And he was supposed to been general        11       Q. And you go on to say here that, H. Walker Foods
12   manager. He only been to Simmons for insurance. He was       12   was created because of Marriott and U.S. Foods and Sysco
13   brought in by me to grow the food service side.              13   was tied in so tight with Renaissance Man through the
14       Q. But he also had an obligation to respond to           14   Cat Man.
15   Simmons related to their relationship, correct?              15             When you say "H. Walker Foods," are you
16       A. No, sir.                                              16   referring to Walker Foods, LLC, or what are you referring
17       Q. So you disagree; back in the document, it says        17   to?
18   that the board, which was made up two-fifths of Simmons,     18       A. H. Walker Food is a brand. It's just a brand.
19   he was not supposed to respond to their inquiries?           19       Q. Okay.
20       A. No, he --                                             20       A. Like Famous 34 is a brand.
21             MR. KING: Objection, assumes facts that            21       Q. So you're talking about brands here?
22   are not in evidence.                                         22       A. Right.
23             Go ahead.                                          23       Q. Okay. Then you start talking about trying to
24       A. You are right. That's the reason it wasn't            24   build a stronger relationship with U.S. Foods.
25   signed. He had -- his loyalty was to Renaissance Man, and    25       A. Yes, sir.
                                                      Page 163                                                            Page 165
 1   David Jackson said it in his deposition, no, not to           1       Q. And then you say that, In preparation for the
 2   Simmons, but to me.                                           2   U.S. Foods entry, we created retail package film, display
 3      Q. (BY MR. SIMMS) If Mr. Staples was being paid            3   bins, because things were happening so fast and those are
 4   by Simmons --                                                 4   the invoices I was asking to be paid.
 5      A. Wait, don't -- stop. Mr. Staples was being paid         5       A. Yes, sir.
 6   by Renaissance Man.                                           6       Q. Actually, the invoices -- you weren't asking for
 7      Q. What was happening was, under the relationship          7   them to be paid; Carol Walker was asking for them to be
 8   between Simmons and H. Walker Enterprises and Renaissance     8   paid, correct?
 9   Man, Simmons was recouping what they were paying              9       A. No, I was asking them to be paid. Carol is a
10   Mr. Staples from that relationship?                          10   partner of me. So if I tell her what to do, she's going
11      A. Right. But every cent John did, and every cent         11   to tell it so it's me, coming from me.
12   John got, everything John did was coming from the            12       Q. And those invoices didn't have anything to do
13   Renaissance Man bank account, which is Renaissance Man,      13   with U.S. Foods, did they? They related to the Jet Food
14   which is Herschel Walker.                                    14   waffle, did they not?
15      Q. Which is controlled and operated by Simmons            15       A. You're wrong. And if John had came to the
16   Prepared Foods, correct?                                     16   meeting, he would have known that at that time, we already
17      A. No. It's controlled and operated by me. They           17   met with U.S. Foods, and U.S. Foods has already guaranteed
18   just run -- run the inside thing. But I'm the one that       18   me that they wanted to do those bins and everything during
19   answered. It's my bank account.                              19   this time right here in October. We had met with
20      Q. That you allowed them to administer?                   20   U.S. Foods before then.
21      A. Yes, sir.                                              21       Q. The U.S. Foods was going to supply the Jet Food
22      Q. You say, H. Walker Foods is a brand of                 22   waffle?
23   Renaissance Man that Simmons does invoice.                   23       A. No. They were going to supply their own waffle.
24             What are you talking about?                        24   We already met with U.S. Foods to do their own waffle in
25      A. H. Walker Food was a brand, and I think David          25   their food service side.

                                                                                                        42 (Pages 162 - 165)
                                              Freedom Court Reporting
877-373-3660                                    A Veritext Company                                               205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 44 of 76


                                                        Page 166                                                            Page 168
 1      Q. Let's go back now. Let me back up.                       1   opposed to film.
 2             The invoices that you're talking about,              2      A. No, it was both of them. I was paying for both.
 3   were these invoices that you directed Carol Walker to          3   I'm not sure what the check was. I just wrote a check to
 4   submit to Carmen Seal at Simmons?                              4   pay.
 5      A. Yes, sir.                                                5      Q. Is it your understanding that Peachtree
 6      Q. Where did you get the invoices?                          6   Packaging prepared the film as opposed to the display
 7      A. Where did I get them from? I never got them. I           7   bins?
 8   just heard about an invoice that I paid for. I never got       8      A. As I say, I don't know. The check was written
 9   anything on invoice. I just trusted whoever gave me the        9   and paid for both of them. I don't know how much the
10   invoice that it needed to be paid because one thing I try     10   check was.
11   to do is not have debt. I don't like debt.                    11      Q. As we sit here today, do you know who paid for
12             So when whoever had the invoice that was            12   the film costs related to the Jet Food waffles?
13   saying they want to be paid, and it had a problem getting     13      A. As we sit here today, I thought I did. I
14   paid, I paid it.                                              14   thought my check was $7,000. So if it was $7,000, I
15      Q. Isn't it true that the invoices that Carol had          15   thought I paid. So I have no clue, like I said.
16   communicated to Carmen Seal with Simmons, you had been        16      Q. You think your check included both the cost of
17   provided by Mr. Staples during a meeting at Mr. Eisenman's    17   the displays and the film?
18   office in September?                                          18      A. I assume, yes, sir.
19      A. Not at all, no, sir, that never happened.               19      Q. Wasn't there a different entity that prepared
20      Q. Well, explain to me, then, Mr. Walker, how Carol        20   the film besides Peachtree Packaging?
21   could refer to Peachtree Packaging in the request she sent    21      A. Yes, sir. I think so.
22   to Carmen Seal.                                               22      Q. What's the name of that entity?
23      A. Well, because John was talking to Carol also.           23      A. I have no clue.
24   He sent the thing to Peachtree Packaging at that time, and    24      Q. Although you were writing a check that you
25   they were working with Julie, as well. So that's how          25   thought included payment of their invoice, you don't know
                                                        Page 167                                                            Page 169
 1   Carol knew the invoices. Carol knew nothing about who was      1   who they were?
 2   packaging or whatever. This is John and Julie, and they        2      A. Right.
 3   sent it to Carol, and Carol sent it up to Carmen, and I        3      Q. You go on down here, you'd love to go into 2018
 4   said that I'd pay for it because the bill was coming due,      4   with Simmons feeling comfortable with what you're trying
 5   and I ended up paying for it.                                  5   to do with Renaissance Man, is what you say, right?
 6      Q. Did Peachtree Packaging, was that related to             6      A. Yes, sir.
 7   film or related to displays?                                   7      Q. And then you say, I'm being told no on many
 8      A. I have no idea. I'm not sure. I think that               8   things or gotten different answers, and I thought I was
 9   was -- I have no idea.                                         9   the CEO of Renaissance Man.
10      Q. Would you agree with me that the Peachtree              10      A. Yes, sir.
11   Packaging invoice dealt with the Jet Food waffles?            11      Q. Who were you being told no by?
12      A. Oh, no, they probably did deal with some of             12      A. John said that they said no so that's who I was
13   them. They didn't deal with all of them. They dealt with      13   told no by. John said they said, no, they're not going to
14   50 of them. There was 250. So they dealt with a fifth of      14   pay it. And he was pretending that he never had anything
15   them. But there was another four-fifths that still is         15   to do with it, but he was behind the whole thing.
16   there.                                                        16      Q. So when you say you're being told no, are you
17      Q. We're going to get to it in a moment, but I             17   being told no by Mr. Staples?
18   think you wrote a check on November 27th to Peachtree         18      A. Yeah, he said that they said no, they're not
19   Packaging?                                                    19   going to pay the -- whatever bill I paid. They were not
20      A. Yeah, probably.                                         20   going to pay it.
21      Q. And when you wrote that check, who did -- what          21      Q. And what do you mean by "getting different
22   did you think you were paying for?                            22   answers"?
23      A. The film and those -- whatever that -- that             23      A. Well, John told me no, and Carol said that
24   stuff they needed.                                            24   Carmen said she's not going to pay it and stuff. So John
25      Q. I thought we were talking about packaging now as        25   and Carol are standing there saying, no, they're not going

                                                                                                          43 (Pages 166 - 169)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                               205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 45 of 76


                                                        Page 170                                                          Page 172
 1   to pay the thing.                                              1      Q. And that's the same day you wrote a check to
 2      Q. Well, did that upset you that you were being             2   Peachtree Packaging, correct?
 3   told no with respect to Mr. Staples?                           3      A. Yes, sir. Maybe. I don't know when I wrote the
 4      A. No.                                                      4   check.
 5      Q. Why did you include the statement you thought            5      Q. Did you write the check before you drafted this
 6   you were the CEO?                                              6   e-mail and sent it to David Jackson?
 7      A. Because I'm the one that's supposed to be                7      A. I have no idea. One had nothing to do with the
 8   running Renaissance Man. And I didn't know at the time,        8   other.
 9   he was going behind my back trying to create something. I      9      Q. Mr. Jackson responds on the 29th, and his
10   didn't know that. So I thought I was the CEO running the      10   topics -- he sets forth 1 through 8 here, correct?
11   company.                                                      11      A. Yes, sir.
12      Q. What was he trying to create about these                12      Q. No mention of termination of John Staples,
13   invoices at the time?                                         13   correct?
14      A. Well, what he tried to create that it was being         14      A. Yes, sir.
15   paid for just H. Walker Enterprises, which it wasn't.         15      Q. First topic he says is, Broker representation,
16   There was a bigger picture there, is what I said, is that     16   arm's length versus semi-related party. What is the
17   these -- everything that was done on these waffles was        17   oversight for related party? What is the business reason
18   done to get the waffles moving because of what I was          18   for not directly employing the staff?
19   hearing on those Friday calls.                                19             Do you know what he was talking about?
20      Q. The Peachtree Packaging related specifically to         20      A. No, sir.
21   the Jet Food waffles; did it not?                             21      Q. In response to that, did you discuss at any time
22      A. No, sir. That's not true.                               22   with Mr. Jackson that the documents creating DSM-3 allowed
23      Q. All right. What you -- you could have also said         23   for the involvement and ownership by family members?
24   right here in this sentence that you're the big dog?          24      A. No, sir.
25      A. No.                                                     25      Q. Inclusive of Ms. Blanchard?
                                                        Page 171                                                          Page 173
 1      Q. And you don't like to be told no, right?                 1      A. No, sir.
 2      A. No, sir.                                                 2      Q. He mentioned in Paragraph 3, Segregating
 3      Q. Then you say you're going to be back in touch            3   business expenses of H. Walker Foods versus Renaissance
 4   with some dates.                                               4   Man, correct?
 5              Were those the dates to meet?                       5      A. Yes, sir.
 6      A. Yes, it probably was.                                    6      Q. And you understand when he used the word
 7      Q. All right. And then Mr. Jackson responds and             7   "H. Walker Foods," he's not referring to a brand; he
 8   provides dates when he can meet, correct?                      8   should have said H. Walker Enterprises; is that your
 9      A. Yes, sir.                                                9   understanding?
10      Q. And that response was on November the 29th,             10      A. Since you told me now, it is my understanding.
11   correct?                                                      11   But I looked at it for what it's worth here.
12      A. (Witness reviews document.)                             12      Q. And he's wanting a commitment to have a signed
13              Oh, it was sent to me on November 29th, but        13   agreement by the end of the first quarter 2018, correct?
14   I don't -- here, he's just talking about a time.              14      A. Yes.
15      Q. You had responded to Mr. Jackson on the 27th,           15      Q. He talks about wanting to discuss the duration
16   that afternoon, and -- suggesting a meeting in Atlanta on     16   of a new agreement; is that correct?
17   the 12th.                                                     17      A. Yes.
18      A. Yes, sir.                                               18      Q. The Sysco award that was received in August of
19      Q. And then you said, e-mail some questions or             19   2016, do you know what time period it related to?
20   thoughts Simmons had that we should be thinking about or      20      A. I think it -- in 2016, it probably went until
21   getting info to help the meeting to go smoother?              21   2018, two years maybe, and they may have rolled it over.
22      A. Yes, sir.                                               22      Q. Do you know if that award was the reason
23      Q. You didn't mention anything in that about the           23   Mr. Jackson was talking about having the new agreement and
24   termination of Mr. Staples, did you?                          24   what the duration of the agreement would be?
25      A. No, sir.                                                25      A. No, I have no clue what he was talking about.

                                                                                                        44 (Pages 170 - 173)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                             205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 46 of 76


                                                       Page 174                                                           Page 176
 1       Q. All right. He also wanted to talk about                1      A. Because Carmen may have asked for information,
 2   carrying of inventory, correct?                               2   so Carol sent her one. And Carol wouldn't know what was
 3       A. Yes, sir.                                              3   going on because she don't -- she do paperwork. She don't
 4       Q. And then the next -- is the next communication         4   do this, so she wanted an explanation.
 5   you have with Mr. Jackson when you-all meet in Atlanta on     5      Q. Says here, Herschel has also had correspondence
 6   the 12th of December?                                         6   with David explaining that H. Walker is a brand and
 7       A. Yes, sir.                                              7   Renaissance Man is not a new company.
 8       Q. All right. Let me show you what is Exhibit 14.         8      A. Okay.
 9              (Exhibit 14 marked.)                               9      Q. And that's the communication we went over a
10       Q. (BY MR. SIMMS) What is Exhibit 14?                    10   minute ago, where you wrote an explanation to Mr. Jackson
11              MR. KING: What's the number?                      11   related to the invoicing and the H. Walker brand, correct?
12              MR. SIMMS: Whatever the number is at the          12      A. Yes.
13   bottom. I didn't look at it.                                 13      Q. You know now that Mr. Jackson was not talking
14              MR. KING: RMFS 303.                               14   about H. Walker branding; he was talking about H. Walker
15       A. (Witness reviews document.)                           15   Enterprises?
16       Q. (BY MR. SIMMS) What is that exhibit?                  16      A. I found that out when I was here.
17       A. 303?                                                  17      Q. Okay. Then down at the bottom, Carol says to
18       Q. Yes, sir.                                             18   Ms. Blanchard, Please let me know if this is what you are
19       A. Carol writing Carmen.                                 19   wanting and if it doesn't show the forwarding.
20       Q. Why -- what's the date of that document?              20             Do you know what she's talking about on
21       A. October 31st.                                         21   forwarding?
22       Q. Was this information ever sent to Carmen Seal?        22      A. No, sir.
23       A. Yes, I think so.                                      23      Q. Whether or not it was forwarded to Carmen Seal
24       Q. Well, if you look at the e-mail, that attaches a      24   or not?
25   letter of clarification, and then it's got                   25      A. No, sir, I don't.
                                                       Page 175                                                           Page 177
 1   Ren Man/U.S. Foods. It appears that Ms. Walker sent it to     1      Q. And then at the top, it appears that
 2   herself instead of to Ms. Seal.                               2   Carol Walker has sent this -- this document where she's
 3              Do you see that?                                   3   communicating to you and Julie on October 31st, to you and
 4       A. (Witness reviews document.)                            4   Julie again on January the 3rd of this year?
 5       Q. I'm sorry; she sends the -- she sends what she's       5      A. Yes, sir.
 6   going to send to Ms. Carmen Seal to Ms. Blanchard for         6      Q. Had you-all made inquiry to Carol about this?
 7   Ms. Blanchard to check it out?                                7      A. What I did is -- that was for your discovery.
 8       A. Well, yes, she probably did.                           8   You wanted discovery, and I knew that was a letter where
 9       Q. Why is Carol needing Ms. Blanchard's involvement       9   she was clarifying this to Carmen. So instead of me
10   in communicating to Carmen Seal?                             10   having to go through my computer to find all that junk, I
11       A. Because Ms. Blanchard was the one that wrote          11   asked Carol if she could find it quicker and send it to
12   whatever the information that Carol was sending. Carol       12   me, so that's when she sent it to me, and we sent it to
13   had no idea what was sending. So there was a mistake made    13   you in the discovery.
14   somewhere, so she wrote it, and Carol wanted Julie to see    14      Q. Actually, let me show you got --
15   what it was.                                                 15             MR. SIMMS: You got another clip?
16              So she wrote to Julie to say, This letter         16             THE REPORTER: (Indicating.)
17   here, is this what you want me to say?                       17      Q. (BY MR. SIMMS) What is Exhibit 15, Mr. Walker?
18       Q. And this deals with Famous 34 display bins            18             (Exhibit 15 marked.)
19   related to some invoicing from Peachtree Packaging?          19             MR. KING: What's the number?
20       A. Yeah, I guess, I assume.                              20             MR. SIMMS: Yeah, I'm sorry; what's the
21       Q. And were those the display bins related to the        21   number?
22   sale of waffle with Jet Foods?                               22      A. RMFS 304.
23       A. Some of them, yes.                                    23      Q. (BY MR. SIMMS) And 305?
24       Q. Why was an explanation to Ms. Carmen Seal             24      A. Yes, 304 and 305.
25   needing to be had back in October of 2017?                   25             (Witness reviews document.)

                                                                                                        45 (Pages 174 - 177)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                             205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 47 of 76


                                                       Page 178                                                           Page 180
 1      Q. Looking at 305 --                                       1       A. No, sir.
 2      A. Yes, sir.                                               2       Q. Would that be --
 3      Q. -- it appears that Ms. Walker -- by the way,            3             MR. KING: You're talking over each other
 4   does Ms. Walker work for H. Walker Enterprises and            4   again; I'm sorry.
 5   Renaissance Man?                                              5             THE WITNESS: Oh, sorry.
 6      A. She just works for Renaissance Man, but she does        6       Q. (BY MR. SIMMS) Would that be an indication
 7   work -- a lot of different things.                            7   that perhaps the invoices had not been paid?
 8      Q. Well, if you look at 303, which I think was             8       A. No, because I assumed they were paid.
 9   Exhibit --                                                    9       Q. Then if you go to 304.
10             MR. KING: 14.                                      10       A. (Witness complies.)
11      Q. (BY MR. SIMMS) -- Number 14?                           11       Q. It looks like Ms. Seal responds to Ms. Walker.
12      A. Okay.                                                  12       A. Okay.
13      Q. Under Carol's signature line, she says she's the       13       Q. Do you agree with me?
14   Executive Assistant, Renaissance Man Food Services,          14       A. Yes, sir.
15   LLC/H. Walker Enterprises, right?                            15       Q. And she says, Carol, I sent money on November
16      A. Yeah. That's cool that she write that. She's           16   the 8th for Peachtree Packaging invoices, as Herschel said
17   been with -- she's the longest employee that's been at       17   he would pay us back for them.
18   Renaissance Man.                                             18             I haven't seen communication indicating,
19      Q. Okay. Let's look at 305.                               19   any time prior to November 8th, that you indicated to
20      A. (Witness complies.)                                    20   Simmons that you were going to be paying for the Peachtree
21      Q. It looks like Ms. Walker sends an e-mail to            21   Packaging invoices.
22   Carmen Seal at Simmons requesting some money.                22       A. I don't understand what you mean.
23      A. Okay.                                                  23       Q. Well, do you know what Ms. Seal is referring to
24      Q. You agree with me?                                     24   as to when you made the agreement that you were going to
25      A. Yes, sir.                                              25   be paying for that?
                                                       Page 179                                                           Page 181
 1      Q. $12,138.76, correct?                                    1       A. No.
 2      A. Yes, sir.                                               2       Q. All right. And Ms. Seal asked, did Carol just
 3      Q. And then she sends proof of the invoices and a          3   hold the money and send Herschel's check to Peachtree?
 4   copy of the check from Herschel paying Peachtree              4   And if that's the case, and Herschel's check has been sent
 5   Packaging.                                                    5   to Peachtree, Ms. Seal said she would delete the money
 6      A. Yes, sir. I don't see a copy of the check.              6   that she says you owe to Ren Man, and that Carol would not
 7      Q. Says, This $7,395 is to reimburse you for paying        7   need to send another ACH yet until we use up the credit.
 8   Peachtree Packaging.                                          8              Did I read that correctly?
 9      A. Yes, sir.                                               9       A. Yes, sir.
10      Q. And, again, did -- the Peachtree Packaging deal        10       Q. So would you agree with me that Ms. Seal is
11   with the Jet Food waffles?                                   11   indicating to Ms. Walker that the monies -- that the
12      A. Part of it.                                            12   Peachtree Packaging stuff had already been handled back on
13      Q. Not all of it?                                         13   November the 8th?
14      A. No, because some of -- whatever they were doing        14       A. No, I wouldn't agree with that because, like I
15   went to other people, not just to Jet. Jet only did          15   say, I don't know what they're talking about here. I see
16   whatever part.                                               16   all this junk going back and forth, but I have no clue
17      Q. Did the check to Peachtree Packaging actually go       17   what they're talking about.
18   to Peachtree Packaging?                                      18       Q. Okay.
19      A. As far as I know. I hope it did, because they          19       A. And I can check my bank account sometime to see
20   haven't sent another invoice.                                20   if they cashed the check. I don't know.
21      Q. Well, do you know if Mr. Staples continued to          21       Q. Looking at your -- do you have a copy of your
22   get invoices from Peachtree Packaging in the month of        22   check?
23   December of 2017?                                            23       A. No, you didn't give me one.
24      A. I have no clue.                                        24       Q. Okay.
25      Q. You don't know?                                        25              (Exhibit 16 marked.)

                                                                                                        46 (Pages 178 - 181)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                              205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 48 of 76


                                                         Page 182                                                             Page 184
 1      Q. (BY MR. SIMMS) RMFS 311, is that a copy of 1                      A. Yes, and those are sliced.
 2   your check?                                             2               Q. And the waffles that were being sold to
 3      A. Yes, sir, it appears it is.                       3           Jet Foods were being individually wrapped for individual
 4      Q. In your check, you reference some invoices you 4              sale, correct?
 5   were paying in the Memo section of the check, correct? 5                A. True and false. Like I said, they -- Jet also
 6      A. Yes, that looks like it.                          6           owned a couple of like little restaurant things. And I
 7      Q. And to me, it's more than one invoice, correct?   7           know they made a sandwich for a little while. So now, I
 8      A. Maybe.                                            8           know it was being sold from the house out of South
 9      Q. Was one from Peachtree Packaging dealing with 9               Carolina, so I don't know whether they did the slice there
10   displays, and another related to film?                 10           or not. Now, that, I don't know. But I know the
11      A. Could have been. Like I said, I have no clue     11           singles -- they did do a single. I do know that.
12   what all of this did.                                  12               Q. Let me ask you this, Mr. Walker: The film that
13      Q. And do you know if all of what you were paying 13             was ordered and dealt with the wrapping of the individual
14   related to the Jet Food waffles?                       14           waffles to be sold at Jet Foods, it was film related to
15      A. Part of it.                                      15           Famous 34, correct?
16             (Exhibit 17 marked.)                         16               A. Yes, sir.
17      Q. (BY MR. SIMMS) Exhibit 17 is going to be         17               Q. Do you know if that was digital film or plate
18   RMFS 312.                                              18           film?
19      A. (Witness reviews document.)                      19               A. I have no clue. I wouldn't know the difference.
20      Q. Have you seen that before?                       20               Q. If it was either one, if it was plate, the plate
21      A. Yes, I think I have seen this.                   21           would have to be sent to HartyBake; or if it was digital,
22      Q. Okay. This is an e-mail to Carol from            22           the digital had to be sent to HartyBake?
23   Ms. Blanchard, correct?                                23               A. You're talking French to me.
24      A. Yes.                                             24               Q. Talking French to you?
25      Q. And Ms. Blanchard sends this from her mac.com 25                  A. Yeah, I have no clue where they're sending it
                                                         Page 183                                                             Page 185
 1   e-mail address, but under her signature line, she's got         1   to.
 2   "H. Walker Enterprises"; is that correct?                       2      Q. Well, if HartyBake is making the waffle, and
 3       A. Yes, sir.                                                3   they're going to wrap them individually coming down the
 4       Q. And she is saying to Carol, Here's some details          4   production line, they need the plates or the film to make
 5   for Carmen to clarify any confusion caused by the error         5   the packaging that wraps it as it's coming down the line,
 6   made in the PO to Peachtree Packaging for the Famous 34         6   right?
 7   waffle display bins, correct?                                   7      A. Yes, sir.
 8       A. Okay, yes, sir.                                          8      Q. Do you know what entity prepared that film?
 9       Q. And she includes various points of sale related          9      A. No, sir.
10   to waffles, correct?                                           10      Q. She goes on to say that, In addition, we have
11       A. Yes, sir.                                               11   now launched a Famous 34 retail waffle that will be
12       Q. And then she says, Renaissance Man has been             12   distributed by U.S. Foods and, hopefully, by Sysco by year
13   selling food service waffles, bulk and presliced.              13   end.
14             The waffles that were going to be to                 14      A. Uh-huh.
15   Jet Foods, those were not in bulk, were they?                  15      Q. These are marketed under the H. Walker Foods
16       A. No, sir. I think they were just -- wait.                16   brand like the Simmons chicken products, the Whole Hog
17             Now, Jet has a food service arm, and                 17   Sausage from Swaggerty, and the poultry items done by
18   which -- out of South Carolina may deliver. I'm not sure.      18   Tip Top Poultry, all of which Simmons invoice.
19   I know they were doing a sandwich. So I don't know -- I        19             Did I read that correctly?
20   know they did the singles. I don't know about the bulk,        20      A. Yes, sir. Yes, sir.
21   but they could have.                                           21      Q. Says, The Famous 34 waffle is on the last page
22       Q. Well, bulk is where the waffles are not                 22   on the attached set of H. Walker POS sheets. Our first
23   individually wrapped. They're put into a plastic piece of      23   big sale with the 34 waffles will go through U.S. Foods,
24   material with numerous waffles in it and sealed and then       24   which is now distributing to C-Stores, as well as various
25   dropped into a cardboard box, correct?                         25   Grab-n-Go concepts, one being at the University of

                                                                                                           47 (Pages 182 - 185)
                                                 Freedom Court Reporting
877-373-3660                                       A Veritext Company                                               205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 49 of 76


                                                         Page 186                                                            Page 188
 1   Georgia.                                                        1      Q. What Ms. Blanchard had done was she had changed
 2             The Famous 34 bins -- we're talking about             2   the PO to Peachtree Packaging related to the Jet Food
 3   bins now; we're not talking about film, correct?                3   waffles, correct?
 4       A. Right.                                                   4      A. Say that -- she had changed the PO?
 5       Q. That was ordered from Peachtree Packaging.               5      Q. Related to the Jet Food waffles.
 6             And my question to you is: Does this                  6             When you and her were traveling to Hawaii,
 7   indicate that there's a separate film related to the            7   didn't she change it then? Isn't that the PO she changed?
 8   Jet Food waffles that were created from an entity other         8      A. When she was in Hawaii, I thought she had
 9   than Peachtree Packaging?                                       9   changed the PO. It would have to be John and Blaine doing
10       A. That's what I'm saying. I have no clue.                 10   that because I thought she didn't mess with anything with
11   Peachtree Packaging seems to be doing both of them.            11   PO over there. But that, I couldn't answer to. I have no
12       Q. The Famous 34 bins we ordered from Peachtree            12   idea. I don't know the mistake she made, but I --
13   Packaging are POS floor displays to hold the waffles and       13      Q. The PO that Ms. Blanchard had issued out of the
14   generate increased sales at the C-Stores?                      14   Savannah office, it didn't deal with H. Walker Foods
15             That's not true, is it, Mr. Walker?                  15   brand; it dealt with H. Walker Enterprises as the entity
16       A. No, that's totally true.                                16   doing it, correct?
17       Q. What is true is that the Peachtree Packaging            17      A. No, I don't think it did.
18   invoices dealt with the packaging related to the Jet Food      18      Q. Well, let me show you this document here.
19   waffle sales --                                                19      A. Okay.
20       A. Not true.                                               20             (Exhibit 18 marked.)
21       Q. -- that H. Walker Enterprises intended to sell,         21      Q. (BY MR. SIMMS) We'll make it Exhibit 18.
22   receive the revenue, and not share with Simmons?               22             MR. KING: What's the document number?
23       A. Totally not true.                                       23             MR. SIMMS: RMFS 325.
24       Q. Okay.                                                   24      A. Okay.
25       A. And you can go to the University of Georgia now,        25      Q. (BY MR. SIMMS) Is that point of sale material
                                                         Page 187                                                            Page 189
 1   and you will see them; or you can go to Golden Pantry now       1   for the Famous 34 waffle?
 2   and you could see it as well.                                   2       A. Yes.
 3      Q. Was the invoicing related to the Peachtree                3       Q. Famous 34 waffle is the one that's going to be
 4   Packaging concerning to you and Ms. Blanchard that it was       4   sold to Jet Foods, correct?
 5   being sent to Simmons to be paid the cost?                      5       A. Yes.
 6      A. For $7,000?                                               6       Q. It indicates that with respect to that waffle,
 7      Q. Yes, sir.                                                 7   to contact Ms. Blanchard, and contact her at H. Walker
 8      A. No.                                                       8   Enterprises, correct?
 9      Q. It's not the $7,000, is it; it's the effort to            9       A. Well, see, that's what's weird because -- and I
10   grow H. Walker Enterprises and not share in the profits        10   remember John wanted to change -- and I'm not sure if this
11   with Simmons and fund the expenses of that effort through      11   is the document, but change it to H. Walker Enterprises.
12   the Simmons/H. Walker/Renaissance Man relationship.            12   So I'm not sure if this is the sheet or that there was
13             That's the issue, isn't it?                          13   another sheet. This could be it. Like I said, I don't
14      A. No, sir. I love Simmons. They've made me a               14   know, but I know he wanted to change it to H. Walker
15   great company. And like I said earlier, I love the             15   Enterprises, and that's what he talked about, I think, in
16   relationship Simmons and I have had. I don't care about        16   the first meeting, during his deposition, how he was
17   sharing with them. They have -- we've built a great            17   manufacturing some of this stuff.
18   company together.                                              18       Q. He's not manufacturing anything.
19      Q. Ms. Blanchard goes on to say that, In order to           19       A. Oh, yes, he was.
20   meet production deadlines, I personally expedited and          20       Q. You and Ms. Blanchard are the manufacturers.
21   created the PO to Peachtree Packaging and made the mistake     21       A. Okay.
22   of using the H. Walker Foods brand name when, in fact, it      22       Q. And you're trying to cover up what you were
23   should have been issued from Renaissance Man; is that          23   trying to do through these explanations to Simmons.
24   correct?                                                       24              And isn't it correct that this document
25      A. Yes, sir.                                                25   here was an enclosure that Ms. Blanchard sent to Carol for

                                                                                                           48 (Pages 186 - 189)
                                                 Freedom Court Reporting
877-373-3660                                       A Veritext Company                                               205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 50 of 76


                                                        Page 190                                                             Page 192
 1   Carol to use to try to explain to Carmen Seal at Simmons       1   Ren Man?
 2   what was taking place with respect to the Jet Food             2      A. Because it wasn't done right.
 3   waffles, and trying to make it appear that it was related      3      Q. And what was wrong with it?
 4   to the sale of waffles to U.S. Foods?                          4      A. I have no clue. Like I said, all I know is she
 5        A. No, because if you remember, we talked about him       5   said, it wasn't done right, it wasn't done right, and it
 6   changing a lot of stuff to H. Walker Enterprises. And we       6   redone -- well, I reckon it was redone. If you have the
 7   have e-mails of him wanting to change stuff to H. Walker       7   PO, you can show it to me. That would be nice.
 8   Enterprises, where he's telling his daughter to change         8      Q. Says, We want to get this invoice paid as it's
 9   them, and also asked me about someone working for me for       9   now past due.
10   H. Walker Enterprises. So these are his manufacturing,        10      A. Yes.
11   not H. Walker Enterprises.                                    11      Q. Was Ms. Staples continuing to receive invoices
12        Q. Would you agree with me that the document I just      12   from Peachtree Packaging and continuing to send them to
13   gave you, Exhibit 18, deals with Famous 34 waffles?           13   you, Mr. Eisenman, or Ms. Blanchard, telling you-all to
14        A. Right, yes.                                           14   pay them since this related to the Jet Food Famous 34
15        Q. And it indicates to contact Ms. Blanchard with        15   waffle?
16   H. Walker Enterprises?                                        16      A. Mr. Staples never sent me an invoice telling me
17        A. I would agree with that's what this says. But         17   to pay anything. That's what's so funny. He has never
18   I'm agreeing that I don't agree, that I don't know whether    18   sent me an invoice telling me to pay it.
19   it's real or not. And the reason why is because I've seen     19      Q. Well, where did Ms. Blanchard receive the
20   other documents manufactured by him that's not real, by       20   invoice that she's talking to Carol about in Exhibit 312?
21   John Staples.                                                 21      A. She may have got it from Carol, calling and
22        Q. Well, sir --                                          22   sending it to Carol, but John has never sent an invoice to
23        A. So I'm not sure.                                      23   me, to Julie, to Ron about, Pay this invoice.
24        Q. Okay. This document did not come from                 24      Q. How would Carol be receiving invoices from
25   Mr. Staples. This was a document that Ms. Blanchard           25   Peachtree Packaging related to displays that Peachtree
                                                        Page 191                                                             Page 193
 1   provided to Carol Walker, who acts and works for H. Walker     1   Packaging prepared for the waffles?
 2   Enterprises or Renaissance Man, in Savannah, Georgia,          2      A. As I said, John was getting the invoices. He
 3   correct? Okay?                                                 3   may have been sending them. But I never received invoice.
 4       A. Okay, okay. Yes, sir.                                   4   Julie never received invoice. Ron never received invoice.
 5       Q. So this is something that Ms. Blanchard is              5   Carol had no -- Carmen got the invoice. I never seen an
 6   providing to Ms. Walker, and Mr. Staples is not even           6   invoice, and I got the thing to pay it, and I paid it
 7   involved in the supplying of the document to Ms. Walker,       7   because it said it was going to be past due.
 8   is he?                                                         8      Q. You agree with me that these communications from
 9       A. No, I'm saying that's fine. But she worked for          9   Ms. Blanchard, inclusive of your communication to
10   a lot of different things, so H. Walker -- this is the        10   David Jackson, all pertain back to Mr. Jackson raising the
11   e-mail address and her phone number, so that's why I'm        11   issue of invoicing related to H. Walker Enterprises,
12   confused at what you're getting at.                           12   correct --
13              This doesn't say anything, but it says her         13      A. As of what I --
14   e-mail address and her phone number.                          14      Q. -- in his October 25th e-mail?
15       Q. And then it says that, We can either reissue the       15              MR. KING: Why are you talking over him?
16   PO from Ren Man --                                            16      A. No, I'm saying as I knew when he sent it there,
17              MR. KING: I'm sorry; what are we looking           17   or as I know today?
18   at?                                                           18      Q. (BY MR. SIMMS) Back on October the 25th -- I
19              MR. SIMMS: Back on Document 312.                   19   thought we went through this a few moments ago --
20       Q. (BY MR. SIMMS) Which Document 18 was an                20      A. No, no, no. What I'm saying is, when he sent
21   enclosure.                                                    21   that to me, I had no clue what Dave Jackson was talking
22              Says, We can either reissue the PO from Ren        22   about.
23   Man, or Herschel can pay Peachtree Packaging direct and       23      Q. If you had no clue what he was talking about,
24   submit the invoice for reimbursement.                         24   how can you go about penning and drafting to him an
25              Why is the PO needing to be reissued from          25   explanation the next day?

                                                                                                          49 (Pages 190 - 193)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                               205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 51 of 76


                                                        Page 194                                                            Page 196
 1       A. Because he's the one that told me that they were        1   submitted one expense in the whole relationship I have
 2   upset about the waffles. And he had told me that he never      2   with Simmons so -- and that's $7,000.
 3   said not to pay them. John was the one that told me this.      3       Q. Yeah. I want to talk about what's going on in
 4   I didn't know anything about waffles. I didn't even know       4   October of 2017.
 5   until this (indicating), until I've seen it now. As I          5       A. Well, that's what I was talking about because I
 6   said, I've seen this before. I don't do that.                  6   said, one bill in -- how many years -- nine years of
 7       Q. You and Ms. Blanchard were responding to the            7   $7,000, which didn't matter, and I didn't never thought
 8   invoices related to waffles back in October of 2017;           8   about that.
 9   that's before this lawsuit happened, right?                    9       Q. And Mr. Staples told you he was the someone who
10       A. John was going and manufacturing -- remember, he       10   had indicated to Simmons not to pay it, correct?
11   went in on a call. Remember he went in on a call, the         11       A. Mr. Staples never told me that. Mr. Staples
12   conference call that you guys discussed with David, the       12   said, Oh, I don't know who's doing it. I'll find out.
13   conference call, to tell him about something with the         13   That's the only thing he's ever said. He never told me he
14   waffles. You forgot about that, about the waffle, the         14   was the one that said not to pay it. Not one time.
15   conference call, that we were doing something wrong. So       15       Q. If you had not had that discussion with
16   that's the manufacturing of the problems right there.         16   Mr. Staples, Mr. Walker -- listen to me --
17       Q. That upset you; you thought Mr. Staples was            17       A. Okay.
18   manufacturing problems back in October of 2017?               18       Q. -- how could you tell David Jackson in an e-mail
19       A. I didn't know it.                                      19   that someone is saying no to you, and you're the CEO of
20       Q. Well, again, you wrote an explanation to               20   the company?
21   Mr. Jackson the day after you received his communication      21       A. John had said they said, no, they're not going
22   raising a concern related to invoicing. I know he used        22   to pay it. And Carol said that they wasn't going to pay
23   the word "H. Walker Foods," and you know he meant             23   it. So that's how I said they're saying no. But John
24   H. Walker Enterprises?                                        24   said he wasn't the one that told them not to pay it.
25       A. No, sir, I don't. I thought he was -- that's           25       Q. I thought you told me that he indicated to you
                                                        Page 195                                                            Page 197
 1   the reason I said H. Walker is a brand. If he had said         1   he was the one who told them not to pay it?
 2   H. Walker Enterprises, I probably would have answered him      2       A. No. Go back and read it. I said, John wimped
 3   to that, but he said H. Walker Foods. That's why I             3   out again and said he was -- he said, Oh, no, I never said
 4   responded that's a brand.                                      4   anything.
 5       Q. And Ms. Blanchard, on October 31st, which is            5             MR. KING: When you're done with this
 6   within five or six days of you sending the response to         6   line --
 7   Mr. Jackson to his October 25th e-mail, where he raises        7             MR. SIMMS: Want to take a break?
 8   issues concerning invoicing, providing Carol an                8             MR. KING: I do when you're done with this
 9   explanation to provide to Carmen Seal.                         9   line.
10       A. Okay.                                                  10             MR. SIMMS: Let me have a moment. I may be
11       Q. Correct?                                               11   done with this line.
12       A. Okay. What are you getting at?                         12             I'm done with this line.
13       Q. Now, let's go back.                                    13             (Recess in the proceedings from 2:47 to
14             Carmen Seal raised issues related to those          14             2:59 p.m.)
15   invoices herself internally as Simmons, correct?              15       Q. (BY MR. SIMMS) Mr. Walker, do you know who
16       A. That's what I found out.                               16   SupplyOne is?
17       Q. And she contacted Mr. Staples and asked him            17       A. SupplyOne?
18   about it?                                                     18       Q. SupplyOne.
19       A. Yes.                                                   19       A. No, sir.
20       Q. And then when you found out that someone was           20       Q. Do you know if they created the film and the
21   questioning some invoicing and some expenses, you             21   plate for film for the Famous 34 waffles to be sold to
22   communicated to Mr. Staples and said, Someone is telling      22   Jet Foods?
23   Simmons not to pay my bills?                                  23       A. No, sir.
24       A. I didn't say someone's telling them not to pay         24       Q. All right. Did Simmons ever agree to pay the
25   our invoice. I never said pay my bills, because I only        25   Peachtree Packaging invoices?

                                                                                                          50 (Pages 194 - 197)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                              205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 52 of 76


                                                        Page 198                                                           Page 200
 1       A. Well, I have no idea. I assume they did.                1   @yahoo.com?
 2       Q. If they did, do you know why Blaine Walker would        2      A. I have no clue what you're talking about.
 3   correct himself in January of 2018 in communications with      3      Q. Did you ever have a relationship with her?
 4   HartyBake to tell them that they should maintain two           4      A. No, sir.
 5   separate POs related to waffles they were making, one for      5      Q. You deny that?
 6   frozen bulk sales, versus retail waffles?                      6      A. I know who she is.
 7       A. I have no idea.                                         7      Q. You deny having a relationship with Tamajon?
 8       Q. Any isn't it the reason he corrected himself is         8      A. I never had a relationship with Tamajon,
 9   because H. Walker Enterprises is selling waffles through       9   whatever her name, never have.
10   it that it doesn't intend to share in a profit with           10      Q. But you say she -- the e-mails you have
11   Simmons?                                                      11   concerning Mr. Mike Rogers is from Tamajon?
12       A. No, sir.                                               12      A. Yes, sir, and I have them.
13       Q. Well, why would Mr. Walker, Blaine Walker, tell        13      Q. And are those e-mails and -- that you have, have
14   HartyBake to maintain two separate POs for the production     14   an e-mail address for Tamajon as T-A-M-A-J-O-N-B
15   of waffles?                                                   15   @yahoo.com?
16       A. I have no clue.                                        16      A. I have no clue.
17       Q. On December the 12th, 2017, there was a meeting        17      Q. So you terminated Mr. Staples because you think
18   between you, David Jackson, Mr. Eisenman, and I think         18   he was with some other woman --
19   Ms. Blanchard attended too, correct?                          19      A. No.
20       A. Yes, sir.                                              20      Q. -- at the Sysco meeting?
21       Q. Was there any other persons in the room besides        21      A. No, sir, that's not it. There was a lot of
22   the ones I just mentioned?                                    22   things he was terminated for.
23       A. No, sir.                                               23      Q. All right. And then Mr. Eisenman puts together
24       Q. And Mr. Staples' termination was discussed,            24   a memo that is sent by him to you and Mr. Jackson,
25   correct?                                                      25   correct?
                                                        Page 199                                                           Page 201
 1       A. Yes, sir.                                               1      A. Yes, sir.
 2       Q. And why did you want to terminate Mr. Staples?          2      Q. Okay. And is there anything in that memorandum
 3       A. I lost all type of trust in John.                       3   that Mr. Eisenman prepared that was not agreed upon during
 4       Q. What had he been doing that led to lack of              4   the December 12th, 2017, meeting in Atlanta?
 5   trust?                                                         5      A. I never looked at the memo until I saw it here
 6       A. What he'd been doing is he put on like, what,           6   because I never -- memo didn't mean anything to me, but I
 7   three or four different brokers. He wasn't doing what I        7   knew what I was going to do.
 8   asked him to do. We called a meeting; he don't come -- he      8      Q. What were you going to do?
 9   don't bring what I ask to come to the meeting when he come     9      A. Terminate John.
10   to the meeting.                                               10      Q. Do you have an employment agreement with
11             And I think one of the things that was              11   Mr. Staples?
12   really, really terrible, one of the biggest meetings down     12      A. No, sir. And I hate to say, I think that's the
13   at Sysco that started at 1:00 in afternoon, John flew in      13   wrong word to say "terminate." I didn't terminate him. I
14   the night before, and he didn't go to lunch with us or        14   offered him a consultant job with Renaissance Man because,
15   anything. And he shows up to the minute about 40 minutes      15   you know, since I was able to run Renaissance Man, I
16   late. When he show up to the meeting, he's smelling like      16   didn't say who worked and did not work for me.
17   perfume, and then the next thing that happened is John        17      Q. Did you need to have the discussion of
18   said, Oh, when is the meeting over? I got to go. And I        18   Mr. Staples' termination with a representative from
19   knew then that something was going on with him.               19   Simmons to agree on what you were doing?
20       Q. By the way, the e-mails you talked about having        20      A. Not at all.
21   from Mike Rogers, was that from Tamajon Bivins?               21      Q. Not at all?
22       A. Yes, sir.                                              22      A. Not at all.
23       Q. And did she ever work for Renaissance Man?             23      Q. Well, if they employed him, why wouldn't you
24       A. No, sir. She was a broker for Renaissance Man.         24   need their involvement?
25       Q. Is her e-mail address Tama, T-A-M-A-J-O-N-B            25      A. He was employed by Simmons only to be loaned out

                                                                                                         51 (Pages 198 - 201)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                             205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 53 of 76


                                                        Page 202                                                           Page 204
 1   to Renaissance Man. So I had a right to tell what I want       1      A. Yes, sir.
 2   to do with my company, when if John was not doing what I       2      Q. Why did you want to record it?
 3   thought was right for Renaissance Man, I had the right to      3      A. I didn't think about it. Just something to
 4   get rid of him.                                                4   record because John -- and you've seen it, he has a
 5             (Exhibit 19 marked.)                                 5   tendency with the truth sometimes.
 6             MR. KING: That's Exhibit Number what --              6      Q. Oh, I have --
 7             MR. SIMMS: 19; excuse me. RMFS 106.                  7      A. No, I said John has the tendency with the truth.
 8      Q. (BY MR. SIMMS) Again, was there -- well, I               8      Q. Well, we're trying to get to the truth.
 9   think you answered my question.                                9      A. Yes.
10             You did not look at the memorandum you              10      Q. And you are the one that recorded the meeting
11   received from Mr. Eisenman, which is Exhibit 19, because      11   with Mr. Staples?
12   you said you knew what you were going to do anyway; is        12      A. Yes, sir.
13   that right?                                                   13      Q. Did you tell him in that meeting that his
14      A. Yes, sir.                                               14   daughter was going to be terminated from her employment
15      Q. Pardon?                                                 15   with Simmons?
16      A. Yes, sir.                                               16      A. No. John asked me to hire his daughter at the
17      Q. Okay. Reading the e-mail from Mr. Eisenman to           17   end. He said, Will you hire my daughter? And I said,
18   you and Mr. Jackson, Mr. Eisenman says to, Keep the           18   Yes, I'll hire your daughter. But, John, I won't be over
19   contents confidential so it does not get back to              19   her. As long as she do the job, Blair will have a job.
20   Mr. Staples.                                                  20      Q. All right. Did you instruct Mr. Eisenman to
21             Is that what he says?                               21   advise Mr. Jackson to keep the contents of the memorandum
22      A. Yes, sir, that's what it says.                          22   confidential so it wouldn't get back to Mr. Staples?
23      Q. Why was it important that the details of the            23      A. Like I said, I never had -- this thing came to
24   content of the memo not get back to Mr. Staples?              24   me. I never looked at it. My mind was made up what I
25      A. I reckon he wanted to wait until I talked to            25   wanted to do way before the 27th, by the 12th.
                                                        Page 203                                                           Page 205
 1   John. I reckon. I have no clue what he meant by that.          1       Q. When did you make up your mind what you were
 2       Q. Let's talk about that.                                  2   going to do?
 3             When you talked to John, that was December           3       A. The meeting we had in November.
 4   the 27th, 2017?                                                4       Q. The clear-the-air meeting?
 5       A. Yes, sir.                                               5       A. Yes, sir.
 6       Q. What did you communicate to John that got him to        6       Q. Did you express to Mr. Staples or Mrs. Staples
 7   the Atlanta offices of Mr. Eisenman on December 27th,          7   what you were going to do during that meeting?
 8   2017?                                                          8       A. No, sir.
 9       A. That we wanted to talk to restructuring brokers.        9       Q. Did you send out a memo after that meeting to
10       Q. And did Mr. Staples think there was going to be        10   all the people who worked for DSM, inclusive of
11   a meeting with -- is it FCS or FCE?                           11   Mr. Staples and Renaissance Man, about what your plans
12       A. FSE, I think.                                          12   were about going forward in 2018?
13       Q. Did he think there was going to be a meeting?          13       A. I may have. I don't know if you got it. I may
14       A. Yes, sir.                                              14   have.
15       Q. Did -- did either you or Mr. Eisenman inform           15       Q. If you had made up your mind that you were going
16   Mr. Staples that the meeting on the 27th was being            16   to terminate Mr. Staples before then, why send out that
17   recorded?                                                     17   memo?
18       A. No, sir.                                               18       A. Why not send it out? I'm terminating -- I hate
19       Q. Were you aware that it was being recorded before       19   to say "terminate." I was getting rid of John. Everybody
20   it took place, the recording?                                 20   else was staying.
21       A. I was the one that recorded it.                        21       Q. Was Mrs. Staples going to keep her ownership
22       Q. How did you record it?                                 22   interest in DSM-3?
23       A. On my phone.                                           23       A. No, sir. John knew Kim was leaving way before
24       Q. So that recording comes from your phone and not        24   that because that's the reason he kept trying to get all
25   some device in -- the law firm owned?                         25   these other brokers to buy his DSM-1, -2, and -3. He knew

                                                                                                         52 (Pages 202 - 205)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                             205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 54 of 76


                                                       Page 206                                                            Page 208
 1   that before. We talked about that. And he know we talked      1       A. Do you need it?
 2   about that.                                                   2       Q. (BY MR. SIMMS) No, you keep it. We're coming
 3              I said, The job is not getting done. Your          3   back to it.
 4   family is not doing the work. I've said, I've terminated      4              Was the agreement that was made between
 5   my family when they were not working. And he made that        5   you, Mr. Eisenman, Mr. Jackson, on December 12th, 2017,
 6   statement that, Oh, I fired my family. Yes, I did make        6   the Plan A, and the difference between Plan B was whether
 7   that statement. I have fired my family when they were not     7   or not Mr. Staples cooperated?
 8   working.                                                      8       A. No. It had nothing to do with that, I don't
 9              So that's the reason John was talking to           9   think, because my thing was, at first, I didn't want to
10   Radiant, talking to Core, talking to this and talking to     10   give Mr. Staples anything because of him being -- lying,
11   them, and all of these different brokers, and talking to     11   because of him not doing what he's supposed to do, and him
12   Robert to talk to me and all that.                           12   doing all the other things with expenses and his home
13       Q. Well, the reason he was talking to those              13   rent -- well, anyway...
14   entities is because you were pressing him to find new        14              So I didn't want to give him anything. I
15   suppliers or change the makeup of Renaissance Man, because   15   got talked into offering what they call a "severance" and
16   Renaissance Man in 2015 learned that Sysco and other         16   stuff. I said, Okay, that's fine. And at the meeting,
17   potential food purchasers did not view Renaissance Man as    17   John negotiated his package, and I negotiated with him. I
18   a supplier any longer; only viewed them as a broker.         18   said, Okay. And he said, All in. Even at the end, he
19              Isn't that correct?                               19   said, Let's shake hands and leave here friends. He even
20       A. That is totally wrong and that's a bold-face lie      20   asked for a couple autographs.
21   from John. I won an award, just won an award as a            21              And so I didn't have no Plan A or Plan B
22   supplier from Sysco, and even on your own document, it       22   and his cooperation. Because if he didn't want the first
23   showed me -- 20 down, as it says, supplier is Renaissance    23   plan, he was going to be fired and get nothing. So that
24   Man. So that's a lie. That is totally not the truth.         24   was the way I looked at it. And, you know, for him to
25       Q. But you admit that you learned that Simmons           25   settle for the 255, he had to do something.
                                                       Page 207                                                            Page 209
 1   and/or Tip Top made a bid direct to Sysco without             1      Q. Who talked you into this so-called severance?
 2   Renaissance Man in 2015, correct?                             2      A. Ron Eisenman and David Jackson said, No, you
 3       A. I learned -- John told me there was a bid.             3   need to offer him severance.
 4   Tip Top was bidding before alone. I learned that Simmons      4      Q. You didn't offer him severance, did you? You
 5   wanted to bid on some products without Renaissance Man.       5   offered him a job to be a consultant for a job you didn't
 6       Q. What product was that?                                 6   even know what it would be?
 7       A. I have no idea, but that was --                        7      A. You're 100 percent correct because I would have
 8       Q. Was it part of the process?                            8   never asked him to do anything. So he was going to get
 9             MR. KING: Can you please stop talking over          9   $255,000 severance would have been even less because
10   him when he's answering?                                     10   severance is even less. But I offered him what he
11       A. You know, to be honest, I don't know. It might        11   negotiated. I didn't even negotiate that. He negotiated
12   have been as high as breasts. I'm not sure what product      12   that.
13   it was.                                                      13      Q. During the meeting on the 12th, did it come up
14       Q. (BY MR. SIMMS) Did Sysco initiate the meeting         14   and discuss the aggressive discipline policy that Simmons
15   with Simmons about bidding direct?                           15   had with respect to Mr. Staples?
16       A. I have no clue.                                       16      A. No, sir.
17       Q. Mr. Walker, why were there two plans, Plan A and      17      Q. Did it come up and get discussed that
18   Plan B, concerning termination of Mr. Staples?               18   Mr. Staples was not an at-will employee of Simmons?
19       A. I have no clue. That may have been Ron just           19      A. No, sir.
20   thought of a Plan A, Plan B. Like I said, I had no plan      20      Q. Was it discussed what the operating agreement of
21   but Herschel Walker, Plan A.                                 21   DSM-3 required to pay Mrs. Staples for her ownership
22             MR. SIMMS: What document is that again?            22   interest in DSM-3?
23   It's probably part of the Renaissance Man.                   23      A. No, sir.
24             MR. KING: It's 106.                                24      Q. It was discussed that Mr. Staples had a
25             MR. SIMMS: Number 106.                             25   Consulting Agreement with DSM-3, correct?

                                                                                                         53 (Pages 206 - 209)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                              205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 55 of 76


                                                         Page 210                                                            Page 212
 1       A. I don't think that was -- I don't think that was         1   discuss it with Simmons?
 2   talked about either. I don't think we talked about no           2       A. No.
 3   consulting anything.                                            3       Q. Let's look at Proposal A concerning
 4       Q. Well, look at the memorandum of Mr. --                   4   John Staples.
 5       A. Eisenman.                                                5       A. (Witness complies.)
 6       Q. -- Eisenman, yes.                                        6             Okay.
 7              What document number was that again?                 7       Q. Under that proposal, John is to terminate his
 8              MR. KING: 106.                                       8   employment as general manager at Renaissance Man?
 9       Q. (BY MR. SIMMS) Is the actual proposal                    9       A. Yes, sir.
10   attached? Is that Documents 106 through 108?                   10       Q. So under that proposal, Mr. Staples was going to
11       A. (Witness reviews document.)                             11   resign?
12              Yes, sir.                                           12       A. I was going to get rid of him.
13       Q. All right. It says the proposals do not only            13       Q. It says, John to terminate his employment; in
14   concern John, they concern Kim and Blair Staples too; is       14   other words, it's discussing an action or some conduct or
15   that correct?                                                  15   behavior by Mr. Staples in doing something related to his
16       A. Yes, sir.                                               16   employment.
17       Q. So the entire family was going to be wiped out?         17             And I take that to mean that he was going
18              MR. KING: Objection of characterization.            18   to resign as general manager of Renaissance Man.
19   That's argumentative.                                          19       A. Well, I take it to mean, I don't know what Ron
20       A. No, because John asked me to hire Blair, so             20   is talking about. Like I said, I made my mind up in
21   Blair would have had a job, as far as I know. Like I           21   November that I was getting rid of John.
22   said, this here (indicating), I never paid any attention       22       Q. Okay. It says here in parentheses, Simmons is
23   to, because I didn't -- this didn't have no relevance to       23   John's official employer.
24   who -- or what I was doing.                                    24             Did I read that correctly?
25       Q. (BY MR. SIMMS) Did you and Mr. Eisenman                 25       A. Yes, sir.
                                                         Page 211                                                            Page 213
 1   discuss if word of this -- these proposals got back to          1        Q. And John would give up his role as a paid
 2   John what might happen?                                         2   consultant to DSM?
 3      A. No, sir.                                                  3        A. Yes, sir.
 4      Q. Okay. Let's go over the proposal. I think it              4        Q. Would you agree with me that that provision of
 5   starts on page 107.                                             5   the proposal concerning John we just went over was
 6      A. Yes, sir.                                                 6   discussed on December the 12th, 2017?
 7      Q. And it starts out that it relates to                      7        A. No, sir, I wouldn't, because it wasn't.
 8   John Staples, Kim Staples, Blair Staples, and DSM Sales         8        Q. It wasn't discussed?
 9   and Marketing, correct?                                         9        A. About him giving up his role as consultant, no,
10      A. Where are you looking at?                                10   sir.
11      Q. I'm looking at Document 107, at the top in the           11        Q. Well, certainly, by December 21st, 2017, it's
12   Reference.                                                     12   being discussed, and you received a copy of this by
13      A. All right.                                               13   e-mail, correct?
14      Q. And Mr. Eisenman indicates, this is what was             14        A. Yes, sir.
15   discussed during the David Jackson meeting in Atlanta on       15        Q. Did you communicate back to Mr. Eisenman that
16   December the 12th, 2017, correct?                              16   you disagreed with that provision of the proposal?
17      A. No. He doesn't say that's what was discussed.            17        A. No, sir, because as soon as I looked at it, it
18      Q. Look right under the beginning, and it says,             18   didn't matter what he said; I knew what I wanted to do and
19   Proposal A and B were discussed with David Jackson at the      19   what I was going to do. So it didn't matter what Ron
20   meeting in Atlanta on December 12th, 2017, correct?            20   said.
21      A. Right.                                                   21        Q. Okay. And would you agree, was a copy of this
22      Q. Did you feel like that these proposals needed to         22   also sent to Mr. Jackson?
23   be discussed with Mr. Jackson?                                 23        A. Yes, sir. You said it was. I assume it was.
24      A. No.                                                      24              (Witness reviews document.)
25      Q. You felt like you needed to collaborate or               25              Yes, sir.

                                                                                                           54 (Pages 210 - 213)
                                                 Freedom Court Reporting
877-373-3660                                       A Veritext Company                                               205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 56 of 76


                                                         Page 214                                                                  Page 216
 1      Q. Then it goes on to say, John is to sign a                 1       Q. If that's true, why did Blaine Walker have to
 2   one-year Consulting Agreement with Renaissance Man to           2   correct HartyBake in January of 2018 that there were two
 3   provide consulting services as requested by you.                3   different POs related to the production of waffles by
 4      A. Yes, sir.                                                 4   HartyBake for Renaissance Man and/or H. Walker
 5      Q. All right. John is not going to provide any               5   Enterprises?
 6   further work for DSM; is that correct?                          6       A. As I said earlier, I have no clue why
 7      A. Yes, sir.                                                 7   Blaine Walker -- no relation -- would say that.
 8      Q. And then it goes on down here, and it talks               8       Q. If he did say it, he'd have had to get direction
 9   about the consulting pay, and it says that, Assuming John       9   from somebody above him at H. Walker Enterprises or
10   does not violate the Consulting Agreement, it talks about      10   Renaissance Man to say it, right?
11   what his pay would be; is that correct?                        11       A. (Indicating.)
12      A. Yes, sir.                                                12       Q. No, sir.
13      Q. All right. And then it goes on to talk about,            13       A. Yes, sir.
14   This Consulting Agreement will contain a nondisparagement      14       Q. Mr. Staples was gone as of December the 28th,
15   provision so that John will not say anything negative          15   2017.
16   about Renaissance Man or Simmons for two years. The            16       A. That's the only way he would have got it.
17   consulting year for one year plus one more.                    17   Because I'm telling you I have not talked to Blaine about
18            Did I read that correctly?                            18   HartyBake or waffles or anything.
19      A. Yes, sir.                                                19       Q. Would Ms. Blanchard have talked to him about it?
20      Q. Now, let's assume that Mr. Staples had signed            20       A. No, sir.
21   the Consulting Agreement on January the 1st, 2018, and on      21       Q. There's another provision here, a
22   January the 2nd, 2018, you contended that he had said          22   nonsolicitation provision, so that John would not recruit
23   something negative about Renaissance Man.                      23   employees of Renaissance Man or Simmons for two years and
24            You could terminate the agreement and not             24   a release of any other liability.
25   pay him any further monies, correct?                           25             What other liability was Mr. Staples going
                                                         Page 215                                                                  Page 217
 1              MR. KING: Objection to the extent that it            1 to be releasing?
 2   calls for him to interpret a legal document.                    2     A. I have no clue.
 3              Subject to the objection, he can answer.             3     Q. Well, it looks like there's two things here.
 4       A. Well, I'm more fair than most people. So it's            4           One, he's giving up his job with Simmons,
 5   according to what you call disparaging, or whatever he          5 and he's giving up his job as a consultant to DSM, right?
 6   said. I wouldn't stop him from paying him. When I agree         6     A. Yes.
 7   to something, I've got handshake deals that I've had for        7     Q. Okay. Then we have a proposal related to
 8   over 20-something years.                                        8 Mrs. Staples, correct?
 9       Q. (BY MR. SIMMS) Was one of the things you                 9     A. Yes.
10   didn't want Mr. Staples discussing was the effort to sell      10     Q. It says, Kim will resign from DSM and sign over
11   food products through H. Walker Enterprises, not share the     11 all of her 50 percent ownership to Julie.
12   profit with Simmons, but bill Simmons for the cost             12     A. Right.
13   associated with doing so?                                      13     Q. So was it the intentions with you and
14       A. No, sir. How could I want that? Because he was          14 Ms. Blanchard that DSM-3 was going to continue into the
15   doing that. So I don't know how that would be an issue.        15 future?
16   I never even thought about it.                                 16     A. That DSM-3 was going to continue?
17       Q. No, he wasn't doing it. You and Ms. Blanchard           17     Q. Yeah.
18   were doing it.                                                 18     A. By -- how now, by Julie or Kim?
19       A. No, he was doing it. He said we were selling.           19     Q. Well, by Julie, if Mrs. Staples signed over her
20   I didn't say it. He said we were selling. We were not.         20 50 percent ownership interest over to Ms. Julie.
21   We were not selling through H. Walker Enterprises. He          21     A. Yes, because John had changed brokers with
22   said that.                                                     22 Sysco, I don't know how many times, every year. So I
23       Q. You disagree that the Jet Food waffles were             23 thought to keep the continuity, let's not change the
24   going to be sold through H. Walker Enterprises?                24 broker again. There was no company without Renaissance
25       A. Yes, sir.                                               25 Man. DSM was not making anything without Renaissance Man.

                                                                                                                55 (Pages 214 - 217)
                                                 Freedom Court Reporting
877-373-3660                                       A Veritext Company                                                        205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 57 of 76


                                                        Page 218                                                            Page 220
 1   Renaissance Man was their big cookie. So there was no          1   to do, which I did. He didn't go for it, so that showed
 2   company.                                                       2   that I was correct.
 3              So what I was saying is to keep from                3              Is that not right?
 4   changing brokers again at Sysco, let's just keep DSM the       4       Q. I just wanted an explanation about that.
 5   same. It wouldn't matter -- we could have changed -- it        5              Mrs. Staples, if she resigned from DSM and
 6   didn't matter whether she signed it over or not. We could      6   signed over her 50 percent ownership interest -- by the
 7   have changed the name. I just thought it would be quicker      7   way, how much was Mrs. Staples going to be paid for her 50
 8   and easier to keep the name what it was.                       8   percent ownership?
 9      Q. And are you familiar that Mr. Eisenman prepared          9       A. I don't know. Was it $10 or whatever.
10   employment agreements inside DSM-3 related to Barbara         10       Q. $10?
11   Humphrey and Christopher Thurber?                             11       A. It may have been. Because, remember, she wasn't
12      A. No, sir.                                                12   worth anything without Renaissance Man anyway. It was
13      Q. Do you know if Mr. Eisenman had charged DSM-3           13   worth zero.
14   for preparing those employment agreements?                    14       Q. And she's going to sign a release of any other
15      A. No, sir.                                                15   liability too, correct?
16      Q. When Mrs. Staples did not sign her ownership            16       A. I assume.
17   interest in DSM to Julie, did Renaissance Man hire            17       Q. Then you-all talk about Blair Staples, right?
18   Barbara Humphrey?                                             18       A. Well, no. That's not correct. He wrote this.
19      A. Yes.                                                    19   We never talked about Blair or Kim in the meeting on the
20      Q. Did it attempt to hire Christopher Thurber?             20   12th. They were never talked about. This is something
21      A. Yes, sir.                                               21   Ron wrote that these people never talked about in that
22      Q. Do you consider that to be in violation of the          22   meeting. I don't remember ever talking about Kim or
23   employment agreements that Mr. Eisenman had prepared for      23   talking about them. We never talked about -- we mentioned
24   DSM-3?                                                        24   she would give up the -- on the 12th, she'd give up the
25      A. No, sir. John asked us to hire them in his              25   broker's thing, and with John and his thing, said give up
                                                        Page 219                                                            Page 221
 1   all-in account. He didn't want his friends to lose their       1   the broker thing, and John said, All in. John asked us to
 2   jobs. So will you hire my daughter, Christopher Thurber        2   hire Blair, but this is before -- to hire Blair.
 3   and Barbara? And when he said, Let's shake on it, I            3      Q. And this is before you met with Mr. Staples --
 4   assumed he was honest with his shake on it, and we got a       4      A. Right.
 5   deal and get this done.                                        5      Q. -- and terminated him on the 27th?
 6       Q. You also, prior to December the 12th, 2017, had         6      A. David Jackson and I never even mentioned Blair.
 7   a phone conference with Robert Thurber, where you offered      7   To be honest, I'm not even sure he even knew Blair.
 8   to give Christopher Thurber ownership in Renaissance Man       8      Q. Well, according to Mr. Eisenman, your lawyer,
 9   if Robert Thurber got Renaissance Man into Tyson, correct?     9   you-all did discuss it, and he's memorializing it and then
10       A. Yes, sir.                                              10   providing you with a copy of the memo to indicate what
11       Q. Was that a bribe?                                      11   you-all discussed.
12       A. No, sir. You want me to tell you what it was?          12      A. That's totally not true. That is totally not
13       Q. Yeah, tell me what it was.                             13   true. Ron says in this memo -- if you go back to the
14       A. Shows that he was full of crap. All I been             14   front, Things we discuss, and he goes through a proposal
15   hearing about is he wanted Christopher Thurber to have        15   and stuff, what we propose that happens. We never
16   something. And that's all he's talked about. Well, they       16   discussed what was going to happen.
17   led me on for months, they going to do a broker, they         17             If anything we discussed what was going to
18   going to do this, going to do -- well, I got a company        18   happen was John getting offered a consultant thing.
19   running. Nothing ever been happening.                         19   Brokers and all that stuff were never discussed.
20             Well, DSM not making any money. No one is           20      Q. Let's talk about what this document indicates
21   making money. So I said, I'm going to show you that           21   with respect to Blair Staples, okay?
22   Robert Thurber is full of crap. I'm going to offer            22      A. Okay.
23   Christopher a piece of Renaissance Man, who's making          23      Q. It says, Blair's employment by DSM -- I'm
24   money, and if he doesn't go for it, that will tell you        24   guessing that's DSM-3 -- through Simmons will terminate.
25   he's never going to do what he's telling John he's going      25             Did I read that correctly?

                                                                                                          56 (Pages 218 - 221)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                               205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 58 of 76


                                                        Page 222                                                           Page 224
 1      A. Yes, sir.                                                1   when I looked at it, I saw Ron talking about this here
 2      Q. And then it says, Herschel/Julie, you may want           2   (indicating), I never looked at it anymore.
 3   to give Blair two months' severance to give John extra         3      Q. Isn't it true the reason you did not bring up
 4   incentive to cooperate, in which event Blair will agree to     4   Blair in your meeting that you were recording with
 5   a nondisparagement provision so that she will not say          5   Mr. Staples on December 27th is because you felt like if
 6   anything negative about RMFS, DSM or Simmons for two           6   you brought that up and disclosed what was going to happen
 7   years, a nonsolicitation provision so that she will not        7   to Blair, he would not cooperate?
 8   recruit employees from RMFS or DSM for two years, and a        8      A. No. It didn't matter whether he cooperated or
 9   release of any other liability.                                9   not. I was going to fire him from Renaissance Man anyway.
10             Did I read that correctly?                          10   And if he worked for Simmons, he could have went back to
11      A. Yes, sir.                                               11   Simmons and went to work. I was going to fire him from
12      Q. Now, again, when -- I think you told me this,           12   Renaissance Man, which is what I wanted to do. I wanted
13   when you were recording Mr. Staples on December 27th, it      13   him to leave Renaissance Man.
14   was not discussed what was going to happen with               14      Q. Let's go on down the document here. We go to
15   Blair Staples, was it?                                        15   Proposal B.
16      A. John asked us to hire Blair. It's in the                16             Do you see that?
17   recording.                                                    17      A. (Witness complies.)
18      Q. Here's what I mean: Did you tell Mr. Staples in         18             Yes, sir.
19   the recording that Blair Staples was going to be              19      Q. And it's got in parentheses, If John refuses to
20   terminated under Proposal A?                                  20   cooperate.
21      A. We never discussed this here (indicating). I            21      A. Yes.
22   never discussed this when Ron sent this. I knew what I        22      Q. So Plan A dealt with what would happen if
23   was going to do. Had nothing to do with his Ron A, B, C,      23   Mr. Staples cooperated, and Plan B dealt with what would
24   or D. I knew what I was going to do, which had nothing to     24   happen if he did not cooperate, correct?
25   do with Kim or Blair. I was going to terminate. I knew        25      A. Yes, sir.
                                                        Page 223                                                           Page 225
 1   what field I wanted to go in, and that's what I keep           1       Q. And if Mr. Staples did not cooperate, he would
 2   saying.                                                        2   be terminated by Simmons and his employment as general
 3              This paper here (indicating) that Ron wrote         3   manager of Renaissance Man.
 4   didn't matter to me. When it came to me, I looked at the       4            Did I read that correctly?
 5   front of it, and I knew what I was going to do, and I had      5       A. Yes, sir.
 6   my mind made up.                                               6       Q. Now, this proposal is not requiring some action
 7      Q. This is my question to you, Mr. Walker: Whether          7   or behavior by Mr. Staples; it's referring to actions or
 8   Blair Staples' employment was being terminated was             8   conduct that would be taken by Simmons.
 9   discussed on December the 12th, 2017, or not, you              9            Simmons is going to terminate him.
10   certainly knew on December 21st, 2017, that under             10       A. No, I think I was going to terminate him also as
11   Proposal A, her, that being Blair Staples, employment by      11   general manager of Renaissance Man, and then deal with
12   DSM through Simmons would be terminated, correct? That's      12   Simmons. I was going to terminate him no matter what from
13   what this document says, a copy of which was sent to you.     13   Renaissance Man.
14      A. That was never sent to me. You keep saying -- I         14            So if Ron wrote that -- like I keep saying,
15   never read this. Remember I said I looked at it and went      15   this document, I never looked at this document.
16   on. This document was never discussed between anyone.         16   Renaissance Man was not going to have John Staples working
17      Q. My question to you now is: When you met with            17   for Renaissance Man anymore. So it doesn't matter what
18   Mr. Staples, and you're recording it, on December 27th,       18   this document says. I never looked at it and didn't go by
19   did you disclose, tell, communicate in any way, to            19   this document. I never did.
20   Mr. Staples that Blair Staples' employment was going to be    20       Q. The other provision under John there is that,
21   terminated?                                                   21   Renaissance Man was going to give 30-day notice to
22      A. No, because I never thought about Blair Staples,        22   Diversified Sales and Marketing terminating it as its
23   and I never looked at this here document (indicating) to      23   broker.
24   even think about Blair.                                       24            Did I read that correctly?
25              When I saw the document at the beginning,          25       A. Yes, sir.

                                                                                                         57 (Pages 222 - 225)
                                                 Freedom Court Reporting
877-373-3660                                       A Veritext Company                                             205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 59 of 76


                                                        Page 226                                                           Page 228
 1       Q. And in fact, that was done before you received          1   ownership interest for the sum of $10?
 2   any response by John Staples or Kimberly Staples with          2       A. Not at all because Mrs. Staples didn't have a
 3   respect to Mr. Staples signing the Consulting Agreement or     3   company without Renaissance Man. There was no money
 4   Mrs. Staples selling her interest to Julie for $10,            4   without Renaissance Man. So whether she kept Renaissance
 5   correct?                                                       5   Man or not, she didn't have a company.
 6       A. I don't know when that was done. Honestly, I            6              So I could have terminated her and went on
 7   don't know when that was done. I know John told me I           7   about my business, which is what happened, or it would
 8   was -- I was at the Rose Bowl. And I said, John was            8   have been easier that we kept the continuity for the Sysco
 9   supposed to get back in touch with me. Because he said,        9   by going with DSM rather than changing the broker. So
10   All in, handshake, let's love each other and kiss each        10   her -- DSM had no bearing to what John was doing, in my
11   other, hugging, all this. And then all of a sudden, I         11   opinion.
12   never heard from John anymore.                                12       Q. The termination of broker letter you wrote --
13             If there was a problem with this, whatever          13       A. Yes.
14   we agreed on, what he negotiated all-in, he could have        14       Q. -- was it pre-prepared before you signed it on
15   called me. Like I said, I didn't hear from him. I don't       15   December the 30th?
16   know whether I sent him an e-mail or called John, and I       16       A. No, no.
17   said, John, I'd like to get 2018 on a clean note. Can you     17       Q. Well, the December 2017 date was typed out, but
18   tell me what you'd like to do or whatever? And I didn't       18   it was left blank and "30" was inserted, correct?
19   hear from John anymore.                                       19       A. I have no idea. I haven't seen it. If you've
20             And the next morning, I think, when I got           20   got it, show it to me, and let me look at it.
21   back, early morning, I got something from John talking        21       Q. Well, isn't that an indication that the letter
22   about Simmons. And I remember my answer was no and no,        22   had already been pre-prepared at some point?
23   and if I don't hear from you by the end of business today,    23       A. I have no idea. But like I said earlier, DSM
24   I'm pulling my deal, which is what I did.                     24   was gone anyway, whether the letter was prepared in
25       Q. Before you pulled your deal, had you not already       25   October, November, December. DSM was finished in my
                                                        Page 227                                                           Page 229
 1   sent a notice to Diversified Sales and Marketing that the      1   opinion.
 2   broker agreement was being terminated in 30 days?              2      Q. DSM was not going anywhere; Julie Blanchard was
 3      A. I could have. It didn't matter. Like I said,             3   going to own 100 percent of it, right?
 4   the broker was gone anyway. So it didn't matter what the       4      A. That would have been great and easier to do
 5   broker thing was going to do. They were going to be gone       5   because DSM was not selling. And if they're not
 6   anyway.                                                        6   working -- they were working for Renaissance Man, and if
 7      Q. My question to you is: Did you send a letter             7   they're not working, it's got to change.
 8   terminating the broker arrangement within 30 days?             8      Q. What was going to happen was Ms. Blanchard was
 9      A. As I said, I don't know when I sent the letter,          9   going to take 100 percent of something that Mrs. Staples
10   but I terminated the broker because they were going to be     10   had worked to build since October of 2016, correct?
11   gone way back in October. John knew the broker was going      11      A. Nothing was built. Anything that was there was
12   to be gone. He knew he had to do something else with the      12   Renaissance Man. There was nothing built. That's what I
13   broker, and he kept running around, trying to get somebody    13   keep saying. That's the reason he was fired.
14   to buy his broker's company.                                  14             He had agreed that his company would keep
15      Q. And was DSM-3 going to continue to keep going           15   Cat Man; that's the reason they had the broker. Well, he
16   forward?                                                      16   broke that agreement by putting all these other brokers --
17      A. I have no idea.                                         17   taking money for all this other stuff and all this other
18      Q. The broker termination letter you wrote,                18   thing to keep his family going. And I knew then DSM had
19   Mr. Eisenman says that was being done, that the               19   to go.
20   relationship was being suspended --                           20             At that time, it didn't matter anything
21      A. Right.                                                  21   about DSM, whether it was John's termination or whatever.
22      Q. -- until Mrs. Staples sold her interest to              22   DSM was over, in my opinion. And John knew that. That's
23   Ms. Blanchard for $10, correct?                               23   the reason he talked to Radiant, Core, and Bud Taylor.
24      A. It may have, yes, sir.                                  24   And Bud Taylor even mentioned in a letter.
25      Q. Was that done to force Mrs. Staples to sell her         25             So it's not me. These are John's mentors.

                                                                                                         58 (Pages 226 - 229)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                              205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 60 of 76


                                                        Page 230                                                           Page 232
 1   Bud Taylor mentioned, John, I'm confused. I'm not sure         1   DSM-1, and then he fell out with the person that owned the
 2   who in the heck would let anyone that Herschel Walker do       2   DSM-2, and then he fell out with the person that owned
 3   what you're doing to him in the sense that they're just        3   DSM-3. So that's what I'm saying, just because you change
 4   making phone calls and doing -- and I wasn't. I kept           4   the name doesn't mean that you don't owe bills and you
 5   complaining to John about it, and he did nothing.              5   don't do your work. You still got to work. The same
 6       Q. Was it upsetting to you that Mr. Staples was            6   people are there.
 7   trying to keep his wife and his daughter employed?             7      Q. Under Proposal B, if Mr. Staples does not
 8       A. It was not upsetting to me to keep them                 8   cooperate, Kim Staples -- it indicates that DSM will end
 9   employed, but they've got to work.                             9   after the brokerage agreement with Renaissance Man ends
10       Q. What was upsetting to you was you didn't think         10   and any profit after expenses will be split per the
11   they were working?                                            11   current agreement.
12       A. They were not working. And Blair said it, John         12             Was the current agreement referring to the
13   said it, and ask -- Gary Brown said it.                       13   operating agreement?
14       Q. What was Julie Blanchard doing for DSM; was she        14      A. I reckon. I don't know what their agreement
15   working?                                                      15   was.
16       A. Oh, she was blowing it out. She's the one that         16      Q. And then Blair's employment will terminate?
17   had been selling waffles, and she was the one that was        17      A. Yes, sir. That's what it says.
18   selling a lot of chicken. And what's funny about it, if       18      Q. It looks like to me under either proposal,
19   John was honest, when we went to that Jet Food show,          19   Blair Staples' employment was going to terminate.
20   whatever thing, the company -- we're making money now is      20      A. That's what Ron wrote, but I never looked at
21   because of Julie, and we're doing pretty good right now,      21   that.
22   anything that she brought.                                    22      Q. Why was there so much planning involved
23              And she also brought U.S. Foods, so that's         23   concerning the termination of Mr. Staples and then the --
24   why I said she was working. And I think everyone got          24   addressing the ownership and employment of Kim Staples
25   upset on a phone call on a Friday; everyone got upset, and    25   with DSM-3 and the employment of Blair Staples with
                                                        Page 231                                                           Page 233
 1   I made a statement, I said, Guys, I am tired of this. The      1   Simmons?
 2   only one that can sell is Julie. And this had nothing to       2       A. There was absolutely no planning involved in
 3   do with Julie being my fiance, my girlfriend, my boon          3   anything. This letter has never been talked about at all.
 4   coon, whatever this had to do with.                            4   This is the first time we've talked -- that I'm talking
 5             All I wanted people to do was sell, sell             5   about this letter right now with you. So we've talked
 6   chicken. That was it. No waffles. I didn't care about          6   more about it.
 7   waffles. No waffles, no anything. What I cared about is        7               I've never seen, except the front of this
 8   selling chicken.                                               8   letter, is the only thing I've ever seen of this letter
 9       Q. In December 2017, you anticipated that DSM-3            9   what it was talking about. This letter has never been
10   would continue on into the future, correct?                   10   talked about, not at all.
11       A. No, sir.                                               11       Q. So you disagree that there was planning and
12       Q. Well, why in this proposal was there a plan for        12   proposals discussed during the meeting on December the
13   that to happen?                                               13   12th, 2017?
14       A. Well, we thought if Kim gets rid of it, it could       14       A. I disagree that this letter -- you're talking
15   continue in the future. But if Kim kept it, it wasn't         15   about this letter, was talked about. What I agreed to is
16   going anywhere. They've had four years to make it go into     16   on December the 12th, David Jackson came in the meeting,
17   the future. Well, they never did.                             17   asked me about H. Walker Enterprises. I told him what
18       Q. Actually, they had been in existence for --            18   H. Walker Food was. He asked me something else. And I
19       A. Three-and-a-half years.                                19   told him. And the next question out of my mouth, which
20       Q. No. DSM-3 came in existence in October of 2016,        20   you can see it on -- that's not the one that was
21   correct?                                                      21   recorded -- I said, John Staples has lost his way. I
22       A. I think you're a little bit confused. That's           22   think it's time for me to let him leave. That was the
23   why you had DSM-1, DSM-2, DSM-3, because they kept            23   third thing I think -- I think Julie may have the notes.
24   changing the names, but the people and all that changed,      24   You may have the notes of that.
25   because John fell out with the people that was on the         25               And that was -- all that other stuff that

                                                                                                         59 (Pages 230 - 233)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                              205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 61 of 76


                                                        Page 234                                                            Page 236
 1   you're saying was talked about, this letter never been         1   and 119?
 2   talked about. Right in the conversation with David             2              MR. SIMMS: Yeah, Renaissance Document 118
 3   Jackson, probably 10 minutes into the conversation, I          3   and 119.
 4   said, John Staples has got to go, he's lost his way.           4             (Exhibit 20 marked.)
 5       Q. Was the meeting on December the 12th, 2017,             5      Q. (BY MR. SIMMS) And this is Exhibit 20.
 6   recorded by you?                                               6      A. (Witness reviews document.)
 7       A. No, sir.                                                7      Q. Is this an e-mail that you sent to
 8       Q. Do you know how Mr. Eisenman could prepare this         8   David Jackson?
 9   memorandum setting forth these different proposals and         9      A. Yes, sir. Can I finish reading this?
10   what would happen to John Staples, Kim Staples, and           10      Q. Yes; I'm sorry.
11   Blair Staples?                                                11      A. Thank you.
12       A. He was in the meeting, so he may have added what       12             (Witness reviews document.)
13   he thought should have happened. This is his thoughts.        13             Yes, sir.
14   Like I said, I think David Jackson may have said we never     14      Q. And the subject is, Staples' termination?
15   discussed this letter. Have you -- if you listen to his       15      A. Yes, sir.
16   deposition, he said we never discussed this letter. We        16      Q. Did anyone assist you in drafting this document?
17   never have.                                                   17      A. No.
18       Q. Julie Blanchard was in attendance at the               18      Q. It's to David Jackson, copied to Mr. Eisenman
19   December 12th, 2017, meeting?                                 19   and Ms. Blanchard, correct?
20       A. Yes, sir.                                              20      A. Yes, sir.
21       Q. In what capacity?                                      21      Q. And the subject is, Staples' termination. It
22       A. I wanted her there.                                    22   doesn't say John Staples' termination; it uses Staples'
23       Q. Was she there as an agent, employee or                 23   termination, plural, correct?
24   representative of H. Walker Enterprises, LLC?                 24      A. Yes. But isn't his name John Staples?
25       A. No. She was there because I wanted her there.          25      Q. Well, it could have been referring to the
                                                        Page 235                                                            Page 237
 1       Q. Was she there because she's 50 percent owner of         1   terminations of the entire family.
 2   DSM, LLC?                                                      2       A. Well, I wasn't. I was referring to John.
 3       A. No, she was there because I wanted her there.           3       Q. You say you wanted to update him, correct?
 4       Q. But she was a 50 percent owner of DSM Sales and         4       A. Yes.
 5   Marketing, LLC, on December the 12th, 2017, wasn't she,        5       Q. We met with John Staples yesterday.
 6   Mr. Walker?                                                    6             Who's "we"?
 7       A. Yes, but that's irrelevant to the reason I              7       A. Ron and I.
 8   wanted her there.                                              8       Q. And told him that he was removed as general
 9       Q. And she was a representative of H. Walker               9   manager of Renaissance Man, thanked him for the great work
10   Enterprises, LLC, on December the 12th, 2017?                 10   he had done in the past for Renaissance Man.
11       A. No. She had an e-mail that had that she never          11       A. Yes, sir.
12   worked for H. Walker Enterprises. She had an e-mail. She      12       Q. Since it is already December 28th, it may work
13   worked for that, but doing a lot of different things,         13   to end his employment with Simmons as of December 31st,
14   never paid. It was because I wanted her there.                14   unless that crosses a payroll period.
15       Q. She also indicated to Mrs. Staples in                  15       A. Yes, sir.
16   communications that she worked for the parent company,        16       Q. Please ask your -- is that human resource team?
17   right?                                                        17       A. Yes, sir.
18       A. Right.                                                 18       Q. -- to do what is needed from the Simmons
19       Q. Parent company would be H. Walker Enterprises,         19   perspective.
20   LLC?                                                          20             Why were you needing Simmons to do
21       A. Right, but she never was paid. She did a lot of        21   something from their perspective?
22   things for the parent company.                                22       A. Because John was on loan to me from Simmons.
23       Q. All right. Exhibit 118 (sic), and I will have          23   John only was hired to work for Renaissance Man. He was
24   to find you a copy.                                           24   not hired to work for Simmons, only for Renaissance Man.
25             MR. PARKER: Are you talking about page 118          25             But if Renaissance Man gets rid of John, I

                                                                                                          60 (Pages 234 - 237)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                              205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 62 of 76


                                                        Page 238                                                           Page 240
 1   don't think he is going to stay at Simmons. So I'm             1   so. How can he be transparent? He could have said,
 2   telling David Jackson this right now. He never was hired       2   Herschel, I'm doing this. He could've told me that. So
 3   for Simmons. He was hired to work at Renaissance Man.          3   he wasn't being transparent. He went behind my back --
 4       Q. If in the fall of 2017, Simmons was not going to        4   and I just found out this -- to talk to Simmons.
 5   step away from your company --                                 5             And he knew that this Jet thing -- well, if
 6       A. Yes.                                                    6   he know the business, which I'm aware that he does, that
 7       Q. -- why would they post a job opening for a vice         7   the Jet thing was $7,000 that we're talking about. And
 8   president of food service distribution?                        8   I'm not being mean because $7,000 is a lot of money for
 9       A. Well, probably you ask them.                            9   some people. $7,000, I paid that. Like I say, this may
10       Q. And was it possible that Mr. Staples could have        10   go to that thing. So $7,000?
11   fulfilled that position?                                      11      Q. Do you know what would have happened with
12       A. I doubt it.                                            12   Mr. Staples' employment with Simmons if he'd told
13       Q. Why do you doubt it?                                   13   Carmen Seal to pay those invoices?
14       A. Because John is a little bit brass. Not too            14      A. Nothing. Nothing would have happened because he
15   many people have favoritism towards John, and I think         15   worked for Renaissance Man.
16   David mentioned, He's a little bit of a bully and --          16      Q. He also was responsible for answering to the
17       Q. Are you a bully?                                       17   board of Simmons that made up two-fifths of the board --
18       A. No, sir, I never have. Never have.                     18             MR. KING: Objection. Objection, assumes
19              But John is a bully, and I never bullied           19   facts that are not in evidence.
20   anyone. I'm sort of loving. You can see that. And so I        20             Go ahead.
21   doubt he would have been hired at Simmons.                    21      Q. (BY MR. SIMMS) That's what the Memorandum of
22       Q. It says, We discussed the following Consulting         22   Understanding said --
23   Agreement terms.                                              23      A. No, no, it was never signed. If you remember
24              You don't use the word we discussed, the           24   what David Jackson said in his deposition, John running to
25   following "severance" terms, do you?                          25   him was not what he was supposed to do. He was general
                                                        Page 239                                                           Page 241
 1       A. No, because I didn't look at it as severance.           1   manager of Renaissance Man.
 2       Q. Okay. Although we did state clearly that we             2              I'm not saying that -- that's not the
 3   would discuss these terms with you.                            3   reason he was fired. He was not fired because of that.
 4             Why are you needing to indicate to                   4   Because I didn't know that. He wasn't fired because of
 5   Mr. Staples that you're going to discuss the terms with        5   that.
 6   Simmons?                                                       6       Q. Because he told Carmen Seal not to pay those
 7       A. Because David and I had always talked that we           7   invoices?
 8   were going to be transparent. The only reason we were not      8       A. No, he wasn't fired because of that. I
 9   transparent was because of John. And we discussed in a         9   didn't -- that had nothing to do with me releasing John.
10   meeting what was happening was John was trying to turn us     10   It had zero to do with me releasing John.
11   against each other. That's what I finally found out, that     11       Q. When Ms. Seal came to John and asked him about
12   John was going telling things that wasn't the truth.          12   that, had she contacted you and asked you about it before
13             So now, I want to be transparent with David         13   she came to him?
14   and tell David what we discussed, because we discussed        14       A. No.
15   severance -- and I don't call it severance because            15       Q. Had she asked, to your knowledge, Carol Walker
16   severance would have been less than $255,000. So we           16   what that related to?
17   discussed a Consulting Agreement because, to me, severance    17       A. No.
18   is what -- when you start talking about getting paid for      18       Q. She asked Ms. Blanchard?
19   every three weeks of a year that you worked and all that.     19       A. No.
20   It would have been less.                                      20       Q. If she came to Mr. Staples and was inquiring to
21       Q. Wasn't Mr. Staples being transparent when he was       21   him about, What does this concern? What was Mr. Staples
22   approached by Carmen Seal at Simmons when she questioned      22   supposed to do?
23   the sale of retail waffles, and she was being provided        23       A. Tell the truth and go through the whole ram and
24   with invoices related to that?                                24   tell her what it was. He thought he had something. He
25       A. No. I don't think so, but he may have thought          25   had something, he said go through H. Walker Enterprises.

                                                                                                         61 (Pages 238 - 241)
                                                 Freedom Court Reporting
877-373-3660                                       A Veritext Company                                             205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 63 of 76


                                                        Page 242                                                           Page 244
 1   But he didn't have anything. Like I said, I think -- me        1   Mr. Staples have copies of the P&Ls anymore?
 2   letting John go had nothing to do with waffles.                2       A. Because -- I'm glad you asked that question,
 3       Q. Why would Mr. Staples need to have something?           3   because John kept taking -- when I was telling him about
 4   I'm confused.                                                  4   making his family work, John in an e-mail to Robert was
 5       A. Because he was -- I started getting on to John          5   almost saying, Oh, Herschel, be quiet. You make enough
 6   about his family working. And this started -- remember,        6   money.
 7   John went to see his neighbor, who was an attorney, who        7               Why does it matter what I make? I'm not
 8   then called you, so there was some problems going on with      8   out -- why would he say something like that? He made that
 9   John in October. Remember that? He went to see you, and        9   statement, and at that time, I said, this guy's gone nuts.
10   you talked to him.                                            10   Why does it matter what I make? He's going to tell me I
11             So whatever thing that you guys talked              11   make enough money. I wasn't -- I didn't build Renaissance
12   about, which I don't know, that's when this started. I        12   Man for money. I built it because I wanted to build a big
13   have no clue. But what was going on was I have no clue        13   company.
14   what's going on with John. This started way before that,      14               When he said that, at that time, I said, I
15   and John was not fired for waffles.                           15   don't think John needs to be knowing what's made in this
16       Q. Do you know who Dione Bennett is?                      16   agreement, so that's the reason I told him that.
17       A. Yes, sir.                                              17       Q. Would you agree with me that Mr. Staples could
18       Q. Do you know if she had a conversation with             18   also see changes in expenses and made inquiry as to what
19   Blaine Walker about the sale of these retail waffles to       19   it is that's causing the change in expenses?
20   Jet Food?                                                     20       A. There was no changing in expenses except for
21       A. I have absolutely no clue.                             21   him. His $10,000 to Alabama. The only change in expenses
22             (Discussion held off the record from 3:58           22   would have come from John. There was only one expense
23             to 3:58 p.m.)                                       23   I've ever put in there. One. That's the $7,000. All the
24       Q. (BY MR. SIMMS) You're going forward here,              24   expenses was from John.
25   telling Mr. Jackson what the terms of the Consulting          25       Q. The truth of the matter is you didn't want
                                                        Page 243                                                           Page 245
 1   Agreement would be, correct?                                   1   Mr. Staples being the policeman anymore and saying no to
 2       A. Yes, sir.                                               2   the effort by you or Ms. Blanchard to develop food
 3       Q. It says, John is going to be a consultant to            3   products that you were going to sell through H. Walker
 4   Renaissance Man on an as-needed basis for one year to work     4   Enterprises, not share the profit with Simmons, but
 5   on projects or matters as requested by you.                    5   expense it to Simmons.
 6             Did I read that correctly?                           6             Isn't that what you were doing?
 7       A. Yes, sir.                                               7        A. No. No, I --
 8       Q. He's going to be paid by Renaissance Man as a           8        Q. Isn't that why --
 9   company expense a consulting fee of $255,000.                  9             MR. KING: Whoa, whoa, whoa. He's still
10             Is that right?                                      10   finishing his answer.
11       A. Yes, sir.                                              11        A. No, go ahead.
12       Q. Is that going to be processed through the              12        Q. (BY MR. SIMMS) You dispute that?
13   Simmons/H. Walker Enterprises/Renaissance Man                 13        A. Sir?
14   relationship?                                                 14        Q. You dispute that, correct?
15       A. You keep separating -- Renaissance Man wasn't          15        A. Yes, sir.
16   people paying it. It had nothing to do with it. It was        16        Q. Why was there so much effort done to try to
17   going to be paid by Renaissance Man. Simmons had 35           17   explain to Simmons the Peachtree Packaging invoice and
18   percent of it, so 35 percent of what was paid would have      18   what it pertained to?
19   been Simmons, I reckon. You can say that.                     19        A. Because that's the invoice they didn't want to
20       Q. I guess what I'm talking about is, is it going         20   pay. So I need to let them know the reason that they had
21   to come out of that account that's maintained under the       21   the invoice. Because I didn't understand why they didn't
22   venture that the Memorandum of Understanding pertains to?     22   want to pay it. And the reason they didn't want to pay
23       A. Yes, sir.                                              23   it, John said, do not pay it.
24       Q. Okay. By the way, if you believe in                    24             So they then assumed there was something
25   transparency, why did you instruct Mr. Jackson not to let     25   wrong. I didn't know this. I didn't know what was going

                                                                                                         62 (Pages 242 - 245)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                             205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 64 of 76


                                                         Page 246                                                            Page 248
 1   on. So that's the reason why -- they were trying to             1   wasn't him. So I didn't know John was the one doing that.
 2   explain what was going on with this Peachtree Packaging.        2      Q. Isn't the truth is he told you that it was him
 3             Peachtree Packaging today, that little                3   that had said no to that expense?
 4   thing that John thought he got something over, is making a      4      A. The truth is, no. And I know John would have
 5   lot of money right now, just with that little thing.            5   never done that.
 6       Q. You keep saying John thinks he got something             6             MR. SIMMS: All right. Let's keep going on
 7   over. Sir, Carmen Seal came to John and asked him about         7   here so we can try to finish this up.
 8   it. She's the one that caught it to begin with, not             8             MR. KING: Are you on this (indicating)
 9   John Staples.                                                   9   document still?
10             Don't you know that?                                 10             MR. SIMMS: Yeah, I'm still back on 118
11       A. I know that John went to see a lawyer in                11   here, which is Exhibit 20.
12   October, and he went to see you after that --                  12      A. 20.
13       Q. Well, he didn't go to see me.                           13      Q. (BY MR. SIMMS) You start next talking about
14       A. Well, he talked to you after that. And then             14   Kim Staples.
15   also, he called a conference call with Simmons, and he         15      A. Uh-huh.
16   also went to see Simmons December 11th.                        16      Q. She's going to "relinquish" -- is that your
17             So you tell me.                                      17   word, Herschel, "relinquish"?
18       Q. Didn't Simmons request the conference call?             18      A. Yes, sir, relinquish, yes, sir.
19       A. No. John requested the conference call from             19      Q. Nobody helped you write this?
20   what I heard.                                                  20      A. I may have wrote it and Julie may have looked
21       Q. Okay.                                                   21   over to make sure everything was right, but I wrote
22       A. And you know --                                         22   everything here.
23       Q. Mr. Free had him put in that conference call,           23      Q. Okay. To me, relinquish means give up.
24   didn't he?                                                     24      A. That's right, give up.
25       A. No, I think John wanted a conference call.              25      Q. -- her ownership of the brokerage DSM, and Julie
                                                         Page 247                                                            Page 249
 1      Q. Was Matt Free involved in that conference call?           1   will own 100 percent going forward.
 2      A. He may have been, but I know John wanted the              2             Did I read that correctly?
 3   conference call.                                                3      A. Yes, sir.
 4      Q. Didn't you get upset with Matt Free, and then             4      Q. So at the time you write this on December 28th,
 5   you threatened him that if the price increases were             5   2017, the intentions were for DSM-3 to continue on into
 6   brought to bear, or came to fruition, that you would not        6   the future, correct?
 7   be agreeable to the 65/35 profit split with Simmons any         7      A. Yes, sir.
 8   longer?                                                         8      Q. All right. However, as we discussed in our
 9      A. That's totally not the truth. I never                     9   meeting -- and I thought you told me you-all didn't
10   threatened Matt Free.                                          10   discuss this in the December 12th meeting, and that would
11      Q. And didn't you get upset when John Staples told          11   be the only meeting this could be referring to.
12   Simmons not to pay an expense that your company submitted      12      A. We never discussed it in the December 12th
13   to Simmons to be paid?                                         13   meeting.
14      A. No, because I didn't know he did that until              14      Q. Let's go on here. I'm on Paragraph 4.
15   afterwards.                                                    15      A. Okay.
16      Q. You knew that that had taken place because you           16      Q. Says, Going forward, however, as we discussed in
17   had received that as a concern by David Jackson on             17   our meeting.
18   October 25th, 2017, in an e-mail from him, correct?            18             What meeting are you referring to,
19      A. I didn't know John was the one that told him not         19   Mr. Walker?
20   to pay it. I still didn't know that.                           20      A. Okay. As we discussed in our meeting, DSM would
21      Q. You had had communications with Mr. Staples              21   be the broker on record.
22   where you questioned him, Who is telling Simmons not to        22             What I said to David Jackson, if Kim gives
23   pay your invoices, correct?                                    23   up DSM, Julie runs DSM, we keep going. That's the only
24      A. And John said it wasn't him. He was going to             24   thing was said, and move on. I thought that that was a
25   find out. Because as I said, he wimped out again, and it       25   great deal for Kim, for John, what he asked for, 255, and

                                                                                                           63 (Pages 246 - 249)
                                                 Freedom Court Reporting
877-373-3660                                       A Veritext Company                                              205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 65 of 76


                                                          Page 250                                                             Page 252
 1   he said, All in, so that's what was great.                       1   to lose her employment?
 2       Q. Can you answer my question?                               2       A. No. John asked us to hire Blair, and I promised
 3       A. Yes, sir.                                                 3   John, and I told John, I will hire Blair, but I said, I
 4       Q. My question is: What meeting are you referring            4   will not be the manager. As long as Blair did her job,
 5   to in Paragraph 4?                                               5   that was fine by me.
 6       A. Wouldn't it be the meeting with John?                     6       Q. You knew on December 21st, 2017, that
 7       Q. Sir, I don't know. You tell me.                           7   irrespective of Mr. Staples' cooperation under Plan A or
 8       A. The meeting with John. We discussed in our                8   Plan B, Blair Staples was going to lose her employment?
 9   meeting Kim would give up DSM, and John was the one who          9             MR. KING: Objection. That is a gross
10   said she would give it up.                                      10   misrepresentation of his prior testimony.
11       Q. You're referring to the December 27th meeting            11       A. No, sir.
12   and not the December 12th meeting?                              12       Q. (BY MR. SIMMS) Isn't that what the document
13       A. Yes. John said Kim would give up this, all-in.           13   indicates?
14       Q. But if you read this, referring Mr. Jackson back         14       A. I can't say in the document; I never looked at
15   to something, Mr. Jackson wasn't a participant in the           15   it. And the document had nothing to do with what
16   December 27th meeting, was he?                                  16   Herschel Walker was going to do.
17       A. Didn't matter. What I'm talking about here is            17       Q. There will be no additional commission sent to
18   as we discussed in our meeting, and I should have sent him      18   Kim Staples' attention, as we are setting up a new account
19   the tape, John talked about Kim giving up her portion.          19   and will alert Simmons of the new address wire
20       Q. I want to be sure.                                       20   information.
21             Are you indicating -- when you say "our               21             Why was there -- the commissions not being
22   meeting" --                                                     22   sent to Mrs. Staples?
23       A. Yes.                                                     23       A. Why was the commission at that time not sent to
24       Q. -- you're talking about your meeting with John           24   Mrs. Staples?
25   or are you talking about the meeting with Mr. Jackson?          25       Q. Yes, sir.
                                                          Page 251                                                             Page 253
 1       A. The meeting with John.                                    1      A. Is that the time that John said the thing about
 2       Q. Okay. DSM will be the broker on record.                   2   the -- I don't know what date it was -- about somebody
 3              With who?                                             3   taking an unauthorized commission, so everything -- that's
 4       A. Sysco. As I was looking at the broker on record           4   not the time?
 5   with Sysco and any other distributors that we go out to do       5      Q. I don't know. You tell me what you're talking
 6   business with.                                                   6   about.
 7       Q. And we will contract various boutique brokers to          7      A. No, you tell me. That's what I'm saying, that
 8   handle the different regions throughout the country?             8   date, because I think that's around that time. So we're
 9       A. Yes, sir.                                                 9   going to set up a new -- all that other thing because
10       Q. Okay. It says, Kim Staples is no longer                  10   there's going to be a whole new broker company from what I
11   involved with Renaissance Man or DSM in any way.                11   know, because I thought Julie was now going to be 100
12              Well, isn't it true that on that day,                12   percent owner of DSM now. So all the information got to
13   December 28th, 2017, she still was because she had not          13   change from what it was.
14   signed the Purchase Agreement related to her ownership          14      Q. And that reminds me of something, too.
15   interest in DSM-3?                                              15              You told someone in an e-mail, and it may
16       A. Well, on that date, I didn't know that. I just           16   be this one, that you had looked at the bank account for
17   went by what John told me.                                      17   DSM-3, and you knew how much money was in it.
18       Q. And Blair Staples was not fired at this time?            18              And that was back in late November or early
19       A. Right.                                                   19   part of December 2017; is that correct?
20       Q. Although no promises were made as to her                 20      A. I don't think I said that.
21   employment?                                                     21      Q. Okay.
22       A. Correct.                                                 22      A. You have to show me that e-mail.
23       Q. It's true also that there was no mention to              23      Q. I will.
24   John Staples on December 27th, 2017, about -- that              24      A. Okay.
25   irrespective of his cooperation, Blair Staples was going        25      Q. You agree that Ms. Blanchard, prior to

                                                                                                            64 (Pages 250 - 253)
                                                  Freedom Court Reporting
877-373-3660                                        A Veritext Company                                               205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 66 of 76


                                                        Page 254                                                            Page 256
 1   December 12th, 2017, sent to Mrs. Staples a request for        1   John may have said it, but I never knew that.
 2   her $125,000 and expenses associated with activities she       2       Q. Wasn't that communicated -- there are two things
 3   said she had been performing on behalf of DSM-3 and wanted     3   that Mr. Jackson was communicating to you in his
 4   reimbursed, correct?                                           4   October 25th communication. One dealt with the invoices
 5      A. Yes, sir.                                                5   that were submitted for Simmons to pay. The other dealt
 6      Q. And you agree that Ms. Blanchard sent that same          6   with George Fiorelli, the Fitness Twins, the
 7   request to Mrs. Staples one day after the meeting in           7   telemarketers, Natalie contacted Sysco.
 8   Atlanta on December the 12th, 2017?                            8             Weren't those other items?
 9      A. I have no clue when she sent it to Kim.                  9       A. Well, no, they wouldn't deal with
10      Q. And is it true that you instructed Mr. Staples          10   George Fiorelli because as I said early on, HMSHost had
11   or Mrs. Staples to pay bonuses not only to DSM-3              11   nothing to do with Simmons. HMSHost was Renaissance Man.
12   employees, but also employees of Renaissance Man?             12             So I'm not sure where you said he contacted
13      A. I never instructed anyone to pay bonuses                13   me about that. And if he said that, he didn't say it in
14   anywhere.                                                     14   his memo to me about who you just said. And if you want
15      Q. Wasn't what you were trying to do was to deplete        15   to speculate, I would do that.
16   the funds at DSM-3 because you knew you were going to do      16       Q. At the HMHost event that George showed up for
17   that entity in, or to coerce Mrs. Staples to give up her      17   with a business card saying he was employed by H. Walker
18   ownership interest for the sum of $10?                        18   Enterprises --
19      A. No, sir.                                                19             MR. KING: Objection. That is not --
20      Q. You wouldn't do that?                                   20       Q. (BY MR. SIMMS) -- was that a cutting --
21      A. No, I wouldn't do that. I didn't know what they         21             MR. KING: Nope, nope. I'm going to make
22   were doing.                                                   22   my objection. That is not the testimony. He's been
23      Q. You were asking should you or him alert the             23   identified as an independent contractor.
24   necessary people at Simmons concerning the change in          24             Now, I think we should take a break because
25   John's status?                                                25   I think people are starting to say some things that they
                                                        Page 255                                                            Page 257
 1      A. Yes.                                                     1   shouldn't say, and everybody needs to relax a little bit.
 2      Q. Why did you include Matt Free?                           2             MR. SIMMS: Are you speaking about your
 3      A. Why did I include Matt Free?                             3   client saying things?
 4      Q. Yes, sir.                                                4             MR. KING: No, I'm saying about you
 5      A. Matt Free was working with John.                         5   misrepresenting the record.
 6      Q. And Mr. Free was also complaining about the              6             MR. SIMMS: I'm not misrepresenting the
 7   conduct of employees of H. Walker Enterprises dealing with     7   record.
 8   the customers of the Simmons/H. Walker Enterprises and         8             MR. KING: He's already testified all day.
 9   Renaissance Man relationship, correct?                         9   You just said he was an employee. You know that's not
10             MR. KING: Objection to the form of the              10   what the testimony was.
11   question.                                                     11             MR. SIMMS: I know that he was an employee
12             THE WITNESS: Go ahead and answer?                   12   from other documents.
13             MR. KING: You may answer. I think you               13             MR. KING: Okay. Well, then, you need to
14   should listen to the question.                                14   use them.
15             THE WITNESS: No, I know. I got the                  15             Let's take a break.
16   question.                                                     16             MR. SIMMS: All right. We'll take a break.
17      A. As I said earlier on, I didn't know Matt Free           17             (Recess in the proceedings from 4:15 to
18   was doing that.                                               18             4:27 p.m.)
19      Q. (BY MR. SIMMS) You didn't know that Matt Free           19       Q. (BY MR. SIMMS) Going on with this exhibit, on
20   had raised objection about George Fiorelli attending the      20   118, RMFS 118, I was asking you about alerting the
21   HMHost meeting --                                             21   necessary people at Simmons, that paragraph, before we
22      A. No.                                                     22   took a break.
23      Q. -- and that that had caused an issue?                   23       A. Which one now, what number?
24      A. No, I didn't know Matt Free had raised an issue         24       Q. Down where it says, Should I or you alert the
25   with that, until in this thing; I think you said it or        25   necessary people?

                                                                                                          65 (Pages 254 - 257)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                              205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 67 of 76


                                                        Page 258                                                          Page 260
 1       A. Okay. Yes, sir.                                         1      A. No, sir.
 2       Q. Then you say to Mr. Jackson, John should no             2      Q. And you never received the sale of Mrs. Staples'
 3   longer be sent any correspondence or financial                 3   interest in DSM-3 for $10 either, correct?
 4   information, or other Renaissance Man information, or be       4      A. No, sir.
 5   asked to approve expenses.                                     5      Q. And you are aware that on this date,
 6             Did I read that correctly?                           6   December 28th, 2017, that Mr. Jackson had Mr. Staples'
 7       A. Yes, sir.                                               7   access to the Simmons computer system cut off; is that
 8       Q. Blaine Walker will now handle these matters with        8   correct?
 9   my involvement.                                                9      A. Yes, sir.
10             And what I really want to talk to you about         10      Q. So as we sit here, do you know what day
11   is the approving of expenses. And I want to make sure I       11   Mr. Staples was terminated?
12   get an answer to this question before I leave here today.     12      A. The day he was terminated by me or by Simmons?
13             If the sale of the waffles, the retail              13      Q. Well, who was he terminated by, first of all?
14   waffles, were not intended to be done through H. Walker       14      A. Me. I let him go from Renaissance Man on the
15   Enterprises and not share the revenue from those sales        15   27th.
16   with Simmons under the Memorandum of Understanding, why       16      Q. Let me show you what is Renaissance Man 111.
17   would Ms. Blanchard change a PO that was sent to HartyBake    17              (Exhibit 21 marked.)
18   to produce those waffles through the Simmons relationship     18      Q. (BY MR. SIMMS) This is Exhibit 21,
19   to a PO for HartyBake to sell those waffles to H. Walker      19   Renaissance Man 111.
20   Enterprises?                                                  20      A. (Witness reviews document.)
21       A. Probably because she sent it wrong. It probably        21              Okay.
22   was a mistake, I assume.                                      22      Q. Was that Mr. Jackson's response to your e-mail
23       Q. And you agree with me, after what you say here,        23   to him of December 28th, 2017?
24   that Blaine Walker is going to be handling these matters      24      A. Well, you got them on the same page, so I
25   with your involvement?                                        25   reckon. I don't know. I don't remember what his
                                                        Page 259                                                          Page 261
 1      A. Yes, sir.                                                1   response -- I don't know -- like I say, I don't know
 2      Q. Okay. And if the sale of the waffles was not             2   whether that was response -- they're on the same page. Is
 3   going to be through H. Walker Enterprises, and not share       3   this the same thread? I don't know.
 4   the profit with Simmons under the Memorandum of                4       Q. All right. Mr. Jackson says, He's out of the
 5   Understanding, why on January 25th, 2018, would                5   office this week, but he will have the Simmons HR
 6   Blaine Walker tell HartyBake to produce waffles all under      6   department terminate Mr. Staples effective the end of the
 7   the Renaissance Man/Simmons relationship, but within the       7   week.
 8   hour of telling them that, he tells them, No, keep two         8             Did I read that correctly?
 9   different POs, one for H. Walker Enterprises and one for       9       A. Yes, sir.
10   Renaissance Man?                                              10       Q. I will have them retain his e-mails and will get
11      A. Probably you got to ask Blaine. Like I said, I          11   account information to Blaine.
12   have no clue.                                                 12       A. Okay.
13      Q. According to this, you were managing Blaine             13       Q. Sounds like you were able to talk him into
14   after December 28th, 2017, right?                             14   Plan A, good deal?
15      A. Right, but as I said, no clue.                          15       A. Yes, sir.
16      Q. You don't know?                                         16       Q. Is that the Plan A that's memorialized in the
17      A. I don't know.                                           17   communication from Mr. Eisenman on December 21st, 2017?
18      Q. Mr. Staples wasn't managing him, was he?                18       A. I have no clue, because I haven't looked at it.
19      A. No.                                                     19   But from what I see here, it wouldn't have been Plan A
20      Q. Did you instruct Blaine to correct that with            20   because he was -- Plan A was offered in the tape, I think,
21   HartyBake?                                                    21   $200,000, and he settled for $255,000.
22      A. No.                                                     22       Q. Did you communicate any further with Mr. Jackson
23      Q. After you sent this communication to                    23   after receiving this response from him and say, What do
24   Mr. Jackson, you never received the Consulting Agreement      24   you mean? What are you talking about, Plan A?
25   signed by Mr. Staples, correct?                               25       A. No.

                                                                                                        66 (Pages 258 - 261)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                             205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 68 of 76


                                                       Page 262                                                                  Page 264
 1       Q. Now, before -- on this same day, December 28th,        1 him that if it's not done by a certain time, the deal is
 2   2017, when you sent Exhibit 20, I think, to Mr. Jackson,      2 off.
 3   did the Consulting Agreement and the Purchase Agreement       3     Q. Prior to the communications you began having
 4   concerning Mrs. Staples that were prepared by Mr. Eisenman    4 with Mr. Staples or Mrs. Staples about demanding execution
 5   try to be sent by him to Mr. Staples' Simmons e-mail          5 of the operating agreement -- excuse me; the Consulting
 6   address?                                                      6 Agreement and the Purchase Agreement, had Blaine Walker
 7       A. Wait now. Say that again. You said the letter          7 communicated with Barbara Humphrey and Christopher Thurber
 8   I prepared for David Jackson?                                 8 indicating to them that DSM-3 no longer existed?
 9       Q. No, the -- to your knowledge, was the Consulting       9     A. Oh, I think they had communicated to
10   Agreement and the Purchase Agreement sent by Mr. Eisenman    10 them -- like I said, I never talked to Kim. I think he
11   to Mr. Staples on December 28th, 2017, and did they come     11 had communicated with them they were going to be working
12   back because his e-mail access had been cut off, and then    12 with -- working with, I think, Renaissance Man. I don't
13   you and Mr. Eisenman had to get a different e-mail address   13 think it was -- I don't know whether it was DSM or
14   from him to send those to?                                   14 whatever, because -- and I think they was going to be
15       A. Yes, sir, I remember that.                            15 working with Renaissance Man at that time.
16       Q. All right. Did either of those agreements have        16     Q. Did that take place before you communicated and
17   a date by which Mr. Staples or Mrs. Staples had to sign      17 made a demand on Mr. Staples or Mrs. Staples to sign the
18   them by?                                                     18 Consulting Agreement and/or the Purchase Agreement?
19       A. In the thing, John and I agreed that we wanted        19     A. I never demanded. I just said, if that's not
20   to do this quickly before the first of the year, in like     20 what you want to do, I'm going to pull the deal. And not
21   two days or three days and stuff, or whatever. And so I      21 a demand. Like I said, he didn't want to do it.
22   thought it was going to be done like the next day or         22     Q. When did you instruct anyone with Simmons not to
23   whatever.                                                    23 pay the December commission check to DSM-3?
24             And I think he said when he got home, I            24     A. I don't know the date. I think I was looking at
25   think Kim said she didn't agree to her portion of it so --   25 some invoices or something. I don't remember the date.

                                                       Page 263                                                                  Page 265
 1   and I think if John had thought about it, I didn't care       1   But then I saw, and I wrote John a letter and asked him
 2   whether Kim agreed; John could have still gotten the          2   about taking unauthorized commission.
 3   $255,000. I was fine with that.                               3       Q. I'm not talking about the November commissions
 4      Q. What I'm really getting to is: You or                   4   with PFG and all that.
 5   Mr. Eisenman began communicating with Mrs. Staples and/or     5             I'm talking about the December commission
 6   Mr. Staples demanding execution of the Consulting             6   check -- the December commissions to DSM.
 7   Agreement and the Purchase Agreement, correct?                7       A. When did I write the letter?
 8      A. No. I think I -- like I said, I don't know              8       Q. When did you communicate with anyone at Simmons
 9   whether I called or e-mailed John to ask him -- and it had    9   instructing them not to send that check?
10   nothing to do with the Purchase Agreement, if this is        10       A. I may have communicated with him before
11   something you want to do. And if it's not signed by --       11   December. I'm not sure. But it was sometime right after
12   and I don't know what day it was -- by blank day, I'm        12   I had got a letter from Julie saying that he -- or Kim was
13   rescinding it. At the end of business, I'm pulling the       13   in dispute. And I said, Don't send out anything until
14   deal.                                                        14   that thing is over because now I'm in a pickle between the
15      Q. All right. So what day did you communicate to          15   two of them.
16   Mr. Staples and/or Mrs. Staples that the deals, I guess,     16       Q. What dispute was Kim and Julie in?
17   under the Consulting Agreement or the Purchase Agreement     17       A. I have no idea. I know there was a problem. So
18   were going to be withdrawn?                                  18   you got to ask them two.
19      A. I never talked with Mrs. Staples. But I told           19       Q. Isn't it true the reason you instructed Simmons
20   John. I'm not sure what day that was. Like I say, I          20   not to pay the December commissions was to use the holding
21   remember being at the Rose Bowl, and I was thinking at       21   of the check as a means to force or coerce Mr. Staples'
22   that time, I haven't heard from John, and I had not heard    22   execution of the Consulting Agreement and/or Mrs. Staples'
23   anything from him.                                           23   sale of her interest in DSM-3 for the sum of $10?
24              So I don't know whether I called him or,          24       A. No, sir.
25   like I said, I sent him something, but I remember telling    25       Q. That money still has not been paid and processed

                                                                                                               67 (Pages 262 - 265)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                                        205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 69 of 76


                                                         Page 266                                                           Page 268
 1   by DSM-3 as we sit here today, has it?                          1      A. No, sir, that never was said.
 2      A. 100 percent correct.                                      2      Q. Oh, so she was going to get paid 125 -- she was
 3      Q. Okay. All right. So let me make sure I                    3   going to skim $125,000 off the top?
 4   understand with regard to DSM-3.                                4      A. Well, no, she was taking the money of what they
 5             Ms. Blanchard gets her $125,000 before the            5   got, just like her salary, what they were getting, to even
 6   end of 2017, correct?                                           6   out what she was getting. So there was no skimming or
 7      A. Yes, sir.                                                 7   whatever. That's a terrible word to say.
 8      Q. Ms. Blanchard expenses all her expenses and gets          8      Q. Well, it says, The first $125,000 of profit.
 9   reimbursed before the end of 2017.                              9      A. Well, because they already got their money. So
10      A. Okay.                                                    10   they were already paid in advance, his 40, her 85, so the
11      Q. Is that correct?                                         11   $125,000 is there. They already had spent all the
12      A. Yes, sir.                                                12   expense, with most of it went to Renaissance Man.
13      Q. You had looked at the bank account?                      13   Renaissance Man paid for DSM expenses, and they had taken
14      A. No, I say I'm not sure whether I looked at it.           14   their rent and all that. So that's what she got.
15   I don't remember ever saying -- looking at a bank account      15      Q. I'm not suggesting that she shouldn't get it.
16   of DSM.                                                        16   I'm just trying to tie down when she did get it and the
17      Q. Okay. Bonuses were paid to DSM employees?                17   manner that it was supposed to be calculated.
18      A. Nothing to do with me.                                   18              It was from the profits?
19      Q. Bonuses were paid to Renaissance Man employees           19      A. Well, to be honest, I don't know when she got it
20   out of DSM monies?                                             20   or what it was from because, like I said, Kim was the
21      A. Nothing to do with me.                                   21   bookkeeper.
22      Q. Okay. And then commissions coming in for                 22      Q. We talked about the provisions in the proposals
23   December were withheld and still haven't been paid to this     23   of execution of releases.
24   day, correct?                                                  24              Do you know if a release had been sent to
25      A. Correct. But compared to Julie on the -- her             25   Mr. Staples on Mrs. Staples and/or Blair Staples at any
                                                         Page 267                                                           Page 269
 1   $125,000, Julie was not paid for 15 months. John and Kim        1   time prior to the end of 2017?
 2   had already received their 85/40. Julie hadn't been paid        2      A. If any release? No, sir, I don't know that.
 3   in 15 months. She -- you want -- and so she got her money       3      Q. Let me show you Exhibit 22.
 4   after 15 months.                                                4              (Exhibit 22 marked.)
 5       Q. She also got her money she says she was owed for         5      Q. (BY MR. SIMMS) Which is Simmons 167.
 6   the three months --                                             6      A. (Witness reviews document.)
 7       A. Of expenses.                                             7      Q. Do you see that?
 8       Q. -- of interest in DSM-3 for the year of 2016,            8      A. Yes, sir.
 9   which was $31,250, correct?                                     9      Q. That is an e-mail that apparently was penned by
10       A. Yes.                                                    10   Mr. Chip Miller.
11       Q. And so before the end of 2017, she got                  11      A. Yes.
12   everything she says she was supposed to be owed, correct?      12      Q. He's also referred to as Donald L. Miller, Jr.,
13       A. She got her expenses and her money that she was         13   I believe.
14   supposed to be paid, the same as what they got. They on        14      A. Yes, sir.
15   an even keel on that.                                          15      Q. And it pertains to Blair Staples; is that
16       Q. I understand that. I just want to know the              16   correct?
17   timing of when she got it.                                     17      A. Yes, sir.
18              She got it before the end of 2017, correct?         18      Q. And it's in response to an e-mail that
19       A. You're right, but at the same as when they got          19   Blair Staples sent to Mr. Chip Miller; is that correct?
20   theirs, so there was an even keel, as I know it right now.     20      A. Yes, sir.
21       Q. And that calculation for Ms. Blanchard was to be        21      Q. It looks like on January the 8th, Blair Staples
22   paid from profits, a distribution in that manner, correct?     22   wrote Mr. Chip Miller and said she was, in shock this
23   Her -- her share for 2016 and her share for 2017, not          23   afternoon when he called her. She says that last
24   talking about the expenses, but her $125,000 was to be         24   Thursday, which would have been January the -- whatever
25   coming out of profits, right?                                  25   date that would be, we can figure it out -- you told her

                                                                                                          68 (Pages 266 - 269)
                                                 Freedom Court Reporting
877-373-3660                                       A Veritext Company                                             205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 70 of 76


                                                         Page 270                                                          Page 272
 1   that she was a single mom, and you would take care of her,      1   termination of the Renaissance Man/DSM brokerage on
 2   and that you and Blaine Walker proceeded to tell her that       2   December 30th, 2017, correct?
 3   she still had a job and to keep doing her job.                  3       A. Right.
 4              She says, Technically, I'm a Simmons                 4       Q. And the effective date of that was 30 days after
 5   employee, and I had no idea Simmons would terminate my          5   December the 30th, 2017, which would be January 30th,
 6   employment without justification. I get paid through            6   2018, correct?
 7   Simmons/Ren Man, not DSM. I would assume this is just           7       A. There is a letter that -- the letter is sent,
 8   retaliation for my dad not staying onboard with Herschel.       8   there's no more work that DSM had to do for Renaissance
 9   May I meet with you to further understand this situation?       9   Man. So there was no more relationship with DSM and
10              Did you and/or Blaine Walker indicate to            10   Renaissance Man.
11   Blair Staples that she would continue to be employed?          11       Q. So had Mrs. Staples executed the Purchase
12      A. No, I did. But I never said she was a single             12   Agreement and sold her interest in DSM-3 to Ms. Blanchard
13   mom. But I did say she'd continue to be employed.              13   for $10, DSM-3 would have continued on. But since
14      Q. Okay. And then Mr. Jackson responds to                   14   Mrs. Staples had not done it, DSM-3 was terminated and no
15   Mr. Miller up here at the top. Yes, this is a good             15   longer had a relationship with Renaissance Man.
16   response. Her mom and dad set her up as a DSM employee.        16              Is that what you're saying?
17   Simmons and Ren Man no longer have a relationship with         17       A. The way DSM was structured --
18   DSM.                                                           18       Q. Can you answer my question?
19              Well, there was a relationship with DSM on          19       A. That's what I'm doing.
20   January the 8th, 2018, correct?                                20       Q. Okay.
21      A. No, sir, not in my opinion.                              21       A. The way DSM was structured, if Kim Staples
22      Q. When had that relationship ended? Because I              22   stayed in it -- and I'm sorry; DSM was gone. I heard
23   thought all along the intention was that Mrs. Staples          23   nothing from anyone from the time I talked with John. So
24   would sell her interest to Ms. Blanchard, and                  24   at that time, the 31st or whatever, I said, DSM is gone.
25   Ms. Blanchard would continue on with DSM.                      25   Whether it was sold to Julie after that, that would have
                                                         Page 271                                                          Page 273
 1       A. But they didn't want to do it. She -- I told             1   been great. If it wasn't, DSM was gone.
 2   them at the first of the year is going to be a good thing.      2       Q. And the reason you felt comfortable in having
 3   The first of the year came and nobody said anything.            3   DSM gone is because you had depleted and satisfied yours
 4       Q. Okay.                                                    4   and Ms. Blanchard's interest in DSM prior to doing what
 5       A. So --                                                    5   you just did and ending DSM, correct?
 6       Q. Go ahead.                                                6       A. No. They still got money in the bank, and they
 7       A. So I start changing up everything. And this              7   have money in the bank still. They paid John another
 8   statement right here, there's more to Blair and stuff, if       8   consulting fee or something, and they paid
 9   you want me to tell you what happened there.                    9   Christopher Thurber -- that's the -- well, there was money
10       Q. No. What I want to focus on right now is                10   in the bank. I don't know if there still is. I don't
11   apparently Simmons was under the impression on                 11   know. There was money in the bank still. So I didn't
12   January 8th, 2018, that there was no longer a relationship     12   deplete anything.
13   between Simmons and Renaissance Man with DSM.                  13       Q. And you also were comfortable in ending the
14       A. No longer relationship with Simmons                     14   relationship with DSM because you had prevented DSM from
15   and Ren -- Simmons never had a relationship with DSM.          15   receiving its December 2017 commissions, correct, by
16       Q. Okay.                                                   16   instructing Simmons to hold it?
17       A. Renaissance Man had a relationship with DSM, but        17       A. No, sir, because I still have it. And when this
18   there was no longer a relationship with Renaissance Man        18   is resolved, this thing is settled, they can have the
19   and DSM.                                                       19   money.
20       Q. When had it effectively ended, that                     20       Q. Were you holding the commission check hostage to
21   relationship?                                                  21   try to coerce execution of the Consulting Agreement and/or
22       A. When it took too long, and no one got a                 22   the Purchase Agreement from Mr. and Mrs. Staples?
23   response. By the 8th of this year, everything changed. I       23       A. No, sir. John was gone whether he executed this
24   think you got the letter and stuff.                            24   or not. Kim was gone whether executed or not. There was
25       Q. You would agree with me that you sent the               25   going to be a change. So I didn't have to hold anything

                                                                                                          69 (Pages 270 - 273)
                                                 Freedom Court Reporting
877-373-3660                                       A Veritext Company                                             205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 71 of 76


                                                      Page 274                                                          Page 276
 1   hostage or coerce or anything. Because like I said, there   1    ended the relationship with DSM-3.
 2   was changes happening.                                      2        A. Yes.
 3       Q. Why did you hold it if that was going to happen?     3        Q. That's what he's referring to?
 4       A. Because he admitted that they were doing this        4        A. Yes, sir. But there was something else that
 5   unauthorized -- unauthorized commission thing, and I said,  5    happened in the whole instance right there.
 6   Wait a minute, let me -- do you want me to answer?          6        Q. What's that?
 7       Q. No, I think you're talking about the November        7        A. Blair was asked to come to work. She didn't
 8   commission.                                                 8    come to work that next day when we were going to hire her.
 9       A. No. This is this, too, because that involved         9    And there was some invoices or something, and I'm not sure
10   this commission as well.                                   10    whether Dione or someone said it was done, and it was not
11       Q. December did?                                       11    done.
12       A. Yeah. They -- I got to calculate it now because     12              And so that's when -- and I think Blaine
13   that still -- you got to calculate when -- the money there 13    tried to call her. I think Clinton called or something.
14   as well. So now there's a dispute between these two. So    14    I'm not sure. And she said she had done them, and they
15   now, I'm going to hold it until they settle what they're   15    were not done. And Clinton called and Blaine tried to
16   doing.                                                     16    call her. She never called them back.
17       Q. Okay. Speaking of the amount you held out of        17              And that's when I told John, I said, John,
18   the November commission, did DSM not perform work related 18     I will protect Blair, I said, but I'm not going to be her
19   to PFG and those other entities that they were claiming    19    manager. I said, As long as she do the work, she will be
20   commission on?                                             20    working. And if she had done the work, and that had not
21       A. They performed a little bit, but that wasn't the    21    happened, Blair would still be with me right now.
22   agreement that John and I had. And that's the reason he    22        Q. Had Renaissance Man approached Barbara Humphrey
23   wrote the letter. Remember, he wrote the letter agreeing,  23    and/or Christopher Thurber to offer them employment with
24   that says -- you didn't know this. He wrote the letter.    24    Renaissance Man before January 8th, 2017?
25       Q. I understand.                                       25        A. Yes, sir.
                                                      Page 275                                                          Page 277
 1       A. Okay.                                                 1       Q. And do you consider that to be in violation of
 2       Q. But did you expect DSM to perform work that           2   the employment agreements that Mr. Eisenman had prepared
 3   benefitted Renaissance Man and not pay commissions?          3   and billed Mrs. Staples 50 percent for?
 4       A. Well, I didn't expect DSM to make money for           4             MR. KING: Objection, that states facts
 5   something they didn't do. They got commission on Cat Man,    5   that are definitely not in evidence.
 6   which they had nothing to do with that. John gave them       6       A. No, I don't because John Staples said, I'm
 7   hundreds of thousands of dollars for something they never    7   all-in, and hired Blair, hired Barbara, hired Christopher.
 8   had nothing to do with.                                      8   And I said, Yes. And that's why I went out and said,
 9             So the agreement John Staples and                  9   Okay, because if they had not been hired, they'd be fired
10   Herschel Walker had was DSM would do this work for          10   too. John wanted them to keep their job.
11   Renaissance Man, and they will go outside of Renaissance    11       Q. (BY MR. SIMMS) You knew before January the 8th
12   Man, that's where they're going to make the money.          12   that Mr. Staples was not all-in because he had not sent
13   They're going to sell, not just to Sysco, but U.S. Foods,   13   back the signed Consulting Agreement; Mrs. Staples had not
14   all these others.                                           14   sold her interest for $10 in DSM; and you had pulled the
15             So that was the agreement we had. They            15   deals off the table; isn't that correct?
16   ended up getting money that they never had to work for.     16       A. Yes. But as I said, I'm a nice guy, and I kept
17   When do you ever do that? I'd love to have a job like       17   Barbara Humphrey and asked Christopher Thurber to come,
18   that. They never had to work for that.                      18   but Christopher Thurber didn't want to come. He got smart
19             And if you look, in 2016, there was               19   so he's gone. Barbara is still working. So, no, I didn't
20   $700,000 at DSM-2, ended up getting $720,000-something.     20   do anything wrong.
21       Q. Going on back here, Mr. Jackson says, This is        21             Because John asked me to hire them. So
22   not retaliation. It is simply her employer who contracts    22   when I hired them after his word, I'm not going to hire
23   her employment with Simmons has had the relationship        23   them and fire them because of him not signing his
24   terminated.                                                 24   agreement. And I didn't know they even had one.
25             So he's saying that Renaissance Man has           25       Q. When you say "Christopher Thurber got smart,"

                                                                                                       70 (Pages 274 - 277)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                            205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 72 of 76


                                                          Page 278                                                            Page 280
 1   are you talking about in his mouth in something he said to       1   disrespected me a hundred times, and she's still with me.
 2   the big dog, Herschel, that he's no longer there?                2   She's been with me longer than anyone.
 3       A. I never said anything about "big dog."                    3      Q. Anybody else that's disrespected you, and they
 4       Q. You said, Christopher Thurber got smart and he,           4   were going to be gone?
 5   too, is no longer involved, or no longer there?                  5      A. A lot of people have.
 6       A. He didn't want --                                         6      Q. I think in your book, you talk about some man
 7       Q. Isn't that what you just said?                            7   who sold you an automobile; you felt disrespected by that
 8       A. He didn't want to sign the agreement.                     8   man, right?
 9       Q. Sir, what I want to know is, what do you mean             9      A. Yes, sir.
10   "he got smart"?                                                 10      Q. And you were going to track him down.
11       A. He wrote me a letter and said "H," something             11              And what were you going to do to him?
12   about his uncle and all that. I'm like, Guy, I don't have       12      A. Yes, sir. He was going to be hurt.
13   time for this. I'm selling chicken. So I said, You're           13              And you forgot to say in that book now, I
14   gone too. It had nothing to do with big dog. It got to          14   saved about 4,500 to 6,000 soldiers a year now.
15   do with work, business, and that's the way business was.        15      Q. Was Mr. Thurber -- Christopher Thurber sending
16       Q. Because you felt like Christopher Thurber                16   you e-mails that he was receiving from Sysco after he was
17   disrespected you by being smart, he was gone?                   17   no longer working for them?
18       A. No. He didn't disrespect me. He disrespected             18      A. He was sending me e-mails from a company of
19   himself.                                                        19   Sysco that his cousin worked there that he never sent
20       Q. Okay.                                                    20   e-mails before. And as I told him, Christopher, if
21       A. Not me, because I didn't care. Because I was             21   you-all was working like this before, sending me things,
22   trying to give him a job. He needed a job. I didn't.            22   because I asked for all these reports, you would still be
23       Q. What do you mean by --                                   23   working.
24             MR. KING: Excuse me; by my calculation,               24              You got that e-mail, I hope. And I sent
25   you are now entering the last hour.                             25   the letter, just said, Hey, I wish you-all were working
                                                          Page 279                                                            Page 281
 1               MR. SIMMS: Oh, good.                                 1   like this before because that's what I want, work. You
 2       Q. (BY MR. SIMMS) What do you mean by "he got                2   know, that's what I told him, I just want work.
 3   smart"?                                                          3       Q. I guess where I'm going with Christopher Thurber
 4       A. Well, he wrote me a letter saying, H. He kept             4   is, wasn't he actually respecting you because he was no
 5   sending me invoices from someone or whatever that he had         5   longer working for DSM or Renaissance Man -- you're
 6   never sent invoices to me before. So I had no clue what          6   shaking your head no and I haven't even finished my
 7   he was doing. So that is totally disrespect. And I said,         7   question.
 8   No, I don't need someone that's going to have a round with       8       A. I'm just shaking my head. I'm just saying.
 9   me like this.                                                    9   That's fine.
10       Q. He didn't call you Mr. Walker or Herschel, he            10       Q. And he was getting e-mails from one of your
11   just said "H"?                                                  11   customers, and he wanted you to have them?
12       A. He said "H," and something about "all these              12       A. Christopher Thurber was getting e-mails from his
13   invoices" and something. I have no clue. But he don't           13   cousin who worked at Sysco Orlando, who was there, sending
14   send them to me. So --                                          14   these e-mails. He never sent anything before. And that
15       Q. Go ahead.                                                15   was his customer that he was supposed to be doing work
16       A. So I don't know what he was doing. He said,              16   with. And those people never sent e-mails before.
17   Write his uncle, who was an attorney too, about something.      17              So now, with Christopher Thurber getting
18   It's like, I'm trying to give you work that John Staples        18   let go, now he's sending e-mail. So you add that up.
19   asked me to hire you, and you're saying write your uncle        19       Q. Okay.
20   about you working here. I'm trying to give you a job.           20              MR. SIMMS: Let's take a quick break.
21       Q. So is my take-away with what you just said about         21              MR. KING: Yep.
22   Mr. Christopher Thurber that if someone disrespects you,        22              (Recess in the proceedings from 5:03 to
23   they may be gone?                                               23              5:10 p.m.)
24       A. No, because I've had a lot of people disrespect          24              (BY MR. SIMMS) Mr. Jackson testified that
25   me, and they're still with me. Georgia Boston has               25   the broker for the Renaissance Man/H. Walker

                                                                                                            71 (Pages 278 - 281)
                                                  Freedom Court Reporting
877-373-3660                                        A Veritext Company                                              205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 73 of 76


                                                        Page 282                                                            Page 284
 1   Enterprises/Simmons Prepared Foods relationship now is an      1   want me to try to look for one?
 2   entity, and I may get the word wrong, Consolidated Broker      2      Q. Well, I didn't see one.
 3   Management, Inc.?                                              3      A. Oh, okay.
 4      A. Yes.                                                     4      Q. And my question to you is: If there -- assume
 5      Q. Anyway, who is that?                                     5   for me that there is no release language in the agreement.
 6      A. That's Julie.                                            6      A. Okay.
 7      Q. And when was that entity formed?                         7      Q. And under Proposal A and/or B, Mrs. Staples was
 8      A. Right after -- I don't know. A couple of weeks           8   going to give a release.
 9   after, I reckon, DSM in January sometime -- in January of      9              Do you know from whom the release was going
10   2018.                                                         10   to be coming from?
11      Q. All right. And who prepared that entity's               11      A. When you say under assumption and the release,
12   documents?                                                    12   so this is assuming --
13      A. I think Ron. I think now. Ron Eisenman.                 13      Q. Assuming that document doesn't contain a
14      Q. And do you know where that entity is formed,            14   release, then my question to you is: Do you know who the
15   what state? Is it a Delaware corporation; do you know?        15   release was going to be coming from?
16      A. I don't know.                                           16      A. No, no idea.
17      Q. Were you copied on the Consulting Agreement             17      Q. All right. And --
18   Mr. Eisenman prepared that was sent to Mr. Staples, or was    18              MR. KING: Did you look at Paragraph 8?
19   that just sent by Mr. Eisenman to Mr. Staples?                19              MR. SIMMS: Is it in 8?
20      A. On the --                                               20              MR. KING: Uh-huh.
21      Q. Consulting Agreement.                                   21              MR. SIMMS: Can I see it?
22      A. That was sent for -- I don't know. I don't              22      A. It's in Paragraph 8.
23   think -- I don't know that I was copied or not on that.       23      Q. (BY MR. SIMMS) Can I see the document?
24      Q. I was going to ask you some questions about the         24      A. (Witness hands attorney document.)
25   agreement, but I wanted to find out first if -- have you      25      Q. All right. Other than what is contained in
                                                        Page 283                                                            Page 285
 1   even read it?                                                  1   Paragraph 8, are you aware of any release that
 2       A. No, sir.                                                2   Mrs. Staples was going to be asked to execute that was in
 3       Q. And the same question regarding the Purchase            3   the favor or benefitted Simmons Prepared Foods, Inc.?
 4   Agreement for Mrs. Staples' shares or ownership interest       4      A. Say that again, that benefits Simmons.
 5   in DSM Sales and Marketing, LLC.                               5      Q. I don't read that release as benefitting Simmons
 6              Have you read that agreement?                       6   so that's why I'm asking the question.
 7       A. No, sir.                                                7              Are you aware of any release documents that
 8       Q. Let me show you Renaissance Man 96 through 105.         8   Simmons was going to have Mrs. Staples execute with
 9   We'll make that Exhibit 23.                                    9   respect to the discussions set out in Proposal A or
10              (Exhibit 23 marked.)                               10   Proposal B?
11       Q. (BY MR. SIMMS) And if you could, you're going          11      A. Am I aware? No, I'm not aware.
12   to need to flip to the page that has the sales price, and     12      Q. Okay. Are you aware of any release agreement
13   I think that's on page 2.                                     13   that's not contained in the Consulting Agreement that was
14       A. (Witness reviews document.)                            14   sent to Mr. Staples by Mr. Eisenman?
15       Q. Do you find that part that references what             15      A. No, sir.
16   the --                                                        16      Q. Okay.
17       A. Number 2, the purchase price?                          17              MR. SIMMS: I'm finished.
18       Q. Yeah, is purchase price on page 2?                     18              MR. KING: We're finished.
19       A. Yes, sir.                                              19              MR. PARKER: No questions.
20       Q. And it was $10; is that correct?                       20              (Deposition concluded at 5:19 p.m.)
21       A. Yes, sir.                                              21
22       Q. All right. Can you show me where else in that          22
23   agreement, Mr. Walker, there is a release of other            23
24   liability contained in it?                                    24
25       A. I have no idea if there was a release. Do you          25

                                                                                                          72 (Pages 282 - 285)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                               205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 74 of 76


                                                                Page 286                                                                              Page 288
 1             CHANGES AND SIGNATURE                                        1             IN THE UNITED STATES DISTRICT COURT
 2 WITNESS NAME: HERSCHEL WALKER                                                         FOR THE NORTHERN DISTRICT OF ALABAMA
 3 DATE OF DEPOSITION: JANUARY 18, 2019                                     2                  WESTERN DIVISION
 4 PAGE      LINE      CHANGE                REASON                         3    KIMBERLY AND JOHN STAPLES, )
 5 _______________________________________________________                  4           Plaintiffs      )
 6 _______________________________________________________                  5                        )
 7 _______________________________________________________                  6    VS.                   )CIVIL ACTION
 8 _______________________________________________________
                                                                            7                        )NO. 7:18-cv-00160-LSC
                                                                            8    H. WALKER ENTERPRISES, LLC, )
 9 _______________________________________________________
                                                                            9    RENAISSANCE MAN FOOD SERVICES,)
10 _______________________________________________________
                                                                           10    LLC, AND SIMMONS PREPARED )
11 _______________________________________________________
                                                                           11    FOODS, INC.,               )
12 _______________________________________________________
                                                                           12           Defendant         )
13 _______________________________________________________
                                                                           13                REPORTER'S CERTIFICATION
14 _______________________________________________________
                                                                           14             ORAL DEPOSITION OF HERSCHEL WALKER
15 _______________________________________________________
                                                                           15                  JANUARY 18, 2019
16 _______________________________________________________
                                                                           16           I, Kathryn R. Baker, RPR, a Certified Shorthand
17 _______________________________________________________                 17    Reporter in and for the State of Texas, hereby certify to
18 _______________________________________________________                 18    the following:
19 _______________________________________________________                 19           That the witness, HERSCHEL WALKER, was duly
20 _______________________________________________________                 20    sworn by the officer and that the transcript of the oral
21 _______________________________________________________                 21    deposition is a true record of the testimony given by the
22 _______________________________________________________                 22    witness;
23 _______________________________________________________                 23           That the deposition transcript was submitted on
24 _______________________________________________________                 24    the ____ day of January, 2019 to the witness or to the
25 _______________________________________________________                 25    attorney for the witness for examination, signature and
                                                                Page 287                                                                              Page 289
 1       I, HERSCHEL WALKER, have read the foregoing                        1 return to me by the ____ day of February, 2019;
                                                                            2         That pursuant to information given to the
 2 deposition and hereby affix my signature that same is true
                                                                            3 deposition officer at the time said testimony was taken,
 3 and correct, except as noted above.                                      4 the following includes all counsel for parties of record:
 4                                                                          5         Mr. Keri Donald Simms, Attorney for the
                                                                                PLAINTIFFS
 5              _________________________________
                                                                            6         Mr. Michael J. King, Attorney for the
 6                   HERSCHEL WALKER                                            DEFENDANTS, H. WALKER ENTERPRISES, LLC, AND RENAISSANCE
 7                                                                          7 MAN FOOD SERVICES, AND THE WITNESS

 8                                                                                    Mr. Talley R. Parker and Mr. Ethan Davis,
                                                                            8 ATTORNEYS FOR THE DEFENDANT, SIMMONS PREPARED FOODS, INC.
 9 THE STATE OF ___________          )
                                                                            9         I further certify that I am neither counsel for,
10 COUNTY OF ______________              )                                 10 related to, nor employed by any of the parties or
11                                                                         11 attorneys in the action in which this proceeding was
                                                                           12 taken, and further that I am not financially or otherwise
12       Before me, _____________, on this day personally
                                                                           13 interested in the outcome of the action.
13 appeared HERSCHEL WALKER, known to me (or proved to me
                                                                           14         That $__________ is the deposition officer's
14 under oath or through ___________________) (description of              15 charges to the Plaintiffs for preparing the original
15 identity card or other document) to be the person whose                 16 deposition transcript and any copies of exhibits;
                                                                           17         Certified to by me this ____ day of January,
16 name is subscribed to the foregoing instrument and
                                                                           18 2019.
17 acknowledged to me that they executed the same for the                  19                <%13038,Signature%>
18 purposes and consideration therein expressed.                                             KATHRYN R. BAKER, RPR, CSR #6955

19       Given under my hand and seal of office this ____                  20                Expiration Date: 04/30/2021
                                                                                             Veritext Legal Solutions
20 day of ________________________, 2019.
                                                                           21                Firm Registration No. 571
21                                                                                           300 Throckmorton Street, Suite 1600
22              _______________________________                            22                Fort Worth, Texas 76102
                                                                                             817-336-3042
23              NOTARY PUBLIC IN AND FOR
                                                                           23
24              THE STATE OF ___________________                           24
25                                                                         25


                                                                                                                                         73 (Pages 286 - 289)
                                                        Freedom Court Reporting
877-373-3660                                              A Veritext Company                                                                   205-397-2397
     Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 75 of 76


                                                                        Page 290                                                                     Page 292
 1   1    To: Herschel Walker                                                       1 2 _______________________________________________________
 2   2    Re: Signature of Deponent Herschel Walker
                                                                                    2 3 Reason for change _____________________________________
 3   3    Date Errata due back at our offices: 02/28/2019
 4   4                                                                              3 4 Page _____ Line ______ Change _________________________
 5   5 Greetings:                                                                   4 5 _______________________________________________________
 6   6 This deposition has been requested for read and sign by                      5 6 Reason for change _____________________________________
      the deponent. It is the deponent's responsibility to                          6 7 Page _____ Line ______ Change _________________________
 7 7 review the transcript, noting any changes or corrections
                                                                                    7 8 _______________________________________________________
      on the attached PDF Errata. The deponent may fill
 8 8 out the Errata electronically or print and fill out                            8 9 Reason for change _____________________________________
      manually.                                                                     9 10 Page _____ Line ______ Change _________________________
 9 9                                                                               10 11 _______________________________________________________
10 10 Once the Errata is signed by the deponent and notarized,
                                                                                   11 12 Reason for change _____________________________________
      please mail it to the offices of Veritext (below).
11 11                                                                              12 13 Page _____ Line ______ Change _________________________
12 12 When the signed Errata is returned to us, we will seal                       13 14 _______________________________________________________
      and forward to the taking attorney to file with the                          14 15 Reason for change _____________________________________
13 13 original transcript. We will also send copies of the                         15 16
      Errata to all ordering parties.
                                                                                   16 17
14 14
15 15 If the signed Errata is not returned within the time                         17 18             _____________________________________
      above, the original transcript may be filed with the                                              DEPONENT'S SIGNATURE
16 16 court without the signature of the deponent.                                 18 19
17 17
                                                                                           Sworn to and subscribed before me this ___ day of
18 18 Please Email the completed errata/witness cert page
      to readandsign@veritext.com                                                  19 20
19 19 or mail to                                                                   20       _________________, _______.
20 20 Veritext Production Facility                                                 21 21
21 21 2031 Shady Crest Drive                                                       22
22
                                                                                   23 22 __________________________________
23 22 Hoover, AL 35216
24                                                                                 24
25 23 205-397-2397                                                                 25 23     NOTARY PUBLIC / My Commission Expires:_____________

                                                                        Page 291
 1 1 ERRATA for ASSIGNMENT #3186282
 2 2 I, the undersigned, do hereby certify that I have read the
         transcript of my testimony, and that
 3 3
 4 4 ___ There are no changes noted.
 5 5 ___ The following changes are noted:
 6 6
         Pursuant to Rule 30(7)(e) of the Federal Rules of Civil
 7 7 Procedure and/or OCGA 9-11-30(e), any changes in form or
         substance which you desire to make to your testimony shall
 8 8 be entered upon the deposition with a statement of the
         reasons given for making them. To assist you in making any
 9 9 such corrections, please use the form below. If additional
         pages are necessary, please furnish same and attach.
10 10
11 11 Page _____ Line ______ Change _________________________
12 12 _______________________________________________________
13 13 Reason for change _____________________________________
14 14 Page _____ Line ______ Change _________________________
15 15 _______________________________________________________
16 16 Reason for change _____________________________________
17 17 Page _____ Line ______ Change _________________________
18 18 _______________________________________________________
19 19 Reason for change _____________________________________
20 20 Page _____ Line ______ Change _________________________
21 21 _______________________________________________________
22 22 Reason for change _____________________________________
23 23 Page _____ Line ______ Change _________________________
24
25 1 Page _____ Line ______ Change _________________________

                                                                                                                                    74 (Pages 290 - 292)
                                                                   Freedom Court Reporting
877-373-3660                                                         A Veritext Company                                                        205-397-2397
 Case 7:18-cv-00160-LSC Document 92-7 Filed 03/04/19 Page 76 of 76

              A2=6?2B?!724.7!>;7@?6;9>!
    0;8<.9C!02=?6360.?2!.91!16>07;>@=2!>?.?2829?!
                          !
AHSLUHYU!7HJDM!>PMVULPOT!SHQSHTHOUT!UKDU!UKH!
IPSHJPLOJ!USDOTFSLQU!LT!D!USVH'!FPSSHFU!DOG!FPNQMHUH!
USDOTFSLQU!PI!UKH!FPMMPRVLHT'!RVHTULPOT!DOG!DOTXHST!
DT!TVENLUUHG!EZ!UKH!FPVSU!SHQPSUHS)!AHSLUHYU!7HJDM!
>PMVULPOT!IVSUKHS!SHQSHTHOUT!UKDU!UKH!DUUDFKHG!
HYKLELUT'!LI!DOZ'!DSH!USVH'!FPSSHFU!DOG!FPNQMHUH!
GPFVNHOUT!DT!TVENLUUHG!EZ!UKH!FPVSU!SHQPSUHS!DOG*PS!!
DUUPSOHZT!LO!SHMDULPO!UP!UKLT!GHQPTLULPO!DOG!UKDU!
UKH!GPFVNHOUT!XHSH!QSPFHTTHG!LO!DFFPSGDOFH!XLUK!
PVS!MLULJDULPO!TVQQPSU!DOG!QSPGVFULPO!TUDOGDSGT)!
!
AHSLUHYU!7HJDM!>PMVULPOT!LT!FPNNLUUHG!UP!NDLOUDLOLOJ!
UKH!FPOILGHOULDMLUZ!PI!FMLHOU!DOG!XLUOHTT!LOIPSNDULPO'!
LO!DFFPSGDOFH!XLUK!UKH!SHJVMDULPOT!QSPNVMJDUHG!VOGHS!
UKH!5HDMUK!6OTVSDOFH!<PSUDELMLUZ!DOG!.FFPVOUDELMLUZ!
.FU!%56<..&'!DT!DNHOGHG!XLUK!SHTQHFU!UP!QSPUHFUHG!
KHDMUK!LOIPSNDULPO!DOG!UKH!4SDNN(7HDFK(/MLMHZ!.FU'!DT!
DNHOGHG'!XLUK!SHTQHFU!UP!<HSTPODMMZ!6GHOULILDEMH!
6OIPSNDULPO!%<66&)!<KZTLFDM!USDOTFSLQUT!DOG!HYKLELUT!
DSH!NDODJHG!VOGHS!TUSLFU!IDFLMLUZ!DOG!QHSTPOOHM!DFFHTT!
FPOUSPMT)!2MHFUSPOLF!ILMHT!PI!GPFVNHOUT!DSH!TUPSHG!
LO!HOFSZQUHG!IPSN!DOG!DSH!USDOTNLUUHG!LO!DO!HOFSZQUHG!
IDTKLPO!UP!DVUKHOULFDUHG!QDSULHT!XKP!DSH!QHSNLUUHG!UP!
DFFHTT!UKH!NDUHSLDM)!;VS!GDUD!LT!KPTUHG!LO!D!?LHS!,!
>>.2!+-!FHSULILHG!IDFLMLUZ)!
!
AHSLUHYU!7HJDM!>PMVULPOT!FPNQMLHT!XLUK!DMM!IHGHSDM!DOG!!
>UDUH!SHJVMDULPOT!XLUK!SHTQHFU!UP!UKH!QSPWLTLPO!PI!
FPVSU!SHQPSULOJ!THSWLFHT'!DOG!NDLOUDLOT!LUT!OHVUSDMLUZ!
DOG!LOGHQHOGHOFH!SHJDSGMHTT!PI!SHMDULPOTKLQ!PS!UKH!
ILODOFLDM!PVUFPNH!PI!DOZ!MLULJDULPO)!AHSLUHYU!SHRVLSHT!
DGKHSHOFH!UP!UKH!IPSHJPLOJ!QSPIHTTLPODM!DOG!HUKLFDM!
TUDOGDSGT!ISPN!DMM!PI!LUT!TVEFPOUSDFUPST!LO!UKHLS!
LOGHQHOGHOU!FPOUSDFUPS!DJSHHNHOUT)!
!
6ORVLSLHT!DEPVU!AHSLUHYU!7HJDM!>PMVULPOT$!
FPOILGHOULDMLUZ!DOG!THFVSLUZ!QPMLFLHT!DOG!QSDFULFHT!
TKPVMG!EH!GLSHFUHG!UP!AHSLUHYU$T!0MLHOU!>HSWLFHT!!
.TTPFLDUHT!LOGLFDUHG!PO!UKH!FPWHS!PI!UKLT!GPFVNHOU!PS!
DU!XXX)WHSLUHYU)FPN)!
